

FINANCING AGREEMENT
Dated as of February 7, 2019

by and among


EF SPV, LTD., as the Borrower (the “Borrower”),


THE GUARANTORS FROM TIME TO TIME PARTY HERETO,


THE LENDERS PARTY HERETO
and

VICTORY PARK MANAGEMENT, LLC
as Agent
______________________________________________________________________________
$150,000,000 SENIOR SECURED TERM NOTES
______________________________________________________________________________








--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS; CERTAIN TERMS
2


 
Section 1.1
Definitions
2


 
Section 1.2
Terms Generally
25


 
Section 1.3
Accounting and Other Terms
25


ARTICLE 2 BORROWER’S AUTHORIZATION OF ISSUE
26


 
Section 2.1
Senior Secured Term Notes
26


 
Section 2.2
Interest
27


 
Section 2.3
Redemptions and Payments
28


 
Section 2.4
Payments
32


 
Section 2.5
Dispute Resolution
32


 
Section 2.6
Taxes
33


 
Section 2.7
Reissuance
34


 
Section 2.8
Register
35


 
Section 2.9
Maintenance of Register
35


 
Section 2.10
Monthly Maintenance Fee
35


ARTICLE 3 CLOSING
36


 
Section 3.1
Initial Closing
36


 
Section 3.2
Subsequent Closings
36


ARTICLE 4 INTENTIONALLY OMITTED
37


ARTICLE 5 CONDITIONS TO CLOSING AND EACH LENDER’S OBLIGATION TO PURCHASE
37


 
Section 5.1
Closing
37


 
Section 5.2
Subsequent Closings
39


ARTICLE 6 INTENTIONALLY OMITTED
40


ARTICLE 7 CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES
40


 
Section 7.1
Organization and Qualification
41


 
Section 7.2
Authorization; Enforcement; Validity
41


 
Section 7.3
Issuance of Notes
41


 
Section 7.4
No Conflicts
41


 
Section 7.5
Consents
42


 
Section 7.6
Subsidiary Rights
42


 
Section 7.7
Equity Capitalization
42


 
Section 7.8
Indebtedness and Other Contracts
43


 
Section 7.9
Off Balance Sheet Arrangements
43


 
Section 7.10
Ranking of Notes
43


 
Section 7.11
Title
43


 
Section 7.12
Intellectual Property Rights
44


 
Section 7.13
Creation, Perfection, and Priority of Liens
44


 
Section 7.14
Absence of Certain Changes; Insolvency
44


 
Section 7.15
Absence of Proceedings
45


 
Section 7.16
No Undisclosed Events, Liabilities, Developments or Circumstances
45







--------------------------------------------------------------------------------




 
Section 7.17
No Disagreements with Accountants and Lawyers
45


 
Section 7.18
Placement Agent’s Fees
45


 
Section 7.19
Reserved.
45


 
Section 7.20
Tax Status
46


 
Section 7.21
Transfer Taxes
46


 
Section 7.22
Conduct of Business; Compliance with Laws; Regulatory Permits
46


 
Section 7.23
Foreign Corrupt Practices
47


 
Section 7.24
Reserved
47


 
Section 7.25
Environmental Laws
47


 
Section 7.26
Margin Stock
47


 
Section 7.27
ERISA
47


 
Section 7.28
Investment Company
48


 
Section 7.29
U.S. Real Property Holding Corporation
48


 
Section 7.30
Internal Accounting and Disclosure Controls
48


 
Section 7.31
Reserved
48


 
Section 7.32
Transactions With Affiliates
48


 
Section 7.33
Acknowledgment Regarding Holders’ Purchase of Notes
49


 
Section 7.34
Reserved
49


 
Section 7.35
Insurance
49


 
Section 7.36
Full Disclosure
49


 
Section 7.37
Employee Relations
49


 
Section 7.38
Certain Other Representations and Warranties
50


 
Section 7.39
Patriot Act
50


 
Section 7.40
Material Contracts
50


ARTICLE 8 COVENANTS
50


 
Section 8.1
Financial Covenants
50


 
Section 8.2
Deliveries
52


 
Section 8.3
Notices    
53


 
Section 8.4
Rank
55


 
Section 8.5
Incurrence of Indebtedness
55


 
Section 8.6
Existence of Liens
56


 
Section 8.7
Restricted Payments
56


 
Section 8.8
Mergers; Acquisitions; Asset Sales
57


 
Section 8.9
No Further Negative Pledges
57


 
Section 8.10
Affiliate Transactions
58


 
Section 8.11
Insurance
58


 
Section 8.12
Corporate Existence and Maintenance of Properties
59


 
Section 8.13
Non-circumvention
59


 
Section 8.14
Change in Business; Change in Accounting; Elevate Credit
59


 
Section 8.15
U.S. Real Property Holding Corporation
60


 
Section 8.16
Compliance with Laws
60


 
Section 8.17
Additional Collateral
60


 
Section 8.18
Audit Rights; Field Exams; Appraisals; Meetings; Books and Records
60







--------------------------------------------------------------------------------




 
Section 8.19
Additional Issuances of Debt Securities; Right of First Refusal on New
Indebtedness
61


 
Section 8.20
Post-Closing Obligations.
62


 
Section 8.21
Use of Proceeds
62


 
Section 8.22
Fees, Costs and Expenses
62


 
Section 8.23
Modification of Organizational Documents and Certain Documents
63


 
Section 8.24
Joinder
63


 
Section 8.25
Investments
64


 
Section 8.26
Further Assurances
64


 
Section 8.27
Backup Servicer
64


 
Section 8.28
Claims Escrow Account
65


ARTICLE 9 CROSS GUARANTY
65


 
Section 9.1
Cross-Guaranty
65


 
Section 9.2
Waivers by Guarantors
66


 
Section 9.3
Benefit of Guaranty
66


 
Section 9.4
Waiver of Subrogation, Etc
66


 
Section 9.5
Election of Remedies
66


 
Section 9.6
Limitation
67


 
Section 9.7
Contribution with Respect to Guaranty Obligations
67


 
Section 9.8
Liability Cumulative
68


 
Section 9.9
Stay of Acceleration
68


 
Section 9.10
Benefit to Credit Parties
68


 
Section 9.11
Indemnity
68


 
Section 9.12
Reinstatement
69


 
Section 9.13
Guarantor Intent
69


 
Section 9.14
General
69


ARTICLE 10 RIGHTS UPON EVENT OF DEFAULT
69


 
Section 10.1
Event of Default
69


 
Section 10.2
Termination of Commitments and Acceleration Right
72


 
Section 10.3
Consultation Rights
73


 
Section 10.4
Other Remedies
73


 
Section 10.5
Application of Proceeds
74


ARTICLE 11 [RESERVED]
74


ARTICLE 12 AGENCY PROVISIONS
74


 
Section 12.1
Appointment
74


 
Section 12.2
Binding Effect
76


 
Section 12.3
Use of Discretion
76


 
Section 12.4
Delegation of Duties
76


 
Section 12.5
Exculpatory Provisions
77


 
Section 12.6
Reliance by Agent
77


 
Section 12.7
Notices of Default
78


 
Section 12.8
Non Reliance on the Agent and Other Holders
78


 
Section 12.9
Indemnification
79







--------------------------------------------------------------------------------




 
Section 12.10
The Agent in Its Individual Capacity
79


 
Section 12.11
Resignation of the Agent; Successor Agent
79


 
Section 12.12
Reimbursement by Holders and Lenders
79


 
Section 12.13
Withholding
80


 
Section 12.14
Release of Collateral or Guarantors
80


ARTICLE 13 MISCELLANEOUS    
81


 
Section 13.1
Payment of Expenses
81


 
Section 13.2
Governing Law; Jurisdiction; Jury Trial
82


 
Section 13.3
Counterparts
82


 
Section 13.4
Headings
82


 
Section 13.5
Severability
82


 
Section 13.6
Entire Agreement; Amendments
82


 
Section 13.7
Notices
83


 
Section 13.8
Successors and Assigns; Participants
85


 
Section 13.9
No Third Party Beneficiaries
87


 
Section 13.10
Survival
87


 
Section 13.11
Further Assurances
87


 
Section 13.12
Indemnification
87


 
Section 13.13
No Strict Construction
88


 
Section 13.14
Waiver
88


 
Section 13.15
Payment Set Aside
88


 
Section 13.16
Independent Nature of the Lenders’ and the Holders’ Obligations and Rights
88


 
Section 13.17
Set-off; Sharing of Payments
89


 
Section 13.18
Limited Recourse and Non-Petition
90







--------------------------------------------------------------------------------




 
               EXHIBITS
 
Exhibit A
Form of Senior Secured Term Note
 
Exhibit B
Form of Pledge and Security Agreement
 
Exhibit C
Form of Secretary’s Certificate
 
Exhibit D
Form of Officer’s Certificate
 
Exhibit E
Form of Compliance Certificate
 
Exhibit F
Form of Notice of Purchase and Sale
 
Exhibit G
Form of Joinder Agreement
 
Exhibit H
Index of Closing Documents
 
Exhibit I
Form of US Tax Compliance Certificate
 
 
              SCHEDULES
 
Schedule 1.1
Program Guidelines
 
Schedule 7.1
Subsidiaries
 
Schedule 7.5
Consents
 
Schedule 7.7
Equity Capitalization
 
Schedule 7.8    
Indebtedness and Other Contracts
 
Schedule 7.12
Intellectual Property Rights
 
Schedule 7.22
Conduct of Business; Regulatory Permits
 
Schedule 7.27
ERISA
 
Schedule 7.32
Transactions with Affiliates
 
Schedule 7.40
Material Contracts
 
Schedule 8.25
Existing Investments
 





--------------------------------------------------------------------------------





FINANCING AGREEMENT
This FINANCING AGREEMENT (as modified, amended, extended, restated, amended and
restated and/or supplemented from time to time, this “Agreement”), dated as of
February 7, 2019 is being entered into by and among (a) EF SPV, Ltd., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Borrower”), (b) Elevate Credit, Inc., a Delaware
corporation as a Guarantor (as defined herein) and the other Guarantors from
time to time party hereto, (c) the lenders listed on the Schedule of Lenders
attached hereto (each individually, a “Lender” and collectively, the “Lenders”)
and (d) Victory Park Management, LLC, as administrative agent and collateral
agent (the “Agent”) for the Lenders and the Holders (as defined herein).
RECITALS
WHEREAS, each Lender has agreed to purchase, and the Borrower has agreed to
sell, upon the terms and conditions stated in this Agreement, that principal
amount of senior secured term notes, in substantially the form attached hereto
as Exhibit A, as set forth opposite each such Lender’s name in the Schedule of
Lenders attached hereto;
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Borrower, the Guarantors and the Agent on behalf of the Holders and Lenders
are executing and delivering a Pledge and Security Agreement, substantially in
the form attached thereto as Exhibit B (as modified, amended, extended,
restated, amended and restated and/or supplemented from time to time, the
“Security Agreement”), pursuant to which substantially all of the assets of the
Borrower and the Guarantors are pledged as Collateral to secure the Obligations;
WHEREAS, subject to the terms hereof, each of the Guarantors are willing to
guaranty all of the Obligations of the Borrower and to pledge to the Agent, for
the benefit of the Holders and Lenders, all of the Capital Stock of its
respective Subsidiaries and substantially all of its other Property to secure
the Obligations; provided, notwithstanding any other provisions of this
Agreement, (a) no Obligation of the Borrower (including any guaranty of any
Obligation of the Borrower) shall constitute an “Obligation” with respect to any
UK Credit Party, (b) no UK Credit Party shall guaranty or otherwise be liable
for any other Credit Party’s guaranty of any Obligation of the Borrower and (c)
no assets of any UK Credit Party shall serve as collateral security for any
Obligations of the Borrower (including any guaranty of any Obligations of the
Borrower), it being understood and acknowledged that the preceding provisions
are intended to ensure that no UK Credit Party shall be treated as holding any
obligations of a United States person pursuant to Section 956 of the Internal
Revenue Code and shall be interpreted consistent with this intention (the
limitations contained in the foregoing proviso are referred to herein
collectively as the “956 Limitations”); and
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Borrower shall pay and reimburse the Agent for itself and on behalf of the
Holders and Lenders for all expenses incurred in connection with the
transactions contemplated hereunder.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the Borrower, the Guarantors, the Agent and each
Lender hereby agree as follows:




--------------------------------------------------------------------------------





Article 1

DEFINITIONS; CERTAIN TERMS

Section 1.1    Definitions. As used in this Agreement, the following terms have
the respective meanings indicated below, such meanings to be applicable equally
to both the singular and plural forms of such terms:
“956 Impact” has the meaning set forth in Section 8.24.
“956 Limitations” has the meaning set forth in the Recitals.
“1933 Act” means the Securities Act of 1933, as amended.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business line, unit or division of a Person, (b) the acquisition of in
excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person.
“Additional Amount” has the meaning set forth in Section 2.6(a).
“Affiliate” means, with respect to a specified Person, another Person that (i)
is a director or officer of such specified Person, or (ii) directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.
“Agent” has the meaning set forth in the introductory paragraph hereto.
“Agreement” has the meaning set forth in the introductory paragraph hereto.
“Amounts Due” has the meaning set forth in Section 13.18.
“Asset Sale” means the sale, lease, license, conveyance or other disposition of
any assets or rights of any Credit Party or any Credit Party’s Subsidiaries.
“Assignee” has the meaning set forth in Section 13.8.
“Backup Servicer” means a Person, reasonably satisfactory to Agent, that the
Borrower has appointed and that is providing backup servicing and its permitted
successors and assigns reasonably satisfactory to Agent.
“Backup Servicing Agreement” means the Backup Servicing Agreement among the
Credit Parties, the Backup Servicer and the Agent as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
“Bankruptcy Code” has the meaning set forth in Section 10.1(c).
“Bankruptcy Law” has the meaning set forth in Section 10.1(c).




--------------------------------------------------------------------------------




“Base Rate” means
(a)    at any time on or after February 1, 2019 but prior to the first Issuance
Date after February 1, 2019, a rate equal to the greatest of (i) the LIBOR Rate
as of February 1, 2019, (ii) the Swap Rate as of February 1, 2019, and (iii) one
percent per annum (1%); and
(b)    at any time after the first Issuance Date after February 1, 2019 and as
of each Issuance Date, a rate equal to the weighted average of (i) the
then-current Base Rate immediately preceding such Issuance Date and (ii) the
greatest of (A) the LIBOR Rate as of such Issuance Date, (B) the Swap Rate as of
such Issuance Date and (C) one percent per annum (1%). For the avoidance of
doubt, the resulting weighted average calculated in clause (b) shall be used as
the then-current Base Rate in clause (b)(i) when calculating the Base Rate on
the next succeeding Issuance Date.
“Blocked Account” means each “Controlled Account” (as defined in the Security
Agreement) that is subject to the full dominion and control of the Agent.
“Book Value of Equity” means, as of any date of determination, total assets less
intangible assets less total liabilities, in each case, of the Credit Parties
and their Subsidiaries.
“Borrower” has the meaning set forth in the introductory paragraph hereto.
“Borrowing Base” means, on any date of determination, the sum of:
(a)    the aggregate balance of the portion of the Eligible Consumer Loans in
which the Borrower owns a participation interest pursuant to the Participation
Agreement on such date (for the avoidance of doubt, any portion of an Eligible
Consumer Loan with respect to which an interest is retained by FinWise Bank is
excluded hereunder) less any Excess Concentration Amounts multiplied by
eighty-five percent (85%); plus
(b)    one hundred percent (100%) of the balance of the unrestricted (it being
agreed and acknowledged that cash collateral securing surety bonds and letters
of credit posted or maintained by the Borrower shall be deemed to be
“restricted”) cash and Cash Equivalent Investments of the Borrower in a Funding
Account or Collection Account on such date for which the Agent shall have a
first-priority perfected Lien. For purposes of clarification, unrestricted cash
includes all cash of the Borrower that is being held by an ACH provider or
FinWise Bank prior to remittance to Borrower.
“Borrowing Base Certificate” means a borrowing base certificate signed by the
chief financial officer of the Borrower (or other authorized executive officer
performing a similar function), in substantially the form included in the Form
of Notice of Purchase and Sale attached hereto as Exhibit F.
“Business Day” means any day other than Saturday or Sunday or any day that banks
in Chicago, Illinois are required or permitted to close.
“Capital Stock” means (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other




--------------------------------------------------------------------------------




equivalents (however designated) of corporate stock; (3) in the case of a
partnership or limited liability company, partnership interests (whether general
or limited) or membership interests; and (4) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, but excluding from all of
the foregoing any debt securities convertible into, or exchangeable for, Capital
Stock, whether or not such debt securities include any right of participation
with Capital Stock.
“Cash Equivalent Investment” means, at any time, (a) any evidence of debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case rated at least A-l by Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc.,
(c) any certificate of deposit, time deposit or banker’s acceptance, maturing
not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, (d) any repurchase agreement
entered into with any commercial banking institution of the nature referred to
in clause (c) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial banking
institution, (e) money market accounts or mutual funds which invest exclusively
in assets satisfying the foregoing requirements, and (f) other short term liquid
investments approved in writing by Agent.
“Change of Control” means, (a) with respect to any Credit Party or any
Subsidiary of any Credit Party, that such Person shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not such Person is the surviving corporation) another Person or (ii)
sell, assign, transfer, lease, license, convey or otherwise dispose of all or
substantially all of the properties or assets of such Person to another Person;
provided, the foregoing notwithstanding, any of the Elevate Credit Subsidiaries
may suspend its operations in any jurisdiction in which it operates and dissolve
as a result of a decision by the Credit Parties to exit one or more markets from
time to time; (b) the accumulation after October 15, 2018, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of 50% or more of the shares of the outstanding Capital
Stock of the Elevate Credit Parent, or, in any event, that number of shares of
outstanding Capital Stock of Elevate Credit Parent representing voting control
of Elevate Credit Parent, whether by merger, consolidation, sale or other
transfer of shares of Capital Stock (other than a merger or consolidation where
the stockholders of Elevate Credit Parent prior to the merger or consolidation
are the holders of a majority of the voting securities of the entity that
survives such merger or consolidation); (c) Elevate Credit Parent shall cease to
own, beneficially and of record, for any reason at any time 100% of the Capital
Stock of any of the Elevate Credit Subsidiaries, free and clear of all Liens
(other than Liens in favor of the Agent); or (d) the owner of the Capital Stock
of the Borrower as of the Closing Date shall cease to own, beneficially and of
record, for any reason at any time 100% of the Capital Stock of the Borrower.




--------------------------------------------------------------------------------




“Charge Off” means an amount equal to the sum of the outstanding principal
balance of Consumer Loans that (i) have a principal payment that became greater
than sixty (60) days past due the scheduled payment date, which such scheduled
payment date shall not be fourteen (14) days (or, in the case of Modified and
Re-Aged Consumer Loans that have been modified in accordance with a modification
policy approved in writing by Agent, such other period of days agreed to by
Agent) past the original payment date, (ii) are identified as fraudulent or
where the underlying borrowers are in bankruptcy proceedings or (iii) is
otherwise charged off in accordance with the Program Guidelines, in each case,
in the calendar month that includes such date of determination. “Charged Off”
shall have a meaning correlative thereto.
“Claims Escrow Account” has the meaning set forth in Section 8.28(a).
“Claims Escrow Account Funding Condition” means a condition that is satisfied if
the principal balance of the Claims Escrow Account is five million dollars
($5,000,000).
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.
“Closing Note” has the meaning set forth in Section 2.1.
“Closing Note Purchase Price” has the meaning set forth in Section 3.1.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means the “Collateral” as defined in the Security Agreement.
“Collection Account” means, with respect to the Borrower, a deposit account of
Borrower approved in writing by the Agent, in which (a) all funds on deposit
therein shall be solely amounts collected or received in respect of Consumer
Loans and (b) no other party shall have a Lien or shall have perfected a Lien,
other than any Lien of the Agent and customary common law or statutory rights of
setoff of banks arising in connection with their depository relationship with
Borrower.
“Commitment” has the meaning set forth in Section 2.1.
“Compliance Certificate” means a compliance certificate signed by the chief
financial officer of the Borrower (or other authorized executive officer
performing a similar function), in substantially the form attached hereto as
Exhibit E.
“Consumer Credit” is defined in 12 C.F.R §202.2(h).
“Consumer Loan Agreement” means a consumer loan agreement (together with all
related agreements, documents and instruments executed and/or delivered in
connection therewith) or similar contract, pursuant to which a Credit Party
agrees to make Consumer Loans from time to time.




--------------------------------------------------------------------------------




“Consumer Loans” means unsecured consumer loans marked as “EF SPV, Ltd.” on the
monthly financial statements provided to Agent pursuant to Section 8.2(a) that
are originated by FinWise Bank and in which a 95.0% participation interest is
sold to Borrower. Consumer Loans will be only be issued to individual residents
of the United States of America and in accordance with the Program Guidelines.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Capital Stock having ordinary voting power for the election
of directors of a Person or (ii) to direct or cause the direction of management
and policies of a Person, whether through the ownership of voting securities, by
contract, proxy, agency or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
“Corporate Cash” means, as of any date of determination, the sum of unrestricted
cash and Cash Equivalent Investments of Elevate Credit Parent and its
Subsidiaries (excluding the Borrower and the Other Borrowers) with respect to
which Agent has a perfected Lien as of such date of determination.
“Credit Party” means the Borrower and each Guarantor.
“CSO Loans” means installment loans originated by independent third party
lenders, whereby (a) the applicable Elevate Credit Subsidiary acts as a credit
services organization on behalf of consumers in accordance with applicable state
laws and (b) in order to assist the customer in obtaining a loan under such
program, Elevate Credit Parent guarantees, on behalf of the customer, the
customer’s payment obligations to the third party lender under the loan.
“Current Interest Rate” means the sum of (i) the Base Rate and (ii) the Interest
Rate Spread; provided, that the Current Interest Rate shall not exceed the
highest lawful rate and may be reduced in accordance with Section 2.2(e).
“Custodian” has the meaning set forth in Section 10.1(c).
“Customer Information” means nonpublic information relating to borrowers or
applicants of Consumer Loans, including without limitation, names, addresses,
telephone numbers, e-mail addresses, credit information, account numbers, social
security numbers, loan balances or other loan information, and lists derived
therefrom and any other information required to be kept confidential by the
Requirements.
“Debt-to-Equity Ratio” means, (a) with respect to Elevate Credit Parent, at any
time, the ratio between (i) the aggregate amount of Indebtedness, liabilities
and other obligations of Elevate




--------------------------------------------------------------------------------




Credit Parent and its Subsidiaries (including the Obligations), determined in
accordance with GAAP, at such time, and (ii) the sum of (A) the aggregate amount
of capital contributions made to Elevate Credit Parent by its stockholders and
retained earnings of Elevate Credit Parent, determined in accordance with GAAP,
in each case, as of such time reduced by (B) the aggregate amount of cash
distributions made by Elevate Credit Parent to any of its stockholders, as of
such time, and (b) with respect to each Borrower, at any time, the ratio between
(i) the aggregate amount of Indebtedness, liabilities and other obligations of
the Borrower (including the Obligations), determined in accordance with GAAP, at
such time, and (ii) the sum of (A) the aggregate amount of capital contributions
made to the Borrower by Elevate Credit Parent and retained earnings of the
Borrower, determined in accordance with GAAP, in each case, as of such time
reduced by (B) the aggregate amount of cash distributions made by the Borrower
to any of its members as of such time.
“Default Rate” means a rate equal to the lesser of (i) the Current Interest Rate
plus five percent (5.0%) per annum and (ii) the highest lawful rate.
“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Collateral (i) in excess of $100,000 in the
aggregate for any Fiscal Year or (ii) that results, individually or in the
aggregate, in a Material Adverse Effect.
“Diligence Date” has the meaning set forth in Section 7.14(a).
“Diligence Issues” has the meaning set forth in Section 8.20(a).
“Division/Series Transaction” means, with respect to any Credit Party and/or any
of its Subsidiaries that is a limited liability company organized under the laws
of the State of Delaware, that any such Person (a) divides into two or more
Persons (whether or not the original Credit Party or Subsidiary thereof survives
such division) or (b) creates, or reorganizes into, one or more series, in each
case, as contemplated under the laws of the State of Delaware.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Credit Party” means a Credit Party that is incorporated or otherwise
organized under the laws of a state of the United States.
“Elevate Credit Parent” shall mean Elevate Credit, Inc., a Delaware corporation.
“Elevate Credit Subsidiaries” means each of (a) the Subsidiaries of Elevate
Credit Parent listed on the signature pages hereto as an “Elevate Credit
Subsidiary;” and (b) each other Subsidiary formed or acquired by Elevate Credit
Parent from time to time after the Closing Date; provided, no Other Borrower
shall be deemed to be an Elevate Credit Subsidiary.
“Eligible Consumer Loan” means, as of any date of determination, a Consumer Loan
that is subject to a first priority Lien in favor of Agent and which are not any
of the following:
(a)    Consumer Loan with a principal payment that is greater than sixty (60)
days past due on any contractual payment due date or is otherwise a Charged Off
Consumer Loan, or is charged off in accordance with the Program Guidelines;




--------------------------------------------------------------------------------




(b)    Consumer Loan to employees of any Credit Party;
(c)    Consumer Loan not originated to a person domiciled in the United States;
(d)    Consumer Loan not denominated in U.S. Dollars;
(e)    Consumer Loan involved in litigation or subject to legal, bankruptcy or
insolvency proceedings or with underlying borrowers subject to bankruptcy or
insolvency proceedings;
(f)    Consumer Loan with a balloon payment and/or Consumer Loan that is a
non-amortizing account;
(g)    Consumer Loan with original term in excess of thirty-six (36) months;
(h)    Consumer Loan originated, acquired or participated in a manner that is
not in compliance with the Program Guidelines within each respective state where
such Consumer Loan is originated;
(i)    Consumer Loan that violates applicable consumer protection, state or
usury laws in any material respect;
(j)    Consumer Loan that is subject to assignment or confidentiality
restrictions applicable to FinWise Bank or the underlying borrower;
(k)    Consumer Loan originated to residents in states where FinWise Bank was
not licensed or registered as required by applicable state law when such
Consumer Loan was originated;
(l)    Consumer Loan with an original principal amount greater than $10,000;
(m)    Consumer Loan with an annual percentage rate of less than thirty percent
(30%); and
(n)    Consumer Loan that has been modified outside of the Program Guidelines or
is a Modified and Re-Aged Consumer Loan that has been modified outside of the
modification policy approved in writing by Agent, in each case unless approved
by Agent in its sole discretion.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA (a) which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, any Credit Party, any Subsidiary of any Credit
Party or any of their ERISA Affiliates, or (b) with respect to which, any Credit
Party or any Subsidiary of any Credit Party may have liability (contingent or
otherwise).
“Environmental Laws” means all applicable federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation,




--------------------------------------------------------------------------------




laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, the exposure of
humans thereto, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, as well as all regulatory authorizations, codes, decrees,
demands or demand letters, injunctions, judgments, licenses, notices of
violation or similar notice letters, orders, permits, plans or regulations
issued, entered, promulgated or approved thereunder.
“Equity Interests” means Capital Stock and all warrants, options and other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock, whether or not such debt
security includes the right of participation with Capital Stock).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means, as to any Credit Party, any trade or business (whether
or not incorporated) that is a member of a group which includes such Credit
Party and which is treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) the occurrence of a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30 day
notice to the PBGC has been waived by regulation) with respect to an ERISA
Affiliate; (b) the failure to meet the minimum funding standards of Sections 412
and 430 of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by any of the Credit Parties, any of their respective Subsidiaries or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA; (e) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which reasonably might be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
liability on any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
withdrawal of any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by any of the
Credit Parties, any of their respective Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which




--------------------------------------------------------------------------------




reasonably might be expected to give rise to the imposition on any of the Credit
Parties, any of their respective Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Sections 4975 or
4971 of the Code or under Section 409, Section 502(c), (i) or (l), or Section
4071 of ERISA in respect of any Employee Benefit Plan; (i) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
any of the Credit Parties, any of their respective Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan; (j)
receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Code; or (k) the imposition of a Lien
pursuant to Section 401(a)(29) or 430(k) of the Code or pursuant to ERISA with
respect to any Pension Plan.
“Event of Default” has the meaning set forth in Section 10.1.
“Event of Default Commitment Suspension or Termination Notice” has the meaning
set forth in Section 10.2(a).
“Event of Default Notice” has the meaning set forth in Section 10.2(a).
“Event of Default Redemption” has the meaning set forth in Section 10.2(a).
“Event of Default Redemption Notice” has the meaning set forth in Section
10.2(a).
“Event of Default Redemption Price” has the meaning set forth in Section
10.2(a).
“Event of Loss” means any Destruction to, or any Taking of, any asset or
property of any Credit Party or any of their Subsidiaries.
“Excess Concentration Amount” shall include the following:
(a)    The aggregate principal balance of all Eligible Consumer Loans, as of any
date of determination, that have principal payments that are greater than or
equal to one (1) day past due and less than or equal to thirty (30) days past
due on such date in excess of ten percent (10%) of the aggregate principal
balance of all of the Eligible Consumer Loans;
(b)    The aggregate principal balance of all Eligible Consumer Loans, as of any
date of determination, that have principal payments that are greater than thirty
(30) days and less than or equal to sixty (60) days past due on such date in
excess of five and one-half percent (5.5%) of the aggregate principal balance of
all of the Eligible Consumer Loans; or
(c)    The aggregate principal balance of all Eligible Consumer Loans that are
Modified and Re-Aged Consumer Loans in excess of five percent (5%) of the
aggregate principal balance of all of the Eligible Consumer Loans.




--------------------------------------------------------------------------------




“Excess Spread” means, as of any date of determination, the ratio expressed as a
percentage of (a) the aggregate amount of interest collections from Consumer
Loans less any Charge Offs, in each case, in the calendar month immediately
prior to the calendar month that includes such date of determination over (b)
the aggregate principal balance of Consumer Loans as of the first day of the
calendar month immediately prior to the calendar month that includes such date
of determination; provided, if the date of determination is the last day of the
calendar month, “Excess Spread” means the ratio expressed as a percentage of (a)
the aggregate amount of interest collections from Consumer Loans less any Charge
Offs, in each case, in the calendar month that includes such date of
determination over (b) the aggregate principal balance of Consumer Loans as of
the first day of the calendar month that includes such date of determination.
“Excluded Taxes” means, in respect of the Agent or any Holder or Lender, as
applicable, (a) income taxes imposed on the net income of such Person, (b)
franchise taxes imposed on the net income of such Person, in each case by the
jurisdiction under the laws of which such Person is organized or qualified to do
business or a jurisdiction or any political subdivision thereof in which such
Person engages in business activity, other than activity or connection arising
from such Person having executed, delivered, become a party to, enjoyed or
exercised its rights under, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction contemplated under this Agreement or any Transaction Document, or
sold or assigned any interest in any Note or any of the other Transaction
Documents.
“Extraordinary Receipts” means any cash received by any Credit Party or any of
their Subsidiaries outside the ordinary course of business (and not consisting
of proceeds described in Sections 2.3(b)(i), (b)(ii), (b)(iii), (b)(iv) or
(b)(vi)), including, without limitation, (a) foreign, United States, state or
local tax refunds outside the ordinary course of business, (b) pension plan
reversions outside the ordinary course of business, (c) judgments, proceeds of
settlements or other consideration of any kind in excess of $500,000 in the
aggregate in connection with any cause of action (but excluding any amounts
received in connection with the collection, sale, or disposition in the ordinary
course of business of the Credit Parties of Consumer Loans that are not Eligible
Consumer Loans and that have been settled or charged off) and (d) any purchase
price adjustment received in connection with any Acquisition.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, or any U.S. or non-U,S, fiscal or
regulatory legislation, rules, guidance notes or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code or analogous provisions of non-U.S.
law.
“Federal or Multi-State Force Majeure Affected Amount” means, as of any date of
determination, an amount equal to the aggregate outstanding principal amount of
the Notes on such date multiplied by a fraction, the numerator of which shall be
equal to the portion of such aggregate outstanding principal amount for which
the proceeds thereof were used to originate Consumer Loans that remain
outstanding on such date to borrowers residing in state(s) directly affected by
a Federal




--------------------------------------------------------------------------------




or Multi-State Force Majeure Event (which amount with respect to each such
Consumer Loan shall not exceed the outstanding principal amount of such Consumer
Loan on such date) and the denominator of which shall be equal to the aggregate
outstanding principal amount of the Notes on such date.
“Federal or Multi-State Force Majeure Event” means (i) any regulatory event or
regulatory change at the federal level or in any group of states acting in
concert in which the Credit Parties originate Consumer Loans, in each case, that
would prohibit or make it illegal for the Credit Parties to continue to
originate or collect Consumer Loans in such affected jurisdictions pursuant to
the Program or another program of a type similar to the Program or (ii) the
termination by FinWise Bank of the Program and the failure by the Credit
Parties, after using commercially reasonable efforts during the termination
period specified in FinWise Bank’s termination notice, to arrange for another
partner to originate Consumer Loans or similar products under the Program or
another program of similar type to the Program, either of which resulting in a
Federal or Multi-State Force Majeure Affected Amount equal to two-thirds or more
of the aggregate principal amount then outstanding under the Notes as of the
applicable date of determination.
“FinWise Bank” means FinWise Bank, a Utah state chartered bank.
“First Tier Foreign Subsidiary” means a Foreign Subsidiary more than fifty
percent (50%) of the voting Equity Interests of which are held directly by a
Credit Party or indirectly by a Credit Party through one or more Subsidiaries
that are incorporated or otherwise organized under the laws of a state of the
United States of America.
“Fiscal Year” means a fiscal year of the Credit Parties.
“Foreign Lender” means a Lender or a Holder that is not a US Person.
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not incorporated or otherwise organized under the
laws of a state of the United States of America.
“Foreign Subsidiary Credit Party” means any Credit Party that is a Foreign
Subsidiary.
“Four Month Charge Off Rate” means, as of any date of determination and with
respect to any Vintage Pool, the ratio of (i) the aggregate Charge Off amount in
such Vintage Pool during the period beginning on the applicable date of
origination through the end of the month of such origination and ending on the
fourth consecutive calendar month after such month of origination to (ii) the
aggregate principal balance of such Vintage Pool at the time of origination.
“Fourth Amended and Restated Financing Agreement” means that certain Fourth
Amended and Restated Financing Agreement dated as of October 15, 2018 by and
among the Borrowers party thereto, the other Credit Parties party thereto, Agent
and the Lenders and Holders party thereto.




--------------------------------------------------------------------------------




“Funding Account” means, with respect to the Borrower, a deposit account of
Borrower approved in writing by the Agent, in which (a) all funds on deposit
therein shall be solely used to fund Consumer Loans and for no other purpose and
(b) no other party shall have a Lien or shall have perfected a Lien, other than
any Lien of the Agent and customary common law or statutory rights of setoff of
banks arising in connection with their depository relationship with Borrower.
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
federal, state or local, and any agency, authority, commission, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantor” means (i) Elevate Credit Parent (ii) each of the Elevate Credit
Subsidiaries, and (iii) each other Person that guarantees in writing all or any
part of the Obligations.
“Guarantor Payment” has the meaning set forth in Section 9.7(a).
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.
“Holder” means a holder of a Note.
“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“financing leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, notes or similar
instruments whether convertible or not, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
indebtedness referred to in clauses (i) through (v) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, (vii) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds




--------------------------------------------------------------------------------




referred to in clauses (i) through (vi) above; (viii) banker’s acceptances;
(ix) the balance deferred and unpaid of the purchase price of any property or
services due more than three months after such property is acquired or such
services are completed; (x) Hedging Obligations; and (xi) obligations under
convertible securities of any Credit Party or any of their Subsidiaries. In
addition, the term “Indebtedness” of any Credit Party or any of their
Subsidiaries, as applicable, includes (a) all Indebtedness of others secured by
a Lien on any assets of any Credit Party or any of their Subsidiaries (whether
or not such Indebtedness is assumed by any Credit Party or any of such
Subsidiaries), (b) to the extent not otherwise included, the guarantee by any
Credit Party or any of their Subsidiaries of any Indebtedness of any other
Person and (c) the absolute value of any negative amounts in any accounts owned
by any Credit Party.
“Indemnified Liabilities” has the meaning set forth in Section 13.12.
“Indemnitees” has the meaning set forth in Section 13.12.
“Insolvency Proceeding” means any corporate action, legal proceeding or other
procedure or formal step taken in relation to (a) the suspension of payments, a
moratorium of any indebtedness, winding-up, dissolution, administration or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise (other than for the purpose of a reconstruction or amalgamation the
terms of which have been approved by the Agent)) of Elevate Credit Parent, any
of its Subsidiaries or the Borrower; (b) a composition, compromise, assignment
or arrangement with any creditor of Elevate Credit Parent, any of its
Subsidiaries or the Borrower; (c) the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of Elevate Credit Parent, any of its Subsidiaries or the
Borrower or any of their respective assets; or (d) enforcement of any security
over any assets of Elevate Credit, any of its Subsidiaries or the Borrower, in
each case, or any analogous procedure or formal step taken in any jurisdiction.
“Insolvent” means, with respect to any Person, (a) the present fair saleable
value in a non‑liquidation context of such Person’s assets is less than the
amount required to pay such Person’s total Indebtedness as applicable, or the
fair value of the assets of such Person is less than its total liabilities
(taking into account contingent and prospective liabilities), (b) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities fall due or become absolute and matured, (c) such
Person incurs debts that would be beyond its ability to pay as such debts
mature, (d) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted, (e) such Person is deemed to, or is declared to, be
unable to pay its debts under applicable law, (f) such Person suspends or
threatens in writing to suspend making payments on any of its debts, (g) a
moratorium is declared in respect of any Indebtedness of such Person, or (h) as
of such date of determination, to the extent such Person is a Borrower, based on
information derived from the Borrower’s internal analysis of the assets held by
the Borrower and contemplated to be held by the Borrower following such issuance
and purchase of Notes and the Borrower’s reasonable forecasts in good faith
(which forecasts shall be mutually acceptable to the Borrower and Agent (in each
case, which acceptance shall not be unreasonably conditioned, withheld or
delayed)), that it is expected that any Obligations under the Notes will not be
fully and timely paid when due. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be




--------------------------------------------------------------------------------




computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability. If a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by that moratorium.
“Intellectual Property Rights” has the meaning provided in Section 7.12.
“Intellectual Property Security Agreements” means each trademark security
agreement, each patent security agreement and each copyright security agreement,
each in form and substance reasonably acceptable to the Agent, entered into from
time to time by and among the applicable Credit Party or the applicable
Guarantor and the Agent.
“Interagency Guidelines” means the Interagency Guidelines Establishing
Information Security Guidelines, as set forth in Appendix B to 12 C.F.R. Part
30.
“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated on or about the Closing Date and among Agent, the “Borrowers”
(as defined therein), the “Collateral Agents” (as defined therein) and the
“Grantors” (as defined therein).
“Interest Date” has the meaning provided in Section 2.2(a).
“Interest Rate Spread” means seven and one-half percent (7.5%) per annum.
“Interest Rate Spread Reduction Conditions” means the satisfaction of each of
the following conditions:
(a)    All of the Credit Parties have been in compliance with all of their
obligations and covenants under this Agreement for the six (6) months prior to
any date of determination and all of the Credit Parties’ representations and
warranties are true, accurate and correct for the six (6) months prior to any
date of determination; and
(b)    The Borrower shall have satisfied the then applicable Performance Hurdle.
“Inventory” has the meaning provided in the UCC.
“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt security or Equity Interest, by
making any loan or advance, by becoming contingently liable in respect of
obligations of such other Person or by making an Acquisition.
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issuance Date” has the meaning provided in Section 2.2(a).
“Joinder Agreement” has the meaning set forth in Section 8.24.
“Late Charge” has the meaning provided in Section 2.4.




--------------------------------------------------------------------------------




“Lender” and “Lenders” has the meaning set forth in the introductory paragraph
hereto.
“LIBOR Rate” means the London Interbank Offered Rate last quoted by Bloomberg
for deposits of U.S. Dollars for a period of three months. If no such London
Interbank Offered Rate exists, such rate will be the rate of interest per annum,
as determined by the Agent at which deposits of U.S. Dollars in immediately
available funds are offered on the last Business Day of each calendar month by
major financial institutions reasonably satisfactory to the Agent in the London
interbank market for a period of three months for the applicable principal
amount on such date of determination.
“Lien” means any mortgage, lien, pledge, security interest, conditional sale or
other title retention agreement, charge or other security interest or
encumbrance of any kind, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement or any lease or license in the nature thereof, any option or other
agreement to sell or give a security interest in, or any agreement or
arrangement having similar effect.
“Loan to Value Ratio” means, as of any date of determination, the ratio of (a)
the outstanding principal balance of the Notes to (b) the Borrowing Base, in
each case, as of such date of determination.
“LTV Covenant Cure Amount” has the meaning provided in Section 8.1(a).
“LTV Covenant Cure Obligation” has the meaning provided in Section 8.1(a).
“LTV Covenant Default” has the meaning provided in Section 8.1(a).
“M&A Event” means a Change of Control of Elevate Credit Parent.
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, the Collateral, results of operations, or
condition (financial or otherwise) or prospects of the Credit Parties and their
Subsidiaries, taken as whole, or on the transactions contemplated hereby or by
the other Transaction Documents, or on the authority or ability of any Credit
Party or any of their respective Subsidiaries to fully and timely perform its
obligations under any Transaction Document, in each case, as determined by the
Agent in its sole but reasonable discretion.
“Material Contract” means any contract or other arrangement to which any Credit
Party or any of its Subsidiaries is a party (other than the Transaction
Documents) for which breach, nonperformance, cancellation, termination or
failure to renew could reasonably be expected to have a Material Adverse Effect.
“Maturity Date” means the earlier of (a) January 1, 2024 and (b) such earlier
date as the unpaid principal balance of all outstanding Notes becomes due and
payable pursuant to the terms of this Agreement and the Notes.
“Maximum Commitment” means $150,000,000.




--------------------------------------------------------------------------------




“Modified and Re-Aged Consumer Loans” means Consumer Loans that were modified at
any time after origination and meet the definition of a trouble debt
restructuring under GAAP.
“Monthly Maintenance Fees” has the meaning set forth in Section 2.10.
“Mortgage” means a mortgage or deed of trust, in form and substance reasonably
satisfactory to the Agent, as it may be amended, supplemented or otherwise
modified from time to time.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Net Proceeds” has the meaning set forth in Section 13.18.
“New Guarantor” has the meaning set forth in Section 8.24.
“New Indebtedness Opportunity” has the meaning set forth in Section 8.19.
“Non-Excluded Taxes” (a) any and all Taxes, other than Excluded Taxes, and (b)
to the extent not otherwise described in (a), Other Taxes.
“Notes” has the meaning set forth in Section 2.1.
“Notice of Purchase and Sale” means a notice given by the Borrower to the Agent
pursuant to Section 2.1, in substantially the form of Exhibit F hereto.
“Obligations” means any and all obligations, liabilities and indebtedness,
including without limitation, principal, interest (including, but not limited
to, interest calculated at the Default Rate and post-petition interest in any
proceeding under any Bankruptcy Law), Late Charges, Monthly Maintenance Fees,
Prepayment Premium, and other fees, costs, expenses and other charges and other
obligations arising under the Transaction Documents, of the Credit Parties to
the Agent, the Holders and the Lenders or to any parent, affiliate or subsidiary
of the Agent, such Holders or such Lenders of any and every kind and nature,
howsoever created, arising or evidenced and howsoever owned, held or acquired,
whether now or hereafter existing, whether now due or to become due, whether
primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance), whether several,
joint or joint and several, and whether arising or existing under written or
oral agreement or by operation of law.
“Optional Reborrowing” has the meaning set forth in Section 2.3(c).
“Optional Revolving Date” means the first or last calendar day of any calendar
month in the first calendar quarter.
“Original Jurisdiction” means, in relation to a Credit Party, the jurisdiction
under whose laws that Credit Party is incorporated as of the Closing Date or, in
the case of a New Guarantor, as of the date on which such New Guarantor becomes
party to this Agreement as a New Guarantor.




--------------------------------------------------------------------------------




“Other Borrowers” means the “Borrowers” under and as defined in the Other
Financing Agreement.
“Other Financing Agreement” means the Fifth Amended and Restated Financing
Agreement dated as of February 7, 2019 by and among Rise SPV, LLC, Elevate
Credit Service, LLC, the other “Guarantors” from time to time party thereto, the
“Lenders” from time to time party thereto and Victory Park Management, LLC, as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Other Taxes” has the meaning set forth in Section 2.6(b).
“Outside Legal Counsel” means counsel selected by the Borrower from time to
time.
“Participant Register” has the meaning set forth in Section 13.8.
“Participation Agreement” means the Participation Agreement dated as of October
15, 2018 by and between the Borrower and FinWise Bank.
“Past Due Roll Rate” means the rate expressed as a percentage, as of the last
day of any calendar month, of the ratio of (i) the aggregate outstanding
principal balance of Consumer Loans (a) that have a principal payment that is
one or more days past due but not greater than thirty days past due or (b) that
did not have a principal payment that is one or more days past due in the
calendar month immediately prior to the calendar month that includes the date of
determination but became charged off in accordance with the Program Guidelines
in the calendar month that includes such date of determination, in each case, in
the calendar month that includes such date of determination to (ii) the
aggregate outstanding principal balance of Consumer Loans that do not have a
principal payment that became one or more days past due or is otherwise charged
off in accordance with the Program Guidelines, in each case, as of the last day
of the calendar month immediately prior to the calendar month that includes such
date of determination.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Code or Section 302 of ERISA.
“Performance Hurdle” means that the Elevate Credit Parent has a minimum net
income in the 2019 Fiscal Year of $22,000,000 and has a minimum net income in
the 2020 Fiscal Year equal to an amount to be agreed upon by the Agent and each
Credit Party no later than February 15, 2020.
“Permitted Dispositions” means (i) sales of Inventory in the ordinary course of
business, (ii) disposals of obsolete, worn out or surplus equipment in the
ordinary course of business, (iii) the granting of Permitted Liens, (iv) the
licensing of patents, trademarks, copyrights and other Intellectual Property
Rights in the ordinary course of business consistent with past practice, (v)
subject to no adverse selection by the Credit Parties, dispositions and sales of
Consumer Loans by the Credit Parties for which Lender has not provided funding
for Borrower to purchase a participation interest therein, (vi) collection,
sale, or disposition in the ordinary course of business of the Credit




--------------------------------------------------------------------------------




Parties of Consumer Loans that are not Eligible Consumer Loans and that have
been settled or charged off, and (vii) reasonable expenditures of cash in the
ordinary course of business or as otherwise approved by the board of directors
(or similar governing body) of the applicable Credit Party.
“Permitted Indebtedness” means (i) Indebtedness of any (A) Domestic Credit Party
to Elevate Credit Parent or any other Domestic Credit Party and (B) Foreign
Subsidiary Credit Party to any other Foreign Subsidiary Credit Party; provided,
in each case, all such Indebtedness shall be unsecured, (ii) Indebtedness in
respect of netting services, overdraft protections and otherwise in connection
with customary deposit accounts maintained by any Credit Party as part of its
ordinary cash management program, (iii) performance guaranties in the ordinary
course of business and consistent with historic practices of the obligations of
suppliers, customers, franchisees and licensees of Elevate Credit Parent and its
subsidiaries, (iv) guaranties by Elevate Credit Parent of Indebtedness of any
subsidiary Credit Party or guaranties by any Domestic Credit Party of any
Indebtedness of Elevate Credit Parent with respect, in each case, to
Indebtedness otherwise permitted to be incurred pursuant to this definition, (v)
Indebtedness which is secured by Liens permitted under clause (xii) of the
definition of “Permitted Liens”, (vi) Indebtedness of any subsidiary Credit
Party with respect to financing leases; provided, the principal amount of such
Indebtedness shall not exceed at any time $5,000,000 for such subsidiary Credit
Parties, (vii) purchase money Indebtedness of any subsidiary Credit Parties;
provided, (A) any such Indebtedness shall be secured only by the asset acquired
in connection with the incurrence of such Indebtedness and (B) the aggregate
amount of all such Indebtedness shall not exceed at any time $2,500,000 in the
aggregate for such subsidiary Credit Parties, (viii) other unsecured
Indebtedness of any subsidiary Credit Party, which is subordinated to the
Obligations on terms acceptable to Agent in its sole discretion in an aggregate
amount not to exceed at any time $25,000,000, excluding any CSO Loans and (ix)
guaranties by the Credit Parties in favor of the Agent, for the benefit of the
Lenders and the Holders, hereunder and under the other Transaction Documents;
provided, that no Indebtedness otherwise permitted by clauses (viii) or (ix)
shall be assumed, created, or otherwise refinanced if an Event of Default (or
event or circumstance that, with the passage of time, the giving of notice, or
both, would become an Event of Default) has occurred or would result therefrom.
“Permitted Issuance Date” means any two Business Day of each calendar month
during the term of this Agreement; provided, that no Permitted Issuance Date
will be within 5 Business Days of another Permitted Issuance Date.
“Permitted Liens” means (i) Liens in favor of the Agent, for the benefit of the
Lenders and the Holders, (ii) Liens for Taxes, assessments and other
governmental charges not delinquent or if obligations with respect to such Taxes
are being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, (iii) statutory Liens of landlords, banks (and rights of
set off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to §§401 (a)(29) or 412(n) of the Code or by ERISA), in each case
incurred in the ordinary course of business (A) for amounts not yet overdue, or
(B) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five (5) days) are being




--------------------------------------------------------------------------------




contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts, (iv) Liens incurred in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money or other Indebtedness), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof, (v) easements, rights of way, restrictions, encroachments, and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the value or use of the property
to which such Lien is attached or with the ordinary conduct of the business of
such Person, (vi) any interest or title of a lessor or sublessor under any lease
of real estate, (vii) Liens solely on any cash earnest money deposits made by
such Person in connection with any letter of intent or purchase agreement
permitted hereunder, (viii) purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business, (ix) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods, (x) any
zoning or similar law or right reserved to or vested in any governmental office
or agency to control or regulate the use of any real property, in each case
which do not and will not interfere with or affect in any material respect the
use, value or operations of any real estate assets or in the ordinary conduct of
the business of such Person, (xi) licenses of patents, trademarks and other
intellectual property rights granted by such Person in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of such Person, (xii) Liens (A) which are junior in priority to those
of the Agent, for the benefit of the Lenders and the Holders, pursuant to a
subordination agreement acceptable to the Agent, (B) which may not be foreclosed
upon without the consent of the Agent, (C) which attach only to goods and (D)
which, in the aggregate, do not secure Indebtedness in excess of $1,000,000, and
(xiii) Liens securing Indebtedness permitted pursuant to clause (ix) of the
definition of Permitted Indebtedness; provided, any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness.
“Permitted Redemption” means the redemption of Notes permitted pursuant to
Section 2.3(a).
“Permitted Redemption Amount” has the meaning set forth in Section 2.3(a)(i).
“Permitted Redemption Date” means the date on which the Borrower has elected to
redeem the Notes in accordance with Section 2.3(a).
“Permitted Redemption Notice” has the meaning set forth in Section 2.3(a)(i).
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
“Plan” means any Multiemployer Plan or Pension Plan.




--------------------------------------------------------------------------------




“Prepayment Premium” means the premium to be paid in connection with certain
prepayments of the Notes pursuant to this Agreement, including pursuant to
Section 2.3(a) and Section 2.3(b), but specifically excluding any mandatory
prepayment pursuant to Sections 2.3(b)(ii), 2.3(b)(v), 2.3(b)(vi) or 2.3(b)(vii)
(solely to the extent such excess required to be applied as a prepayment relates
to a prepayment under Sections 2.3(b)(ii), 2.3(b)(v) or 2.3(b)(vi)). Such
prepayment premium shall be equal to, with respect to such prepayment to be made
or made during any period set forth in the table below, the product of (a) the
percentage set forth beside such period in such table and (b) the greater of (i)
the aggregate principal amount of the Notes then prepaid or required to be
prepaid (excluding the principal amount of any Optional Reborrowings repaid one
hundred eighty (180) or more days prior to the applicable prepayment) or (ii)
the aggregate principal amount of the Notes prior to an Optional Reborrowing
pursuant to Section 2.3(c):
Period
Prepayment Premium
January 1, 2022 through and including December 31, 2022
5.0%
January 1, 2023 through and including December 31, 2023
2.0%

;provided, that such prepayment premium in connection with a prepayment of the
Notes pursuant to Section 2.3(a) in connection with an M&A Event shall equal an
amount equal to the sum of (i) the product of (A) the number of days from the
date of such prepayment until January 1, 2022 divided by 360 days, (B) the
product of the greater of (x) the highest aggregate principal amount of the
Notes at any time prior to such prepayment (excluding the principal amount of
any Optional Reborrowings repaid one hundred eighty (180) or more days prior to
the applicable prepayment) or (y) the aggregate principal amount of the Notes
prior to an Optional Reborrowing pursuant to Section 2.3(c) and (C) the Current
Interest Rate, and (ii) the product of (A) the greater of (x) the highest
aggregate principal amount of the Notes at any time prior to such prepayment
(excluding the principal amount of any Optional Reborrowings repaid one hundred
eighty (180) or more days prior to the applicable prepayment) or (y) the
aggregate principal amount of the Notes prior to an Optional Reborrowing
pursuant to Section 2.3(c) and (B) five percent (5%).


“Principal Only Assignment” has the meaning set forth in Section 13.8.
“Proceeding” has the meaning set forth in Section 7.15.
“Program” means the lending program for the solicitation, marketing, and
origination of Consumer Loans pursuant to Program Guidelines.
“Program Guidelines” means those guidelines established by FinWise Bank,
attached as Schedule 1.1 hereto, for the administration of the Program, as
amended, modified or supplemented from time to time by FinWise Bank with the
prior written consent of the Borrower to the extent such consent is required
pursuant to the Participation Agreement; provided, the Borrower will not provide
such consent without the prior written consent of the Agent.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.




--------------------------------------------------------------------------------




“Qualified Funding Failure” has the meaning set forth in Section 2.3(a)(iii).
“Receivables” means the indebtedness and other obligations owed to the Borrower,
Elevate Credit Parent or any other Credit Party in connection with any and all
liens, title retention and security agreements, chattel mortgages, chattel
paper, bailment leases, installment sale agreements, instruments, consumer
finance paper and/or promissory notes securing and evidencing unsecured
multi-pay consumer installment loans made, and/or time sale transactions or
acquired by a Credit Party which were originated in accordance with the Program
Guidelines.
“Register” has the meaning set forth in Section 2.8.
“Related Parties” of any Person means such Person’s Affiliates or any of its
respective partners, directors, agents, employees and controlling persons.
“Relevant Jurisdiction” means, in relation to a Credit Party, (a) its Original
Jurisdiction; (b) any jurisdiction where any asset subject to or intended to be
subject to the Collateral to be created by it is situated; (c) any jurisdiction
where it conducts its business; and (d) the jurisdiction whose laws govern the
perfection of any of the Security Documents entered into by it.
“Republic Financing Agreement” means that certain Amended and Restated Financing
Agreement dated as of February 7, 2019 by and among Elastic SPV, Ltd., Elevate
Credit Service, LLC, the other “Guarantors” from time to time party thereto, the
“Lenders” from time to time party thereto and Victory Park Management, LLC, as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Required Lenders” means at any time (a) the Lenders then holding more than
fifty percent (50%) of the aggregate Maximum Commitments then in effect plus the
aggregate unpaid principal balance of the Notes then outstanding, or (b) if the
Maximum Commitments have been terminated, the Holders of Notes then holding more
than fifty percent (50%) of the aggregate unpaid principal balance of the Notes
then outstanding.
“Required Prepayment Date” has the meaning set forth in Section 2.3(d).
“Requirements” means all applicable federal and state laws and regulations
related, directly or indirectly, to the following: credit (including, without
limitation, Consumer Credit); servicing; disclosures, information security and
privacy and regulations and industry guidance and requirements (including, but
not limited to, guidance issued by the Payment Card Industry); the USA Patriot
Act; the Office of Foreign Asset Controls’ rules and regulations; the
Interagency Guidelines; debt collection and debt collection practices laws and
regulations applicable to the Credit Parties or the Program; the federal Truth
in Lending Act; the federal Electronic Funds Transfer Act; the federal Equal
Credit Opportunity Act; the federal Gramm-Leach-Bliley Act; and the federal Fair
Debt Collection Practices Act.
“Reviewing Party” or “Reviewing Parties” has the meaning set forth in
Section 8.20(a).
“Revolving Amount” has the meaning set forth in Section 2.3(c).




--------------------------------------------------------------------------------




“Revolving Conditions” means the satisfaction of each of the following
conditions as of any date of determination:
(a)    The Borrower is in compliance with all of its obligations and covenants
under this Agreement and all of the Borrower’s representations and warranties
are true, accurate and correct; and
(b)    No Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) has
occurred or would result therefrom.
“ROFR Notice” has the meaning set forth in Section 8.19.
“Schedules” has the meaning set forth in Article 7.
“Security Agreement” means a Pledge and Security Agreement, substantially in the
form attached hereto as Exhibit B.
“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements and all other instruments, documents and agreements
delivered by any of the Credit Parties, any of their respective Subsidiaries,
Affiliates or any equityholder of any of the Credit Parties in order to grant to
Agent (on behalf of the Lenders), any Lender or any Holder a Lien on any real,
personal or mixed Property of such Person as security for the Obligations.
“State Force Majeure Event” means any regulatory event or regulatory change in
any state in which the Credit Parties originate Consumer Loans that would
prohibit or make it illegal for the Credit Parties to continue to originate or
collect Consumer Loans in such state pursuant to the Program or another program
of a type similar to the Program.
“State Force Majeure Paydown Amount” means, as of any date of determination, an
amount designated in writing by the Borrower to the Agent within ten (10) days
following such date equal to the aggregate outstanding principal amount of the
Notes on such date multiplied by a fraction, the numerator of which shall be
equal to the portion of such aggregate outstanding principal amount for which
the proceeds thereof were used to originate Consumer Loans that remain
outstanding on such date to borrowers residing in state(s) affected by a State
Force Majeure Event (which amount with respect to each such Consumer Loan shall
not exceed the outstanding principal amount of such Consumer Loan on such date)
and the denominator of which shall be equal to the aggregate outstanding
principal amount of the US Notes on such date.
“Subsequent Closing” has the meaning set forth in Section 3.2.
“Subsequent Closing Date” has the meaning set forth in Section 3.2.
“Subsequent Closing Note Purchase Price” has the meaning set forth in Section
3.2.
“Subsidiaries” has the meaning set forth in Section 7.1.




--------------------------------------------------------------------------------




“Swap Rate” means the forward swap rate based on the London Interbank Offered
Rate last quoted by Bloomberg for deposits of U.S. Dollars for a period of three
months, and taking into account the time period between the Issuance Date and
the Maturity Date as determined by the Agent in its sole reasonable discretion
based on the Bloomberg SWPM calculator. If no such London Interbank Offered Rate
exists, such rate will be the rate of interest per annum, as determined by the
Agent at which deposits of U.S. Dollars in immediately available funds are
offered on the last Business Day of each calendar month by major financial
institutions reasonably satisfactory to the Agent in the London interbank market
for a period of three months for the applicable principal amount on such date of
determination.
“Taking” means any taking of any property of any Credit Party or any of their
Subsidiaries or any portion thereof, in or by condemnation or other eminent
domain proceedings pursuant to any law, general or special, or by reason of the
temporary requisition of the use of such assets or any portion thereof, by any
Governmental Authority, civil or military (i) in excess of $250,000 in the
aggregate for any Fiscal Year or (ii) that results, either individually or in
the aggregate, in a Material Adverse Effect.
“Taxes” means any and all current or future (a) foreign, federal, state or local
income, gross receipts, franchise, estimated, alternative minimum, add-on
minimum, sales, use, transfer, registration, value added, excise, parking,
unclaimed property/escheatment, natural resources, severance, stamp, occupation,
occupancy, ad valorem, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax of any
kind whatsoever, (b) any liability for the payment of amounts of the type
described in clause (a) hereof as a result of being at any time a transferee of,
or a successor in interest to, any person, and (c) any interest, penalties or
additions to tax or additional amounts (whether disputed or not) in respect of
the foregoing.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Total Cash” means, as of any date of determination, the sum of all unrestricted
cash and Cash Equivalent Investments of Elevate Credit Parent and all other
Credit Parties. For purposes of clarification, unrestricted cash includes all
cash of the Credit Parties that is being held by an ACH provider prior to
remittance to a Credit Party.
“Trailing Excess Spread” means, as of any date of determination, the average of
the Excess Spread in (i) the calendar month immediately prior to the calendar
month that includes such date of determination and (ii) the calendar month that
includes such date of determination.
“Trailing Four Month Charge Off Rate” means, as of any date of determination,
the average, for each of the three (3) immediately preceding completed months,
of the Four Month Charge Off Rate.




--------------------------------------------------------------------------------




“Trailing Past Due Roll Rate” means, as of any date of determination, the
average, of the Past Due Roll Rate in (i) the calendar month immediately prior
to the calendar month that includes such date of determination and (ii) the
calendar month that includes such date of determination.
“Trailing Twelve Month Charge Off Rate” means, as of any date of determination,
the average, for each of the three (3) immediately preceding completed months,
of the Twelve Month Charge Off Rate.
“Transaction Documents” has the meaning set forth in Section 7.2.
“Twelve Month Charge Off Rate” means, as of any date of determination and with
respect to any Vintage Pool, the ratio of (i) the aggregate Charge Off amount in
such Vintage Pool during the period beginning on the applicable date of
origination through the end of the month of such origination and ending on the
twelfth consecutive calendar month after such month of origination to (ii) the
aggregate principal balance of such Vintage Pool at the time of origination.
“UCC” has the meaning set forth in Section 7.13.
“UK Credit Party” means a Credit Party organized under the laws of the United
Kingdom.
“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“US Tax Compliance Certificate” has the meaning set forth in Section 2.6(d).
“Vintage Pool” means and refers to, at any given time, all Consumer Loans that
were originated by FinWise Bank in a particular calendar month. By way of
example, and not by way of limitation, all Consumer Loans that were originated
in December 2018 shall constitute one Vintage Pool for the calendar month that
ended on December 31, 2018; all Consumer Loans that were originated in January
2019 shall constitute one Vintage Pool for the calendar month that ended on
January 31, 2019; all Consumer Loans that were originated in February 2019 shall
constitute one Vintage Pool for the calendar month that ended on February 28,
2019; and so on.
“Waivable Mandatory Prepayment” has the meaning set forth in Section 2.3(d).
“Withholding Agent” means the Borrower, any Credit Party or the Agent.

Section 1.2    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the




--------------------------------------------------------------------------------




words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any right or
interest in or to assets and properties of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible. References in this
Agreement to “determination” by the Agent include good faith estimates by the
Agent (in the case of quantitative determinations) and good faith beliefs by the
Agent (in the case of qualitative determinations).

Section 1.3    Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the financial
statements delivered to Agent pursuant to Section 8.2. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Credit Party or any Subsidiary of any Credit Party at “fair value”.

ARTICLE 2    

BORROWER’S AUTHORIZATION OF ISSUE

Section 2.1    Senior Secured Term Notes.
(a)    The Borrower has authorized (a) the issuance to the Lenders on the
Closing Date of senior secured term notes in the aggregate principal amount of
$53,000,000 (the “Closing Notes”) and (b) the issuance to the Lenders after the
Closing Date of additional senior secured term notes in the aggregate principal
amount not to exceed, together with the aggregate principal amount of the
Closing Notes, the Maximum Commitment, in each case of the foregoing clauses (a)
and (b), to be dated the date of issuance thereof, to mature on the Maturity
Date, to bear interest as provided in Section 2.2 below and to be in the form of
Exhibit A hereto (the “Notes”). The commitment of each Lender to fund its pro
rata share of Notes issued by the Borrower as of the Closing Date is set forth
opposite such Lender’s name in column three (3) of Section 1 of the Schedule of
Lenders attached hereto (such amount as the same may be reduced or increased
from time to time in accordance with this Agreement, being referred to herein as
such Lender’s “Commitment”). The Borrower shall repay the outstanding principal
balance of the Notes in full in cash on the Maturity Date, unless accelerated in
accordance with Section 10.2 or redeemed or prepaid in accordance with Section
2.3. The proceeds of future purchases of Notes by the Lenders shall be disbursed
as the Borrower shall direct on each issuance date of such Note, upon the
submission of such evidence as the Agent shall request to verify the
satisfaction of the conditions set forth in Section 5.2 below (including,
without limitation, a Borrowing Base Certificate delivered in accordance with
Section 5.2(g) prior to such disbursement); provided, however, that, after
giving effect to any such issuance and purchase of Notes, the aggregate
principal amount of all Notes shall not exceed the Maximum Commitment. The
Borrower shall deliver to or shall procure the delivery to the Agent a Notice of




--------------------------------------------------------------------------------




Purchase and Sale setting forth each proposed issuance of Notes not later than
noon, Chicago time, on (A) the fifteenth (15th) day prior to the proposed
issuance date upon which the Borrower desires to issue Notes for purchase by the
Lenders in an amount of $10,000,000 or less or (B) the thirtieth (30th) day
prior to the proposed issuance date upon which the Borrower desires to issue
Notes for purchase by the Lenders in an amount of greater than $10,000,000, in
each case, or such earlier date as shall be agreed to by the applicable Lenders;
provided, further, however, that the Borrower shall be entitled to deliver only
two (2) Notices of Purchase and Sale during each calendar month. Each Notice of
Purchase and Sale required hereunder (i) shall be irrevocable, (ii) shall
specify the amount of the proposed issuance (which shall be in increments of not
less than $100,000) under the Notes, (iii) shall specify the proposed issuance
date for such proposed issuance, which shall be a Permitted Issuance Date and
(iv) shall specify wire transfer instructions in accordance with which such
issuance under the Notes shall be funded, to the extend purchased by the
Lenders. Upon receipt of any such Notice of Purchase and Sale, the Agent shall
promptly notify each Lender thereof and of the amount of such Lender’s pro rata
share of the proposed issuance (provided, that at the election of the Agent and
each applicable Lender, such Lender(s) may agree to purchase such proposed
issuance of Notes on a non pro rata basis in amounts acceptable to Agent and
such Lender(s) in their sole discretion and in the event of any such non pro
rata purchase by such Lender(s), (i) such Lender(s) purchasing less than their
pro rata share of the proposed issuance of Notes shall be automatically deemed
to have assigned to the applicable Lender(s) purchasing more than their pro rata
share of the proposed issuance of Notes (and such Lender(s) purchasing more than
their pro rata share of the proposed issuance of Notes shall be automatically
deemed to have assumed) a percentage interest in the respective Commitments of
such Lender(s) purchasing less than their pro rata share of the proposed
issuance of Notes in amounts sufficient to give effect to such non pro rata
purchase and such assignment shall otherwise be deemed to be made pursuant to,
and in accordance with, the terms of Section 13.8 without further action or
documentation by any Person and (ii) the Schedule of Lenders attached hereto
shall be updated by Agent to reflect such assignments of the Commitments) and,
subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of the Credit Parties contained herein, each
Lender holding a Commitment shall fund its pro rata share of the proposed
issuance of the Notes (subject to, and except as set forth in, the preceding
parenthetical in this sentence) on the applicable Permitted Issuance Date in
immediately available funds in accordance with the terms of such Notice of
Purchase and Sale. Notwithstanding anything to the contrary herein, for purposes
of clarification, it is hereby agreed that during each calendar month there
shall be only, and the Borrower shall not be entitled to specify more than, two
(2) Permitted Issuance Dates.

Section 2.2    Interest. The Borrower shall pay interest on the unpaid principal
amount of the Notes, in each case, at the rates, time and manner set forth
below:
(a)    Rate of Interest. Each Note shall bear interest on the unpaid principal
amount thereof from the date issued through the date such Note is paid in full
in cash (whether upon final maturity, by redemption, prepayment, acceleration or
otherwise) at the Current Interest Rate. Interest on each Note shall be computed
on the basis of a 360-day year and actual days elapsed and, subject to Section
2.2(b), shall be payable monthly, in arrears, on the third (3rd) Business Day
following the last day of each calendar month during the period beginning on the
date such Note




--------------------------------------------------------------------------------




is issued (the “Issuance Date”) and ending on, and including, the date on which
the Obligations under such Note are paid in full (each, an “Interest Date”).
(b)    Interest Payments. Interest on each Note shall be payable on each
Interest Date or at any such other time the Notes become due and payable
(whether by acceleration, redemption or otherwise) by the Borrower to the Agent,
for the account of the record holder of such Note, on the applicable Interest
Date. Each Interest Date shall be considered the last day of an accrual period
for U.S. federal income tax purposes. Notwithstanding anything herein to the
contrary, any payment of accrued but unpaid interest due and owing on any Note
shall be made by cash only by wire transfer of immediately available funds.
(c)    Default Rate. Upon the occurrence of any Event of Default, the Notes
shall bear interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on the unpaid principal amount thereof at the Default Rate
from the date of such Event of Default through and including the date such Event
of Default is waived. In the event that such Event of Default is subsequently
waived, the adjustment referred to in the preceding sentence shall cease to be
effective as of the date of such waiver; provided that interest as calculated
and unpaid at the Default Rate during the continuance of such Event of Default
shall continue to be due to the extent relating to the days after the occurrence
of such Event of Default through and including the date on which such Event of
Default is waived. All such interest shall be payable on demand of the Agent.
(d)    Savings Clause. In no contingency or event shall the interest rate
charged pursuant to the terms of this Agreement exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders or Holders have received interest hereunder in
excess of the highest applicable rate, the amount of such excess interest shall
be applied against the principal amount of the Notes then outstanding to the
extent permitted by applicable law, and any excess interest remaining after such
application shall be refunded promptly to the Borrower.
(e)    Interest Payment Reduction. On or after January 1, 2020, the Current
Interest Rate shall be reduced by one-quarter percent (0.25%) if the Interest
Rate Spread Reduction Conditions are satisfied during the 2019 calendar year. On
or after January 1, 2021, the Current Interest Rate shall be reduced by
one-quarter percent (0.25%) if the Interest Rate Spread Reduction Conditions are
satisfied during the 2020 calendar year. For the avoidance of doubt, if the
Interest Rate Spread Reduction Conditions were satisfied during both the 2019
calendar year and the 2020 calendar year, the total reduction in the Current
Interest Rate shall be one-half percent (0.50%).

Section 2.3    Redemptions and Payments.
(a)    Permitted Redemption.
(i)    The Borrower may at any time after January 1, 2022, at its option, elect
to pay to the Agent, on behalf of the Holders, the Permitted Redemption Amount
(as defined below), on the Permitted Redemption Date, by redeeming the aggregate
unpaid principal amount of all Notes, in whole (and not in part), whereupon the
Commitments of each Lender shall automatically and permanently be terminated
(the “Permitted




--------------------------------------------------------------------------------




Redemption”); provided that, a Permitted Redemption may occur prior to January
1, 2022 only in connection with an M&A Event. The Borrower may not, at any time,
redeem the Notes in part. On or prior to the date which is the thirtieth (30th)
calendar day prior to the proposed Permitted Redemption Date, the Borrower shall
deliver written notice (the “Permitted Redemption Notice”) to the Agent stating
(i) that the Borrower elects to redeem pursuant to the Permitted Redemption and
(ii) the proposed Permitted Redemption Date. The “Permitted Redemption Amount”
shall be equal to (A) the aggregate unpaid outstanding principal amount of all
Notes, (B) all accrued and unpaid interest with respect to such principal amount
and all accrued and unpaid fees, (C) all accrued and unpaid Late Charges with
respect to such Permitted Redemption Amount, (D) the Prepayment Premium and (E)
all other amounts due under the Transaction Documents. The Credit Parties
acknowledge and agree that the Prepayment Premium represents bargained for
consideration in exchange for the right and privilege to redeem the Notes.
(ii)    A Permitted Redemption Notice delivered pursuant to this subsection
shall be irrevocable; provided that such Permitted Redemption Notice may be
revoked if for any reason the applicable M&A Event covered by such Permitted
Redemption Notice is terminated prior to closing. If the Borrower elects to
redeem the Notes pursuant to a Permitted Redemption under Section 2.3(a), then
the Permitted Redemption Amount which is to be paid to the Agent, on behalf of
the Holders, on the Permitted Redemption Date shall be redeemed by the Borrower
on the Permitted Redemption Date, and the Borrower shall pay to the Agent, on
behalf of the Holders, on the Permitted Redemption Date, by wire transfer of
immediately available funds, an amount in cash equal to the Permitted Redemption
Amount.
(iii)    Notwithstanding the foregoing and anything to the contrary herein, (A)
if a Federal or Multi-State Force Majeure Event shall have occurred or (B) if
the Lenders shall fail to purchase additional Notes requested by the Borrower
after the Closing Date in accordance with Section 2.1 and provided that all
conditions of such purchase set forth in Section 5.2 shall have been satisfied
at the time thereof (a “Qualified Funding Failure”), then the Borrower shall
have the right, exercisable upon at least sixty (60) calendar days’ prior
written notice to the Agent, to consummate a Permitted Redemption at a price
equal to the Permitted Redemption Amount excluding the Prepayment Premium, which
Permitted Redemption shall otherwise be made in accordance with the provisions
of Section 2.3(a)(i) hereof; provided, that such right to consummate a Permitted
Redemption at a price equal to the Permitted Redemption Amount excluding the
Prepayment Premium shall expire (x) in the case of the foregoing clause (A),
upon the cessation of such Federal or Multi-State Force Majeure Event or (y) in
the case of the foregoing clause (B), upon written notice from the Agent to the
Borrower, given no later than ten (10) calendar days after the Agent’s receipt
of the Borrower’s notice of redemption under the foregoing Section
2.3(a)(iii)(B) stating that the Lenders are thereafter willing and able to
purchase additional Notes requested by the Borrower, in accordance with Section
2.1 and provided that all conditions of such purchase set forth in Section 5.2
shall have been satisfied at the time thereof; provided further, that, in the
case of a Permitted Redemption in respect of the foregoing clause (A), if such
Federal or Multi-State Force Majeure Event ceases within the earlier of
(i) one (1)




--------------------------------------------------------------------------------




year following such Permitted Redemption or (ii) July 1, 2021, the Credit
Parties shall give the Agent and Lenders the right to participate in any new
Program or substantially similar program to the Program. For purposes of
clarification, prior to the expiration of the ten (10) calendar day (or longer,
as the case may be) notice of purchase pursuant to the foregoing Section
2.3(a)(iii)(B), the Agent may deliver notice to the Borrower that the Lenders
are willing and able to purchase additional Notes and provided that all
conditions of such purchase set forth in Section 5.2 shall have been satisfied
at the time thereof, whereupon such right to consummate a Permitted Redemption
at a price equal to the Permitted Redemption Amount excluding the Prepayment
Premium shall automatically terminate, but the Borrower shall at all times
thereafter retain the right to consummate a Permitted Redemption at a price
equal to the Permitted Redemption Amount including the Prepayment Premium (if
applicable), which Permitted Redemption shall otherwise be made in accordance
with the provisions of Section 2.3(a)(i) hereof. The provisions of this Section
2.3(a)(iii) set forth the exclusive rights and remedies of the Credit Parties to
seek or obtain damages or any other remedy or relief from the Agent or any
Lender with respect to any Qualified Funding Failure.
(b)    Mandatory Prepayments.
(i)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any net cash proceeds in excess of $200,000 in the aggregate during any
Fiscal Year from any Asset Sales (other than Permitted Dispositions), the
Borrower shall prepay the Notes as set forth in Section 2.3(e) in an aggregate
amount equal to 100% of such net cash proceeds.
(ii)    On the date of receipt by any Credit Party or any of their Subsidiaries,
or the Agent as loss payee, of any net cash proceeds from any Destruction or
Taking, the Borrower shall prepay the Notes as set forth in Section 2.3(e) in an
aggregate amount equal to 100% of such net cash proceeds; provided, so long as
no Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) shall have
occurred and be continuing on the date of receipt thereof or caused thereby, the
Borrower shall have the option to apply such net cash proceeds, prior to the
date that is 90 days following receipt thereof, for purposes of the repair,
restoration or replacement of the applicable assets thereof.
(iii)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any net cash proceeds in excess of $5,000,000 in the aggregate during the
term of this Agreement from a capital contribution by any Person (other than an
Elevate Credit Subsidiary) to, or the issuance to any Person (other than a
Credit Party or an Elevate Credit Subsidiary) of any Equity Interests of any
Credit Party or any of their Subsidiaries, the Borrower shall prepay the Notes
as set forth in Section 2.3(e) in an aggregate amount equal to 100% of such net
cash proceeds.
(iv)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any net cash proceeds from the incurrence of any Indebtedness (other than
with respect to Permitted Indebtedness) of any Credit Party or any of their
Subsidiaries, the Borrower




--------------------------------------------------------------------------------




shall prepay the Notes as set forth in Section 2.3(e) in an aggregate amount
equal to 100% of such net cash proceeds.
(v)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any Extraordinary Receipts, the Borrower shall prepay the Notes as set forth
in Section 2.3(e) in an aggregate amount equal to 100% of such Extraordinary
Receipts.
(vi)    If at any time the then outstanding principal balance of Notes shall
exceed the Maximum Commitment, the Borrower shall immediately prepay the Notes
as set forth in Section 2.3(e) in an amount sufficient to eliminate such excess.
(vii)    Concurrently with any prepayment of the Notes pursuant to this Section
2.3(b), the Borrower shall deliver to the Agent a certificate of an authorized
officer thereof demonstrating the calculation of the amount of the applicable
proceeds. In the event that the Credit Parties shall subsequently determine that
the actual amount of such proceeds exceeded the amount set forth in such
certificate (including as a result of the conversion of non-cash proceeds into
cash), the Borrower shall promptly make an additional prepayment of all the
Notes in an amount equal to such excess (or applicable percentage thereof), and
the Borrower shall concurrently therewith deliver to the Agent a certificate of
an authorized officer thereof demonstrating the derivation of such excess.
(c)    Optional Reborrowing. Subject to the satisfaction of the Revolving
Conditions, the Borrower may, at its option once per year on an Optional
Revolving Date, elect to pay to the Agent, on behalf of the Holders, the
Revolving Amount (as defined below) (the “Optional Reborrowing”). The “Revolving
Amount” shall be equal to (A) up to twenty percent (20%) of the aggregate unpaid
outstanding principal amount of all Notes, (B) all accrued and unpaid interest
with respect to such principal amount repaid and all accrued and unpaid fees and
(C) all accrued and unpaid Late Charges with respect to such Revolving Amount.
On or prior to the date which is the sixtieth (60th) calendar day prior to the
proposed Optional Revolving Date, the Borrower shall deliver written notice to
the Agent stating (i) that the Borrower elects to make a payment in connection
with an Optional Reborrowing and (ii) the proposed Revolving Amount. The
Commitments of each Lender shall not automatically and permanently be terminated
or decreased as a result of a payment by Borrower of any Revolving Amount
pursuant to this Section 2.3(c) and Borrower may reborrow any Revolving Amount
in accordance with Section 2.1; provided that reborrowing any such Revolving
Amount within one hundred eighty (180) days shall not cause the Current Interest
Rate to decrease.
(d)    Waiver of Mandatory Prepayments. Anything contained in Section 2.3(b) to
the contrary notwithstanding, in the event the Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Notes, not less
than three (3) Business Days prior to the date (the “Required Prepayment Date”)
on which the Borrower is required to make such Waivable Mandatory Prepayment,
the Borrower shall notify the Agent of the amount of such prepayment, and the
Agent shall promptly thereafter notify each Holder holding an outstanding Note
of the amount of such Holder’s pro rata share of such Waivable Mandatory
Prepayment and such Holder’s option to refuse such amount. Each such Holder may
exercise such option by giving written notice to the Borrower and the Agent of
its election to do so on or before the first Business




--------------------------------------------------------------------------------




Day prior to the Required Prepayment Date (it being understood that any Holder
which does not notify the Borrower and the Agent of its election to exercise
such option on or before the first Business Day prior to the Required Prepayment
Date shall be deemed to have elected, as of such date, not to exercise such
option). On the Required Prepayment Date, the Borrower shall pay to the Agent
the amount of the Waivable Mandatory Prepayment, which amount shall be applied
in an amount equal to that portion of the Waivable Mandatory Prepayment payable
to those Holders that have elected not to exercise such option, to prepay the
Notes of such Holders.
(e)    Application of Mandatory Prepayments; Prepayment Premium. All mandatory
prepayments made pursuant to Section 2.3(b) and not waived pursuant to
Section 2.3(d) shall be made to the Agent, for the account of the Holders, as
determined by the Agent in its sole discretion. Concurrently with each mandatory
prepayment made pursuant to (i) Section 2.3(b) (other than in accordance with
Section 2.3(b)(vi)), the Commitment of each Lender shall, at the election of
Agent to be given to Borrower within five (5) Business Days after receipt of
such mandatory prepayment (or automatically upon the occurrence of any Event of
Default described in Section 10.1(c) or Section 10.1(d)), permanently be reduced
by the amount of such prepayment and (ii) Section 2.3(b) (other than in
accordance with Sections 2.3(b)(ii), 2.3(b)(v), 2.3(b)(vi) or 2.3(b)(vii)
(solely to the extent such excess required to be applied as a prepayment relates
to a prepayment under Sections 2.3(b)(ii), 2.3(b)(v) or 2.3(b)(vi))), the
Borrower shall also pay to the Agent, for the ratable benefit of the Holders,
the Prepayment Premium in respect of the Notes repaid or redeemed in connection
with such mandatory prepayment.

Section 2.4    Payments. Whenever any payment of cash is to be made by any
Credit Party to any Person pursuant to this Agreement, the Notes or other
Transaction Document, such payment shall be made in lawful money of the United
States of America by a check drawn on the account or accounts of such Credit
Party and sent via overnight courier service to such Person at such address as
previously provided to the Borrower in writing (which address, in the case of
each of the Lenders, shall initially be as set forth on the Schedule of Lenders
attached hereto); provided that (i) the Agent, any Holder or any Lender may
elect to receive a payment of cash via wire transfer of immediately available
funds by providing the Borrower with prior written notice setting out such
request and the Agent’s, such Holder’s or such Lender’s wire transfer
instructions and (ii) Credit Parties may elect to make a payment of cash via
wire transfer of immediately available funds in accordance with wire transfer
instructions provided by the Agent, each Holder and each Lender upon request
therefor. Whenever any amount expressed to be due by the terms of this Agreement
or any Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day and, in the
case of any Interest Date which is not the date on which the applicable Note is
paid in full in cash, the extension of the due date thereof shall not be taken
into account for purposes of determining the amount of interest due on such
date. Any amount due under the Transaction Documents (other than principal and
interest, if the same are already accruing interest at the Default Rate), which
is not paid when due shall result in a late charge being incurred and payable by
the Borrower in an amount equal to accrued interest at the Default Rate from the
date such amount was due until the same is paid in full in cash (“Late Charge”).
Such Late Charge shall continue to accrue post‑petition in any proceeding under
any Bankruptcy Law.




--------------------------------------------------------------------------------





Section 2.5    Dispute Resolution. Except as otherwise provided herein, in the
case of a dispute as to the determination of any amounts due and owing pursuant
to a redemption under Section 2.3 or otherwise or any other similar or related
amount, the Borrower shall submit the disputed determinations or arithmetic
calculations via facsimile within three (3) Business Days of receipt, or deemed
receipt, of the applicable notice of dispute to the Agent. If the Agent and the
Borrower are unable to agree upon such determination or calculation within three
(3) Business Days of such disputed determination or arithmetic calculation being
submitted to the Agent, then the Borrower shall, within three (3) Business Days
submit via facsimile the disputed determinations or arithmetic calculations to
an independent outside national accounting firm specified by Agent. The
Borrower, at the Borrower’s expense, shall cause the accountant to perform the
determinations or calculations and notify the Agent of the results no later than
five (5) Business Days from the time it receives the disputed determinations or
calculations. Such accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

Section 2.6    Taxes.
(a)    Any and all payments by or on behalf of the Credit Parties hereunder and
under any other Transaction Document shall be made free and clear of and without
deduction or withholding for any and all current or future Taxes, levies,
imposts, deductions or charges unless required by law. If any Non-Excluded Taxes
are required by law to be deducted or withheld from or in respect of any payment
or sum payable hereunder or under any Transaction Document by any Withholding
Agent to the Agent, any Holder or any Lender, (x) the applicable Withholding
Agent shall make such deductions and withholdings within the time allowed and in
the minimum amount required by law, (y) the sum payable by the applicable Credit
Party shall be increased by the amount (an “Additional Amount”) necessary so
that, after making all required deductions and withholdings (including
deductions and withholdings applicable to additional sums payable under this
Section 2.6(a)) the Agent, such Holder or such Lender, as applicable, shall
receive an amount equal to the sum it would have received had no such deductions
or withholdings been made and (z) the Withholding Agent shall pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and shall promptly provide to the Agent, Holder or Lender,
as applicable, an evidence of such payment to the relevant Governmental
Authority (in a form reasonably satisfactory to the Agent, Holder or Lender, as
applicable).
(b)    The Borrower will pay to the relevant Governmental Authority in
accordance with applicable law any current or future stamp, stamp duty,
registration, court, documentary, intangible, recording, filing or similar Taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or under any Transaction Document, or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any Transaction Document that are or would be applicable
to the Holders, the Agent, or a Lender (“Other Taxes”).
(c)    The Credit Parties agree to indemnify the Agent, each Holder, each Lender
and their respective Affiliates for the full amount of Non-Excluded Taxes and
Other Taxes paid by the Agent, such Holder, such Lender or such Affiliates and
any liability (including penalties, interest and expenses (including reasonable
attorney’s and other advisors’ fees and expenses)) arising




--------------------------------------------------------------------------------




therefrom or with respect thereto, whether or not such Non-Excluded Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability prepared
by the Agent, such Holder, such Lender or such Affiliate, absent manifest error,
shall be final conclusive and binding for all purposes. Such indemnification
shall be made within thirty (30) days after the date the Agent, such Holder,
such Lender or such Affiliate makes written demand therefor. Agent, a Lender, a
Holder or any of their respective Affiliates shall notify the Borrower in
writing of the receipt by such Person of any written notice from any taxing
authority demanding, or threatening to demand, any Tax indemnifiable by the
Borrower under this Section 2.6(c), within a reasonable period of time after
receipt of such notice.
(d)    On the Closing Date, and subsequently on or prior to the date on which a
Lender or Holder becomes a Lender or Holder under this Agreement with respect to
the Borrower (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), each applicable Lender and Holder shall deliver to
the Borrower a completed and signed IRS Form W-8 or IRS Form W-9 (or any
successor form), as applicable. In the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form attached hereto as Exhibit I
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “US Tax Compliance
Certificate”).
(e)    The Parties agree to treat and report amounts lent under this Agreement
and any amount due under the Notes as debt for U.S. federal, state and local
income tax purposes. The Credit Parties agree to indemnify the Agent, each
Holder, each Lender and their respective Affiliates for the full amount of Taxes
and Other Taxes paid by the Agent, such Holder, such Lender or such Affiliates
and any liability (including penalties, interest and expenses (including
reasonable attorney’s and other advisors’ fees and expenses)) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted by the relevant Governmental Authority, to the extent such
Taxes or Other Taxes are imposed as a result of the treatment of any amounts
lent under this Agreement or any amount due under the Notes as other than debt
by any Governmental Authority.
(f)    Survival. Notwithstanding anything to the contrary herein, each party’s
obligations under this Section 2.6 and Section 13.12 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender or Holder, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.

Section 2.7    Reissuance.
(a)    Transfer. If any Note is to be transferred, the Holder thereof shall
surrender such Note to the Borrower, whereupon the Borrower will forthwith issue
and deliver upon the order of such Holder a new Note (in accordance with this
Section 2.7), registered as such Holder may request (provided that electronic
registration is acceptable), representing the outstanding principal being
transferred by such Holder and, if less than the entire outstanding principal
amount is being




--------------------------------------------------------------------------------




transferred, a new Note (in accordance with this Section 2.7) to such Holder
representing the outstanding principal not being transferred.
(b)    Lost, Stolen or Mutilated Note. Upon receipt by the Borrower of evidence
reasonably satisfactory to the Borrower of the loss, theft, destruction or
mutilation of any Note and (i) in the case of loss, theft or destruction, upon
delivery of an indemnity agreement reasonably satisfactory to the Borrower
(provided, however, that if the Holder is an institutional investor, the
affidavit of an authorized partner or officer of such Holder setting forth the
circumstances with respect to such loss, theft or destruction shall be accepted
as satisfactory evidence thereof and no indemnity agreement or other security
shall be required), and (ii) in the case of mutilation, upon surrender and
cancellation of the mutilated Note, the Borrower shall execute and deliver to
such Holder a new Note (in accordance with this Section 2.7) representing the
outstanding principal.
(c)    Note Exchangeable for Different Denominations. The Notes are
exchangeable, upon the surrender thereof by the Holder at the principal office
of the Borrower, for a new Note or Notes (in accordance with this Section 2.7)
of like tenor in principal amounts of at least $100,000 representing in the
aggregate the outstanding principal of the surrendered Note, and each such new
Note will represent such portion of such outstanding principal as is designated
by such Holder or such Lender at the time of such surrender.
(d)    Issuance of New Notes. Whenever the Borrower is required to issue a new
Note pursuant to the terms of this Agreement or the Notes, such new Note (i)
shall be of like tenor with the Note being replaced, (ii) shall represent, as
indicated on the face of such new Note, the principal remaining outstanding (or,
in the case of a new Note being issued pursuant to paragraph (a) or (b) of this
Section 2.7, the principal designated by the Holder which, when added to the
principal represented by the other new Notes issued in connection with such
issuance, equals aggregate principal remaining outstanding under the Note being
replaced immediately prior to such issuance of new Notes), (iii) shall have an
Issuance Date, as indicated on the face of such new Note, which is the same as
the Issuance Date of the Note being replaced, (iv) shall have the same rights
and conditions as the Note being replaced, and (v) shall represent accrued
interest on the principal, Prepayment Premium and Late Charges of the Note being
replaced from such Issuance Date.

Section 2.8    Register. The Borrower shall maintain at its principal executive
office (or such other office or agency of the Borrower (or the Agent on its
behalf) as it may designate by notice to each holder of Notes), a register for
the Notes in which the Borrower (or the Agent on its behalf) shall record the
name and address of the Person in whose name the Notes have been issued
(including the name and address of each transferee) and the principal amount
(and stated interest) of Notes held by such Person (the “Register”). The
Borrower shall keep the Register open and available at all times during normal
business hours for inspection of any Holder, any Lender or their respective
representatives. The Register may be maintained in electronic format.

Section 2.9    Maintenance of Register. Notwithstanding anything to the contrary
contained herein, the Notes and this Agreement are registered obligations and
the right, title, and interest of each Holder, each Lender and their assignees
in and to such Notes (or any rights under this Agreement) shall be transferable
only upon notation of such transfer in the Register. The Notes shall only
evidence a Holder’s, a Lender’s or their assignee’s right, title and interest in
and to the




--------------------------------------------------------------------------------




related Notes, and in no event is any such Note to be considered a bearer
instrument or obligation. This Section 2.9 shall be construed so that the Notes
are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations promulgated thereunder.

Section 2.10    Monthly Maintenance Fee. The Borrower hereby agrees to pay to
Agent in arrears on the last Business Day of each calendar month, a monthly
maintenance fee in the amount of $5,000 (collectively, the “Monthly Maintenance
Fees”). The Borrower agrees that the Monthly Maintenance Fees shall be
fully-earned when paid and shall not be refundable in whole or in part under any
circumstances.

ARTICLE 3    

CLOSING

Section 3.1    Initial Closing. In consideration for each applicable Lender’s
payment of its pro rata share of the aggregate purchase price (the “Closing Note
Purchase Price”) of the Notes to be purchased by the Lenders at the Closing (as
defined below), which is set forth opposite such Lender’s name in column four
(4) of the Schedule of Lenders attached hereto, the Borrower shall issue and
sell to such Lender on the Closing Date (as defined below), and each applicable
Lender severally, but not jointly, agrees to purchase from the Borrower on the
Closing Date, a Note, in substantially the form attached hereto as Exhibit A,
and in the aggregate principal amount as is set forth opposite such Lender’s
name in column four (4) of the Schedule of Lenders attached hereto. The closing
(the “Closing”) of the transactions contemplated by this Agreement and the
issuance of the Notes to be issued on the Closing Date by the Borrower and the
purchase thereof by the applicable Lenders shall occur at the offices of Katten
Muchin Rosenman LLP, 525 West Monroe Street, Suite 1900, Chicago, Illinois
60661. The date and time of the Closing (the “Closing Date”) shall be 10:00
a.m., Chicago time, on the date hereof, subject to notification of satisfaction
(or waiver) of the conditions to the Closing set forth in Section 5.1 below (or
such later date as is mutually agreed to by the Borrower and the Agent). On the
Closing Date, (i) each Lender shall pay its pro rata share of the Closing Note
Purchase Price to the Borrower for the Notes to be issued and sold to such
Lender at the Closing, by wire transfer of immediately available funds, as more
fully set forth on the Schedule of Lenders and (ii) the Borrower shall deliver
to each Lender the Notes (in the denominations as such Lender shall have
requested prior to the Closing) which such Lender is then purchasing, duly
executed on behalf of the Borrower and registered in the name of such Lender or
its designee.

Section 3.2    Subsequent Closings. Subject to the satisfaction (or waiver by
the Agent in its sole discretion) of the conditions to a Subsequent Closing set
forth in Section 5.2 and further subject to Section 10.2(a), each applicable
Lender hereby promises to purchase from the Borrower an aggregate principal
amount of additional Notes not to exceed, when aggregated with the principal
amount of Notes acquired by such Lender prior to such Subsequent Closing
(including, without limitation, at the Closing), such Lender’s Commitment.
Subject to the satisfaction (or waiver by the Agent) of the conditions to a
Subsequent Closing set forth in Section 5.2 and further subject to Section
10.2(a), in consideration for each applicable Lender’s payment of its pro rata
share of the aggregate purchase price (the “Subsequent Closing Note Purchase
Price”) of the Notes to be




--------------------------------------------------------------------------------




purchased by such Lenders at such Subsequent Closing, the Borrower shall issue
and sell to each Lender on the applicable Subsequent Closing Date (as defined
below), and each Lender severally, but not jointly, agrees to purchase from the
Borrower on such Subsequent Closing Date, a principal amount of Notes in the
amount each Lender has agreed in writing to pay in respect thereof, pursuant to
a Notice of Purchase and Sale. The closing (each a “Subsequent Closing”) of any
of the transactions contemplated by this Section 3.2 and the issuance of the
additional Notes to be issued to the Lenders at such Subsequent Closing shall
occur at the offices of Katten Muchin Rosenman LLP, 525 West Monroe Street,
Suite 1900, Chicago, Illinois 60661. With respect to each Subsequent Closing,
the date and time of such Subsequent Closing (the “Subsequent Closing Date”)
shall be 10:00 a.m., Chicago time, on the date on which the conditions set forth
in Section 5.2 below shall be satisfied or waived in accordance with this
Agreement (or such later date as is mutually agreed to by the Borrower and the
Agent). On each Subsequent Closing Date, (i) each Lender shall pay its pro rata
share of the applicable Subsequent Closing Note Purchase Price to the Borrower
for the Notes to be issued and sold to such Lender at such Subsequent Closing,
by wire transfer of immediately available funds in accordance with the
Borrower’s written wire instructions, and (ii) the Borrower shall deliver to
each Lender the Notes (in the denominations as such Lender shall have requested
prior to such Subsequent Closing) which such Lender is then purchasing, duly
executed on behalf of the Borrower and registered in the name of such Lender or
its designee.

ARTICLE 4    

INTENTIONALLY OMITTED

ARTICLE 5    

CONDITIONS TO CLOSING AND EACH LENDER’S OBLIGATION TO PURCHASE

Section 5.1    Closing. The obligation of the Agent and the Lenders to close the
transactions contemplated by this Agreement is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions:
(a)    Reserved.
(b)    The Borrower shall have executed and delivered, or caused to be
delivered, to the Agent evidence satisfactory to the Agent that the Borrower
shall pay to the Agent on the Closing Date all fees and other amounts due and
owing thereon under this Agreement and the other Transaction Documents.
(c)    The Credit Parties shall have executed and/or delivered, or caused to be
delivered, to the Agent each of the Security Documents and the Credit Parties
shall have executed (to the extent applicable) and/or delivered, or caused to be
delivered, to the Agent:
(i)    certificates evidencing any Pledged Equity (as defined in the Security
Agreement) pledged to the Agent pursuant to the Security Agreement, together
with duly executed in blank, undated stock or unit powers attached thereto; and




--------------------------------------------------------------------------------




(ii)    such other documents relating to the transactions contemplated by this
Agreement as the Agent or its counsel may reasonably request.
(d)    The Credit Parties shall have executed and/or delivered, or caused to be
delivered, to the Agent, without duplication, the deliveries set forth in each
of the Index of Closing Documents attached hereto as Exhibit H.
(e)    Each Credit Party shall have executed and delivered, or caused to be
delivered, to the Agent:
(i)    a certificate evidencing its organization, formation, or incorporation
(as applicable) and good standing in its jurisdiction of organization or
incorporation issued by the Secretary of State of such jurisdiction, as of a
date reasonably proximate to the Closing Date;
(ii)    a certificate evidencing its qualification as a foreign corporation,
limited liability company or other entity (as applicable) and good standing
issued by the Secretary of State (or comparable office) of each jurisdiction in
which such Person is qualified to conduct business and failure to so qualify
would cause a Material Adverse Effect, as of a date reasonably proximate to the
Closing Date;
(iii)    a certificate as to the fact that no action has been taken with respect
to any merger, consolidation, liquidation or dissolution of such Person, or with
respect to the sale of substantially all of its assets, nor is any such action
pending or contemplated; and
(iv)    a certificate, executed by the secretary (or other authorized officer)
of such Person and dated the Closing Date, as to (A) the resolutions consistent
with Section 7.2 as adopted by such Person’s board of directors (or similar
governing body) in a form reasonably acceptable to the Agent, (B) such Person’s
certificate of incorporation (or similar document), each as in effect at the
Closing, (C) such Person’s bylaws or memorandum and articles of association (or
similar document), each as in effect at the Closing, and (D) no action having
been taken by such Person or its stockholders, members, directors or officers
(as applicable) in contemplation of any amendments to items (A), (B), or (C)
listed in this Section 5.1(e)(iv), as certified in the form attached hereto as
Exhibit C.
(f)    The Borrower shall have obtained and delivered to Agent:
(i)    the opinions of Outside Legal Counsel, dated the Closing Date;
(ii)    all governmental, regulatory and third party consents, approvals and
notifications, if any, necessary for the closing of the transactions
contemplated by this Agreement and the issuance of the Notes to be issued at the
Closing;
(iii)    if requested by the Agent, updated Lien searches in the jurisdictions
of organization of each Credit Party, the jurisdiction of the chief executive
offices of each




--------------------------------------------------------------------------------




Credit Party and each jurisdiction where a filing would need to be made in order
to perfect the Agent’s and Holders’ security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;
(iv)    such information in form, scope and substance reasonably satisfactory to
the Agent regarding environmental matters relating to all real property owned,
leased, operated or used by the Credit Parties as of the Closing Date;
(v)    a certificate from the chief financial officer of the Borrower (or other
authorized executive officer performing a similar function) in form and
substance satisfactory to the Agent, supporting the conclusions that, after
giving effect to the transactions contemplated by the Transaction Documents, the
Borrower is not Insolvent; and
(vi)    if requested by the Agent, updated certificates from the Borrower’s
insurance broker or other evidence satisfactory to it that all insurance
required to be maintained pursuant to this Agreement is in full force and
effect, together with endorsements naming the Agent, for the benefit of the
Holders, as additional insured and lender’s loss payee thereunder, as
applicable.
(g)    Each Credit Party shall have authorized the filing of UCC financing
statements for each appropriate jurisdiction as is necessary, in the Agent’s
sole discretion, to perfect the Agent’s security interest in the Collateral and,
if applicable, the filing of the Intellectual Property Security Agreements in
the U.S. Patent and Trademark Office and the U.S. Copyright Office, as
applicable.
(h)    The Borrower shall have caused to be executed and delivered, to the Agent
such landlord waivers, collateral access agreements or other similar documents
as the Agent may reasonably request.
(i)    The representations and warranties of the Credit Parties shall be true
and correct in all material respects (without duplication of any materiality
qualifiers) as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct in all material respects (without
duplication of any materiality qualifiers) as of such specific date), and the
Credit Parties shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Credit Parties at or prior to
the Closing Date. The Agent shall have received a certificate, executed by the
chief executive officer of the Borrower (or other authorized executive officer
performing a similar function), dated the Closing Date, to the foregoing effect
in respect of the Borrower only and as to such other matters as may be
reasonably requested by the Agent, in the form attached hereto as Exhibit D.
(j)    No Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) shall
have occurred and be




--------------------------------------------------------------------------------




continuing or would result from the closing of the transactions contemplated by
this Agreement or issuance of the Notes to be issued at the Closing.
(k)    The Credit Parties shall have paid or reimbursed the Agent and the
Lenders for all costs and expenses required to be paid or reimbursed by them on
the Closing Date in accordance with Section 8.22 hereof.

Section 5.2    Subsequent Closings. The obligation of each Lender hereunder to
purchase Notes at a Subsequent Closing is subject to the satisfaction, at the
applicable Subsequent Closing Date, of each of the following conditions:
(a)    Each representation and warranty by any Credit Party contained herein and
in each other Transaction Document shall be true and correct in all material
respects (without duplication of any materiality qualifiers) as of such date
(subject to such updates to the Schedules, if any, as are approved by the Agent
in its reasonable discretion), except to the extent that such representation or
warranty expressly relates to an earlier date, including the Closing Date (in
which event such representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifiers) as of such
earlier date).
(b)    No Event of Default or event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default shall have occurred and be
continuing or would result after giving effect to such issuance and purchase of
Notes.
(c)    After giving effect to such issuance and purchase of Notes, the aggregate
outstanding principal amount of the Notes would not exceed the Maximum
Commitment.
(d)    The funding date shall be a Permitted Issuance Date.
(e)    After giving effect to such draw, the Debt-to-Equity Ratio of the
Borrower shall not be more than 9-to-1.
(f)    The Credit Parties shall have paid or reimbursed the Agent and the
Lenders for all costs and expenses required to be paid or reimbursed by them on
the Permitted Issuance Date in accordance with Section 8.22 hereof.
(g)    The Credit Parties shall have delivered a Borrowing Base Certificate,
certified on behalf of the Borrower by the chief financial officer of the
Borrower (or other authorized executive officer performing a similar function),
setting forth the Borrowing Base of the Borrower as of a date no earlier than
the end of the most recently ended fiscal month and no later than the day
immediately preceding the funding date.
The request by the Borrower and acceptance by the Borrower of the proceeds of
any additional issuance and purchase of Notes made on a Subsequent Closing Date
shall be deemed to constitute, as of such Subsequent Closing Date, (i) a
representation and warranty by the Borrower that the conditions in this Section
5.2 have been satisfied and (ii) a reaffirmation by each Credit Party of




--------------------------------------------------------------------------------




the granting and continuance of Agent’s Liens, on behalf of the Lenders and the
Holders, pursuant to the Transaction Documents.

ARTICLE 6    

INTENTIONALLY OMITTED

ARTICLE 7    

CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES
As an inducement to the Agent and the Lenders to enter into this Agreement and
to consummate the transactions contemplated hereby, each of the Credit Parties
severally represents and warrants in respect of itself to each of the Agent and
the Lenders that each and all of the following representations and warranties
(as supplemented by the disclosure schedules delivered to the Agent and the
Lenders contemporaneously with the execution and delivery of this Agreement (the
“Schedules”)) as applicable to it, are true and correct as of the Closing Date
and as of each Subsequent Closing Date. The Schedules shall be arranged by the
Borrower in paragraphs corresponding to the sections and subsections contained
in this Article 7.

Section 7.1    Organization and Qualification. Each Credit Party and each of its
respective Subsidiaries (which, for purposes of this Agreement, means any entity
in which any Credit Party, directly or indirectly, owns at least 50% of the
Capital Stock or other Equity Interests) (“Subsidiaries”) are entities duly
incorporated or organized and validly existing in good standing under the laws
of the jurisdiction in which they are formed or incorporated, and have the
requisite corporate or limited liability company power and authorization, as
applicable, to own their properties, carry on their business as now being
conducted, enter into the Transaction Documents to which they are party and
carry out the transactions contemplated thereby. Each Credit Party and each of
its Subsidiaries is duly qualified as a foreign entity to do business and is in
good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have, either individually or in the aggregate, a Material Adverse
Effect. Except as set forth on Schedule 7.1, (i) no Credit Party has any
Subsidiaries and (ii) all Capital Stock or other equity or similar interests of
the Subsidiaries is directly or indirectly owned by a Credit Party, as set forth
therein.

Section 7.2    Authorization; Enforcement; Validity. Each of the Credit Parties
has the requisite power and authority to enter into and perform its obligations
under this Agreement, the Notes, the Security Agreement, each of the other
Security Documents, the Intercreditor Agreement and each of the other
agreements, documents and certificates entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and to issue the Notes in accordance with the terms
hereof and thereof. The execution and delivery of the Transaction Documents by
the Credit Parties have been duly authorized by each of the Credit Parties’
respective board of directors (or other governing body) and the consummation by
the Credit Parties of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Notes by the Borrower has
been duly authorized by the respective




--------------------------------------------------------------------------------




Credit Party’s board of directors (or other governing body), and (other than
filings with “Blue Sky” authorities as required therein) no further filing,
consent, or authorization is required by any Credit Party, its board of
directors (or other governing body) or its stockholders or any parties in a
similar capacity.

Section 7.3    Issuance of Notes. The Notes are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued and free
from all Taxes, liens and charges with respect to the issue thereof.

Section 7.4    No Conflicts. Neither the execution, delivery and performance of
the Transaction Documents by the Credit Parties party thereto, nor the
consummation by the Credit Parties of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Notes) will
(i) result in a violation of any Credit Party’s or any Subsidiary’s certificate
of incorporation, certificate of formation, bylaws, limited liability company
agreement or other governing documents, or the terms of any Capital Stock or
other Equity Interests of any Credit Party or any of their Subsidiaries;
(ii) conflict with, or constitute a breach or default (or an event which, with
notice or lapse of time or both, would become a breach or default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any Consumer Loan Agreement or any other agreement, indenture
or instrument to which any Credit Party or any of their Subsidiaries is a party;
(iii) result in any “price reset” or other material change in or other
modification to the terms of any Indebtedness, Equity Interests or other
securities of any Credit Party or any of their Subsidiaries; or (iv) result in a
violation of any law, rule, regulation, order, judgment or decree (including,
without limitation, (A) any Environmental Laws, (B) any Requirements or (C) any
federal or state securities laws).

Section 7.5    Consents. Except as set forth on Schedule 7.5, no Credit Party is
required to obtain any consent, authorization, approval, order, license,
franchise, permit, certificate or accreditation of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or authority or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof (other than filings required by the Security Documents). All consents,
authorizations, approvals, orders, licenses, franchises, permits, certificates
or accreditations of, filings and registrations set forth on Schedule 7.5 have
been obtained or effected on or prior to the Closing Date.

Section 7.6    Subsidiary Rights. Each Credit Party has the unrestricted right
to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital and other equity securities of its
Subsidiaries as owned by any Credit Party.

Section 7.7    Equity Capitalization. As of the Closing Date, the authorized
Capital Stock and the issued and outstanding Equity Interests of each Credit
Party and each Subsidiary of each Credit Party is as set forth on Schedule 7.7.
All of such outstanding shares of Capital Stock or other Equity Interests of the
Credit Parties and their Subsidiaries have been duly authorized, validly issued
and are fully paid and nonassessable and are owned by the Persons and in the
amounts set forth on Schedule 7.7. Except as set forth on Schedule 7.7: (i) none
of any Credit Party or any Subsidiary’s Capital Stock or other Equity Interest
in any other Credit Party or such Subsidiary is subject to




--------------------------------------------------------------------------------




preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by such Credit Party or such Subsidiary; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any Capital Stock or other
Equity Interests in any Credit Party or any of their Subsidiaries, or contracts,
commitments, understandings or arrangements by which any Credit Party or any of
their Subsidiaries is or may become bound to issue additional Capital Stock or
other Equity Interests in such Credit Party or such Subsidiary or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any Capital Stock or other Equity Interests in any Credit
Party or any of their Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of any Credit Party or any of
their Subsidiaries or by which any Credit Party or any of their Subsidiaries is
or may become bound other than Permitted Indebtedness; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with any Credit Party or any of their
Subsidiaries; (v) there are no agreements or arrangements under which any Credit
Party or any of their Subsidiaries is obligated to register the sale of any of
its securities under the 1933 Act; (vi) there are no outstanding securities or
instruments of any Credit Party or any of their Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which any Credit Party or any of their
Subsidiaries is or may become bound to redeem a security of any Credit Party or
any of their Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
closing of the transactions contemplated by this Agreement or the issuance of
the Notes; (viii) none of any Credit Party or any of their Subsidiaries has any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement and (ix) none of any Credit Party or any of their Subsidiaries
has any liabilities or obligations required to be disclosed in its financial
statements (including the footnotes thereto) that are not so disclosed. Prior to
the Closing, the Borrower has provided to the Lenders true, correct and complete
copies of (i) its certificate of incorporation as in effect on the Closing Date,
and (ii) its memorandum and articles of association as in effect on the Closing
Date. Schedule 7.7 identifies all outstanding securities convertible into, or
exercisable or exchangeable for, shares of Capital Stock or other Equity
Interests in any Credit Party or any of their Subsidiaries and the material
rights of the holders thereof in respect thereto.

Section 7.8    Indebtedness and Other Contracts. Except as disclosed on
Schedule 7.8, none of any Credit Party or any of their Subsidiaries (i) has any
outstanding Indebtedness other than Permitted Indebtedness, (ii) is a party to
any contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, or (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness or any contract, agreement or instrument
entered into in connection therewith that could reasonably be expected to result
in, either individually or in the aggregate, a Material Adverse Effect.

Section 7.9    Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between any Credit Party or any of their
Subsidiaries and an unconsolidated




--------------------------------------------------------------------------------




or other off balance sheet entity that would be reasonably likely to have,
either individually or in the aggregate, a Material Adverse Effect.

Section 7.10    Ranking of Notes. No Indebtedness of any of the Credit Parties
or any of their Subsidiaries will rank senior to or pari passu with the Notes in
right of payment or collectability, whether with respect to payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise.

Section 7.11    Title. Each of the Credit Parties and each of their Subsidiaries
has (i) good and marketable title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) adequate rights in (in the case of licensed
interests in Intellectual Property Rights and Intellectual Property Rights that
are not wholly owned by a Credit Party or a Subsidiary), and (iv) good and
marketable title to (in the case of all other personal property) all of its real
property and other properties and assets owned by it which are material to the
business of such Credit Party or such Subsidiary, in each case free and clear of
all liens, encumbrances and defects, other than Permitted Liens. Any real
property and facilities held under lease by any Credit Party or any of their
Subsidiaries are held by it under valid and enforceable leases.

Section 7.12    Intellectual Property Rights. Each of the Credit Parties and
each of their Subsidiaries owns or possesses adequate rights to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) that are necessary
and material to conduct its respective business and no Credit Party or
Subsidiary has previously granted any Lien on any such Intellectual Property
Rights other than Permitted Liens. Except as described on Schedule 7.12, no
registered Intellectual Property Rights that are owned by a Credit Party or a
Subsidiary have expired or terminated, or are expected to expire or terminate
within five (5) years from the Closing Date. Except as described on
Schedule 7.12, (i) none of any Credit Party or any of their Subsidiaries has any
knowledge of any infringement, misappropriation, dilution or other violation by
any Credit Party or any of their Subsidiaries of Intellectual Property Rights
owned by other Persons; (ii) none of any Credit Party or any of their
Subsidiaries has any knowledge of any infringement, misappropriation, dilution
or other violation by any other Persons of the Intellectual Property Rights
owned by any Credit Party or any of their Subsidiaries; (iii) there is no claim,
action or proceeding pending before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority or, to the
knowledge of each of the Credit Parties, threatened in writing, against any
Credit Party or any of their Subsidiaries contesting or challenging the
validity, scope or enforceability of, or a Credit Party’s or Subsidiary’s
ownership of or right to use, its owned Intellectual Property Rights or the
Intellectual Property Rights it licenses from other Persons; and (iv) none of
any Credit Party or any of their Subsidiaries is aware of any facts or
circumstances which reasonably could be expected to give rise to any of the
foregoing infringements or claims, actions or proceedings. Each of the Credit
Parties and their Subsidiaries has taken and is taking commercially reasonable
security measures to maintain and protect the secrecy, confidentiality and value
of the trade secrets and other confidential information it owns.




--------------------------------------------------------------------------------





Section 7.13    Creation, Perfection, and Priority of Liens. The Security
Documents are effective to create in favor of the Agent, for the benefit of the
Holders and the Lenders, a legal, valid, binding, and (upon the filing of the
appropriate UCC financing statements and Intellectual Property Security
Agreements, the transfer of possession of original certificated securities
together with appropriate transfer instruments and the delivery of deposit
account control agreements) enforceable perfected first priority (subject to
Permitted Liens) security interest and Lien in the Collateral described therein
as security for the Obligations to the extent that a legal, valid, binding, and
enforceable security interest and Lien in such Collateral may be created under
applicable law including without limitation, the uniform commercial code as in
effect in any applicable jurisdiction (“UCC”) and any other applicable
governmental agencies.

Section 7.14    Absence of Certain Changes; Insolvency.
(a)    Since December 31, 2014 (the “Diligence Date”), there has been no
material adverse change in the business, assets, properties, operations,
condition (financial or otherwise), results of operations or prospects of any
Credit Party or any of the Credit Parties’ Subsidiaries. Since the Diligence
Date, neither any Credit Party nor any of their Subsidiaries has (i) declared or
paid any dividends or (ii) sold any assets (other than the sale of Inventory in
the ordinary course of business). Neither any Credit Party nor any of their
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor do any Credit Party or any of their Subsidiaries have any knowledge that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
Neither any Credit Party nor any of their Subsidiaries intends to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). Neither
the Credit Parties or the Credit Parties and their Subsidiaries taken as a whole
are, as of the Closing Date, or after giving effect to the transactions
contemplated hereby to occur at the Closing, will be, Insolvent. Without
limitation of the foregoing, no corporate action, legal proceeding or other
procedure or step in respect of any Insolvency Proceeding or expropriation,
attachment, sequestration, distress or execution or any analogous process in any
jurisdiction over any asset or assets of a Credit Party has been taken or, to
the knowledge of Holdings, threatened in relation to Elevate Credit Parent or
any of its Subsidiaries.

Section 7.15    Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, Governmental
Authority (including, without limitation, the SEC, self-regulatory organization
or other governmental body) (in each case, a “Proceeding”) pending or, to the
knowledge of any Credit Party, threatened in writing against or affecting any
Credit Party, or any of the Credit Parties’ Subsidiaries or any of their
respective officers or directors which (i) could reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect,
(ii) if adversely determined, could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, or
(iii) questions the validity of this Agreement, any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto.

Section 7.16    No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur or




--------------------------------------------------------------------------------




may occur with respect to any Credit Party or any of the Credit Parties’
Subsidiaries or their respective business, properties, prospects, operations or
financial condition, that would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

Section 7.17    No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by any
Credit Party or any of their Subsidiaries to arise, between any Credit Party or
any of their Subsidiaries and the accountants and lawyers formerly or presently
employed by Credit Parties and their Subsidiaries which would reasonably be
expected to affect the ability of the Credit Parties to perform any of their
obligations under any of the Transaction Documents.

Section 7.18    Placement Agent’s Fees. No Credit Party has engaged any
placement agent or other agent in connection with the closing of the
transactions contemplated by this Agreement or the issuance of the Notes.

Section 7.19    Reserved.

Section 7.20    Tax Status. Each Credit Party and their Subsidiaries (i) have
made or filed all foreign, federal, state and local income Tax Returns and all
other material Tax Returns, reports and declarations required by any
jurisdiction to which they are subject and all such Tax Returns were correct and
complete in all respects and were prepared in substantial compliance with all
applicable laws and regulations, (ii) have paid all Taxes and other governmental
assessments and charges due and owing (whether or not shown on any Tax Return),
and (iii) have set aside on their books adequate reserves in accordance with
GAAP for the payment of all Taxes due and owing by any Credit Party or its
respective Subsidiaries. There are no unpaid Taxes in any material amount
claimed to be delinquent by the taxing authority of any jurisdiction (other than
those being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and subject to adequate reserves taken by
Credit Parties or such Subsidiaries as shall be required in conformity with
GAAP), and the officers of each of the Credit Parties and their Subsidiaries
know of no basis for any such claim. No claim has ever been made by an authority
in a jurisdiction where any Credit Party or any of its Subsidiaries does not
file Tax Returns that any Credit Party or any of its Subsidiaries is or may be
subject to taxation by that jurisdiction. There are no Liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of the Credit Parties
or any of their respective Subsidiaries.

Section 7.21    Transfer Taxes. On the Closing Date, all transfer or Other Taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance of the Notes to each Lender hereunder will be, or will have
been, fully paid or provided for by the Credit Parties, and all laws imposing
such Taxes will be or will have been complied with.

Section 7.22    Conduct of Business; Compliance with Laws; Regulatory Permits.
Neither any Credit Party nor any of their Subsidiaries is in violation of any
term of or in default under its certificate or articles of incorporation or
bylaws or other governing documents. Neither any Credit Party nor any of their
Subsidiaries is in violation of any judgment, decree or order or any law, rule,
regulation, statute or ordinance applicable to any Credit Party or any of their
Subsidiaries (including, without limitation, all Environmental Laws and the
Requirements).




--------------------------------------------------------------------------------




Schedule 7.22 (as such Schedule shall be updated from time to time by the Credit
Parties by written notice to Agent) sets forth all United States federal and
state and applicable foreign regulatory licenses, material consents,
authorizations, approvals, orders, licenses, franchises, permits, certificates,
accreditations and permits and all other appropriate regulatory authorities
necessary to conduct the respective businesses of the Credit Parties and their
Subsidiaries, and except as set forth on Schedule 7.22 (as such Schedule shall
be updated from time to time by the Credit Parties by written notice to Agent),
all of such United States federal and state and applicable foreign regulatory
licenses, material consents, authorizations, approvals, orders, licenses,
franchises, permits, certificates, accreditations and permits and other
appropriate regulatory authorities are valid and in effect and no Credit Party
nor any of their Subsidiaries has received any notice of proceedings or entered
into formal or informal discussions relating to the revocation or modification
of any such United States federal and state and applicable foreign regulatory
licenses, consents, authorizations, approvals, orders, licenses, franchises,
permits, certificates, accreditations or permits. To the knowledge of each of
the Credit Parties, it is not necessary under the laws of its Relevant
Jurisdictions:
(a)    in order to enable the Agent, any Lender or any Holder to enforce their
respective rights under any Transaction Document; or
(b)    by reason of the execution of any Transaction Document or the performance
by it of its obligations under any Transaction Document,
that the Agent, any Lender or any Holder be licensed, qualified or otherwise
entitled to carry on business in any of its Relevant Jurisdictions.
None of the Agent, any Lender or any Holder is or will be deemed to be resident,
domiciled or carrying on business in its Relevant Jurisdictions solely by reason
of the execution, performance and/or enforcement of any Transaction Document.

Section 7.23    Foreign Corrupt Practices. Neither any Credit Party nor any of
their Subsidiaries, nor any director, officer, agent, employee or other Person
acting on behalf of any Credit Party or any of their Subsidiaries has, in the
course of its actions for, or on behalf of, any Credit Party or any of their
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

Section 7.24    Reserved.

Section 7.25    Environmental Laws. Each Credit Party and their Subsidiaries (a)
(i) is in compliance with any and all Environmental Laws, (ii) has received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, (iii) is in
compliance with all terms and conditions of any such permit, license or
approval, and (iv) has no outstanding Liability under any Environmental Laws and
are not aware of any facts




--------------------------------------------------------------------------------




that could reasonably result in Liability under any Environmental Laws, in each
of the foregoing clauses of this clause (a), except to the extent, either
individually or in the aggregate, a Material Adverse Effect could not reasonably
be expected to occur, and (b) have provided Agent and Lenders with copies of all
environmental reports, assessments and other documents in any way related to any
actual or potential Liability under any Environmental Laws.

Section 7.26    Margin Stock. Neither any Credit Party nor any of their
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
from any Note will be used (a) to directly purchase or carry any margin stock,
(b) to the knowledge of the Credit Parties, without inquiry, to extend credit to
others for the purpose of purchasing or carrying any margin stock, or (c) for
any purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

Section 7.27    ERISA. Except as set forth on Schedule 7.27, neither any Credit
Party nor any ERISA Affiliate (a) maintains or has maintained any Pension Plan,
(b) contributes or has contributed to any Multiemployer Plan or (c) provides or
has provided post-retirement medical or insurance benefits with respect to
employees or former employees (other than benefits required under Section 601 of
ERISA, Section 4980B of the Code or applicable federal or state law). Except as
set forth on Schedule 7.27, neither any Credit Party nor any ERISA Affiliate has
received any notice or has any knowledge to the effect that it is not in
material compliance with any of the requirements of ERISA, the Code or
applicable federal or state law with respect to any Employee Benefit Plan. No
ERISA Event exists. Each Employee Benefit Plan which is intended to qualify
under the Code has received a favorable determination letter (or opinion letter
in the case of a prototype Employee Benefit Plan) to the effect that such
Employee Benefit Plan is so qualified and to Credit Parties’ knowledge, there
exists no reasonable basis for the revocation of such determination or opinion
letter. Neither any Credit Party nor any ERISA Affiliate has (i) any unpaid
minimum required contributions under any Plan, whether or not waived, (ii) any
liability under Section 4201 or 4243 of ERISA for any withdrawal, or partial
withdrawal, from any Multiemployer Plan, (iii) a Pension Plan that is “at risk”
within the meaning of Section 430 of the Code, (iv) received notice from any
Multiemployer Plan that it is either in endangered or critical status within the
meaning of Section 432 of the Code or (v) any material liability or knowledge of
any facts or circumstances which reasonably might be expected to result in any
material liability to the PBGC, the Internal Revenue Service, the Department of
Labor or any participant in connection with any Employee Benefit Plan (other
than routine claims for benefits under the Employee Benefit Plan).

Section 7.28    Investment Company. Neither any Credit Party nor any of their
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

Section 7.29    U.S. Real Property Holding Corporation. Neither any Credit Party
nor any of their Subsidiaries is, nor has it ever been, a U.S. real property
holding corporation within the meaning of Section 897 of the Code, as amended,
and the Credit Parties will so certify upon the request of Agent.




--------------------------------------------------------------------------------





Section 7.30    Internal Accounting and Disclosure Controls. The Credit Parties
and their Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. During the twelve (12) months
immediately prior to the Closing Date, neither any Credit Party nor any of their
Subsidiaries has received any written notice or correspondence from any
accountant relating to any potential material weakness in any part of the system
of internal accounting controls of any Credit Party or any of their
Subsidiaries.

Section 7.31    Reserved.

Section 7.32    Transactions With Affiliates. Except (i) as set forth on
Schedule 7.32 and (ii) for transactions that have been entered into on terms no
less favorable to the Credit Parties and their Subsidiaries than those that
might be obtained at the time from a Person who is not an officer, director or
employee, none of the officers, directors or employees of any Credit Party or
any of their Subsidiaries is presently a party to any transaction with any
Credit Party or any of their Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Credit Parties, any corporation, partnership, trust or other
entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.

Section 7.33    Acknowledgment Regarding Holders’ Purchase of Notes. Each of the
Credit Parties acknowledges and agrees that each Holder is acting solely in the
capacity of an arm’s length lender with respect to the Transaction Documents and
the transactions contemplated hereby and thereby and that no Holder is (i) an
officer or director of any Credit Party or any of their Subsidiaries, or (ii) an
Affiliate of any Credit Party or any of their Subsidiaries. Each of the Credit
Parties further acknowledges that no Holder is acting as a financial advisor or
fiduciary of any Credit Party or any of their Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Holder or any of
their representatives or agents, including, without limitation, the Agent, in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Holder’s receipt of the Notes.
Each of the Credit Parties further represents to each Holder that each Credit
Party’s decision to enter into the Transaction Documents to which it is a party
have been based solely on the independent evaluation by such Person and its
respective representatives.

Section 7.34    Reserved.

Section 7.35    Insurance. Credit Parties and their Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent




--------------------------------------------------------------------------------




and customary in the businesses in which Credit Parties and their Subsidiaries
are engaged. Neither any Credit Party nor any of their Subsidiaries believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

Section 7.36    Full Disclosure. None of the representations or warranties made
by any Credit Party or any of their Subsidiaries in the Transaction Documents as
of the date such representations and warranties are made or deemed made, and
none of the statements contained in each exhibit, report, statement or
certificate furnished by or on behalf of any Credit Party or any of their
Subsidiaries in connection with the Transaction Documents, contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

Section 7.37    Employee Relations. Neither any Credit Party nor any of their
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union in such person’s capacity as a union member or to perform
union labor work. Each of the Credit Parties believes that its relations with
its employees are good. As of the Closing Date, no executive officer of any
Credit Party or any of their Subsidiaries has notified such Credit Party or such
Subsidiary that such officer intends to leave such Credit Party or such
Subsidiary or otherwise terminate such officer’s employment with such Credit
Party or such Subsidiary. As of the Closing Date, no executive officer of any
Credit Party or any of their Subsidiaries, to the knowledge of the Credit
Parties, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non‑competition agreement, or any other contract or agreement or any
restrictive covenant. Each Credit Party and their Subsidiaries are in compliance
with all federal, state, local and foreign laws and regulations respecting
labor, employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

Section 7.38    Certain Other Representations and Warranties. Each Consumer Loan
Agreement is a valid and subsisting agreement and is in full force and effect in
accordance with the terms thereof, no default or event of default exists under
any such Consumer Loan Agreement and no party to any such Consumer Loan
Agreement has any accrued right to terminate any such Consumer Loan Agreement on
account of a default by any Person or otherwise, except in each case, where the
same would not, either individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

Section 7.39    Patriot Act. To the extent applicable, the Credit Parties and
their Subsidiaries are in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).




--------------------------------------------------------------------------------





Section 7.40    Material Contracts. Schedule 7.40 contains a true, correct and
complete list of all the Material Contracts (other than those of the type
described in clause (a) of the definition thereof) of the Credit Parties and
their Subsidiaries (which Schedule shall be updated by the Credit Parties by
written notice to Agent promptly following the execution of any such additional
Material Contract following the Closing Date), and all such Material Contracts
are in full force and effect and, to Credit Parties’ knowledge, no defaults
currently exist thereunder.

ARTICLE 8    

COVENANTS

Section 8.1    Financial Covenants. Solely with respect to the calendar month
ending February 28, 2019, the Credit Parties shall, and shall cause their
Subsidiaries to, comply with the financial covenants set forth in Section 8.1 of
the Fourth Amended and Restated Financing Agreement prior to the effectiveness
of this Agreement and thereafter, the Credit Parties shall, and shall cause
their Subsidiaries to, comply with the following financial covenants:
(a)    Loan to Value Ratio. The Credit Parties shall not permit the Loan to
Value Ratio calculated as of the last day of any calendar month (commencing with
the calendar month of February 2019) to be greater than the ratio in the table
set forth in the definition of Borrowing Base.
If as of any applicable testing date the Credit Parties fail to comply with the
financial covenant contained in this Section 8.1(a) (a “LTV Covenant Default”),
then the Credit Parties shall have the obligation to cure such breach (the “LTV
Covenant Cure Obligation”) within thirty (30) days of the occurrence thereof by
causing Elevate Credit Parent to contribute to the Borrower cash (in the form of
a capital contribution and not in the form of an extension of credit or other
Indebtedness) in an aggregate amount that would cause the Credit Parties to be
in pro forma compliance with such covenant as of such testing date (such amount,
the “LTV Covenant Cure Amount”). Until timely receipt of the LTV Covenant Cure
Amount for any applicable LTV Covenant Default, an Event of Default shall be
deemed to exist for all purposes of this Agreement and the other Transaction
Documents; provided, that during such thirty (30) day cure period (unless the
Agent shall have been notified that such LTV Covenant Cure Amount shall not be
made) neither the Agent nor any Lender or Holder shall exercise any enforcement
remedy against the Credit Parties or any of their Subsidiaries or any of their
respective properties solely as a result of the existence of the applicable LTV
Covenant Default and; provided, further, that upon timely receipt of such LTV
Covenant Cure Amount, the underlying LTV Covenant Default shall no longer be
deemed to be continuing. Notwithstanding anything to the contrary in this
Section 8.1(a), in no event shall the Credit Parties be permitted to cure more
than three (3) LTV Covenant Defaults during the term of this Agreement.
(b)    Corporate Cash. The Credit Parties shall not permit Corporate Cash at any
time (x) prior to December 31, 2019 to be less than the greater of (i)
$5,000,000 or (ii) in the event that Elevate Credit Parent enters into any share
buyback, $10,000,000 and (y) after December 31, 2019 to be less than the greater
of (i) $7,500,000 or (ii) in the event that Elevate Credit Parent enters into
any share buyback, $10,000,000.




--------------------------------------------------------------------------------




(c)    Total Cash. The Credit Parties shall cause Total Cash as of the last day
of each calendar month to be greater than or equal to five percent (5%) of total
principal amount of Receivables of Elevate Credit Parent and its Subsidiaries.
(d)    Book Value of Equity. The Credit Parties shall not permit the Book Value
of Equity, calculated as of the last day of any calendar month, to be less than
$85,000,000, as may be amended or modified by mutual agreement between the
parties hereto in good faith; provided that the parties agree that any
reductions or discounts required by applicable Current Expected Credit Losses
(CECL) standards shall be carved out.
(e)    Past Due Roll Rate. The Credit Parties shall not permit the Trailing Past
Due Roll Rate, calculated as of the last day of any calendar month (commencing
with the calendar month of February 2019) to be greater than twelve and one-half
percent (12.5%).
(f)    Four Month Vintage Charge Off Rate. The Credit Parties shall not permit
the Trailing Four Month Charge Off Rate to be greater than nine and one-half
percent (9.5%).
(g)    Twelve Month Vintage Charge Off Rate. The Credit Parties shall not permit
the Trailing Twelve Month Charge Off Rate to be greater than thirty-six percent
(36%).
(h)    Excess Spread. The Credit Parties shall not permit the Trailing Excess
Spread to be less than three and one-quarter percent (3.00%).
The defined term “Consumer Loans” as used in Sections 8.1(e) through (h) may be
deemed to also include all unsecured consumer loans marked as “Rise SPV, LLC” on
the monthly financial statements provided to Agent pursuant to Section 8.2(a) in
the Agent’s sole discretion.

Section 8.2    Deliveries. The Borrower agrees to deliver the following to the
Agent via electronic (e-mail) transmission or other written means acceptable to
the Agent:
(a)    Monthly Financial Statements. As soon as available and in any event
within twenty-one (21) days after the end of each month (including December),
the unaudited consolidated balance sheets of the Credit Parties and their
Subsidiaries as at the end of such month and the related consolidated statements
of operations, stockholders’ equity and cash flows of Elevate Credit Parent and
its Subsidiaries for such month and for the period from the beginning of the
then current Fiscal Year to the end of such month, all in reasonable detail, and
certified by the chief financial officer of Elevate Credit Parent (or other
authorized executive officer performing a similar function) as being true and
correct and fairly presenting in accordance with GAAP, the financial position
and results of operations of the Elevate Credit Parent and its Subsidiaries
subject to normal year-end adjustments and absence of footnote disclosure;
(b)    Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days after the end of each Fiscal Year, the
audited consolidated balance sheets of Elevate Credit Parent and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of operations, stockholders’ equity and cash flows of the Credit
Parties and their Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the




--------------------------------------------------------------------------------




corresponding figures for the previous Fiscal Year, in reasonable detail and
certified by the chief financial officer of Elevate Credit Parent (or other
authorized executive officer performing a similar function) as being true and
correct and fairly presenting in accordance with GAAP, the financial position
and results of operations of Elevate Credit Parent and its Subsidiaries, as
applicable, accompanied by a customary unqualified opinion of an independent
accounting firm acceptable to Agent;
(c)    Compliance Certificate and Borrowing Base Certificate. On the dates that
the financial statements under clause (a) above are delivered, a duly completed
Compliance Certificate and a duly completed Borrowing Base Certificate, each
with appropriate insertions, dated the date of the applicable monthly financial
statements, and signed on behalf of the Borrower by the chief financial officer
of the Borrower (or other authorized executive officer performing a similar
function), in the case of each Compliance Certificate (i) containing a
computation of the covenants set forth in Section 8.1 hereof, (ii) indicating
whether or not the Credit Parties are in compliance with each covenant set forth
in Article 8 of this Agreement and whether each representation and warranty
contained in Article 7 of this Agreement is true and correct in all material
respects (without duplication of any materiality qualifiers) as though made on
such date (except for representations and warranties that speak as of a specific
date, which representations and warranties are true and correct in all material
respects (without duplication of any materiality qualifiers as of such date)),
and (iii) to the effect that such officer has not become aware of any Event of
Default (or event or circumstance that, with the passage of time, the giving of
notice, or both, would become an Event of Default) that has occurred and is
continuing or, if there is any such Event of Default (or event or circumstance
that, with the passage of time, the giving of notice, or both, would become an
Event of Default), describing it and the steps, if any, being taken to cure it;
(d)    Monthly Data Tape. On the dates that the financial statements under
clause (a) above are delivered, a data tape in a form acceptable to Agent in its
sole discretion that contains information as to Borrower’s loan portfolio
submitted as of the most recent month end. The Credit Parties shall provide a
data tape to Agent promptly after the Closing Date but in no event after March
21, 2019.
(e)    Monthly Reporting Package. On the dates that the financial statements
under clause (a) above are delivered, a monthly operations reporting package, in
form and detail reasonably acceptable to the Agent.

Section 8.3    Notices. The Borrower agrees to deliver the following to the
Agent via electronic (e-mail) transmission or other written means acceptable to
the Agent:
(a)    Collateral Information. Upon request of Agent, a certificate of one of
the duly authorized officers of the Borrower (i) either confirming that there
has been no change in the information set forth in the perfection certificate
executed and delivered to the Agent on the Closing Date since such date or the
date of the most recent certificate delivered pursuant to this Section and/or
identifying such changes, and (ii) certifying that all UCC financing statements
(including fixtures filings, as applicable) and other appropriate filings,
recordings and registrations have been filed of record in each governmental,
municipal and other appropriate office in each jurisdiction identified pursuant
to clause (i) above (or in such certificate) to the extent necessary to effect,
protect and




--------------------------------------------------------------------------------




perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period);
(b)    Auditor Reports. Promptly upon receipt thereof, copies of any reports
submitted by the Credit Parties’ independent public accountants, if any, in
connection with each annual, interim or special audit or review of any type of
the financial statements or internal control systems of any Credit Party or any
of their Subsidiaries made by such accountants, including any comment letters
submitted by such accountants to management of any Credit Party or any of their
Subsidiaries in connection with their services;
(c)    Notice of Default. Promptly upon any officer of a Credit Party obtaining
knowledge (i) of any condition or event that constitutes an Event of Default (or
event or circumstance that, with the passage of time, the giving of notice, or
both, would become an Event of Default) or that notice has been given to a
Credit Party with respect thereto; (ii) that any Person has given any notice to
the Credit Party or taken any other action with respect to any event or
condition set forth in Article 10; or (iii) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, a certificate of its chief executive officer or chief
financial officer (or other authorized executive officer performing a similar
function) specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, default, event or condition,
and the action(s) the Credit Parties have taken, are taking and propose to take
with respect thereto;
(d)    Notice of Litigation. Promptly upon any officer of a Credit Party
obtaining knowledge of (i) the institution of, or non‑frivolous threat of, any
adverse Proceeding against or affecting any Credit Party, or any of the Credit
Parties’ Subsidiaries or any of their respective officers or directors not
previously disclosed in writing by the Credit Parties to the Agent, or (ii) any
material development in any adverse Proceeding against or affecting any Credit
Party, or any of the Credit Parties’ Subsidiaries or any of their respective
officers or directors that, in the case of either clause (i) or (ii) if
adversely determined, could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Credit Parties to enable the Agent, the
Lenders and the Holders and their counsel to evaluate such matters;
(e)    ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, the action(s) any Credit Party or any of their Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Credit Party, any of their Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(2) all notices received by the Credit Party, any of its Subsidiaries or any of
their respective




--------------------------------------------------------------------------------




ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as the Agent shall reasonably request;
(f)    Insurance Report. Promptly upon request of the Agent, a report by the
Credit Parties’ insurance broker(s) in form and substance satisfactory to the
Agent outlining all material insurance coverage maintained as of the date of
such report by the Credit Parties;
(g)    Environmental Reports and Audits. As soon as practicable following
receipt thereof, copies of all environmental audits and reports with respect to
environmental matters at any facility or property used by any Credit Party or
any of their Subsidiaries or which relate to any environmental liabilities of
any Credit Party or any of their Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
(h)    Corporate Information. Fifteen (15) days’ prior written notice of any
change (i) in any Credit Parties’ corporate name, (ii) in any Credit Parties’
identity or organizational structure, (iii) in any Credit Parties’ jurisdiction
of organization, or (iv) in any Credit Parties’ Federal Taxpayer Identification
Number or state organizational identification number. The Credit Parties agree
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the UCC or otherwise and all other actions that
are required in order for the Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Security Agreement, the Security Documents and
other Transaction Documents; provided, the foregoing notwithstanding any of the
Elevate Credit Subsidiaries (other than the Borrower) may suspend its operations
in any jurisdiction in which it operates and dissolve as a result of a decision
by the Credit Parties to exit one or more markets from time to time;
(i)    Tax Returns. Within ten (10) days following request by the Agent, copies
of each federal income tax return filed by or on behalf of Credit Parties and
requested by the Agent;
(j)    Event of Loss. Promptly (and in any event within three (3) Business Days)
notice of any claim with respect to any liability against any Credit Party or
any of their Subsidiaries that (i) is in excess of $250,000 or (ii) could
reasonably be expected to result in a Material Adverse Effect.
(k)    Program and Consumer Loan Portfolio Reporting. (i) No later than the
fifth (5th) Business Day after the end of each calendar week, a performance
report of the Program as of the end of business on Friday of such calendar week,
in form and substance reasonably acceptable to the Agent and (ii) together with
the delivery of the financial statements and reports pursuant to subsections
8.2(a) and (b), a summary report with respect to the Consumer Loan portfolio of
the Credit Parties containing such information as may be reasonably requested by
Agent.
(l)    Other Information. Promptly upon their becoming available, deliver copies
of (i) all financial statements, reports, notices and proxy statements sent or
made available generally by any Credit Party to its security holders acting in
such capacity or by any of their Subsidiaries to




--------------------------------------------------------------------------------




their security holders other than another Credit Party or another Subsidiary,
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by any Credit Party or any of their Subsidiaries
with any securities exchange or with the SEC or any governmental or private
regulatory authority, (iii) all press releases and other statements made
available generally by any Credit Party or any of their Subsidiaries to the
public concerning material developments in the business of any Credit Party or
any of their Subsidiaries, (iv) subject to limitations imposed by applicable
law, all documents and information furnished to Governmental Authorities in
connection with any investigation of any Credit Party or any of their
Subsidiaries (other than any routine inquiry) and (v) such other information and
data with respect to any Credit Party or any of their Subsidiaries as from time
to time may be reasonably requested by the Agent.

Section 8.4    Rank. All Indebtedness due under the Notes shall be senior in
right of payment, whether with respect to payment of redemptions, interest,
damages or upon liquidation or dissolution or otherwise, to all other current
and future Indebtedness of the Credit Parties and their Subsidiaries.

Section 8.5    Incurrence of Indebtedness. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly, create,
incur or guarantee, assume, or suffer to exist any Indebtedness or engage in any
sale and leaseback, synthetic lease or similar transaction, other than (i) the
Obligations and (ii) Permitted Indebtedness.

Section 8.6    Existence of Liens. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, allow or suffer
to exist any Liens, other than Permitted Liens.

Section 8.7    Restricted Payments. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly,
(a)    declare or pay any dividend or make any other payment or distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on account of any Credit Party’s or any of their Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving any Credit Party or any of their
Subsidiaries) or to the direct or indirect holders of any Credit Party’s or any
of their Subsidiaries’ Equity Interests in their capacity as such, except that:
(i)    the Credit Parties may pay dividends (A) solely in common stock and (B)
with the prior written consent of the Agent (not to be unreasonably withheld,
conditioned or delayed) in cash to the holders of their common Equity Interests;
provided, that with respect to this clause (B), no Event of Default (or event or
circumstance that, with the passage of time, the giving of notice, or both,
would become an Event of Default) has occurred and is continuing or would arise
as a result of such payment;
(ii)    the Borrower may make monthly distributions of funds to Elevate Credit
Parent commencing on the fifth (5th) Business Day after the financial statements
under Section 8.2(a) shall have been delivered for the applicable month;
provided, that each of the following conditions are satisfied:




--------------------------------------------------------------------------------




(A)    no Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) has
occurred and is continuing or would arise as a result of such payment; and
(B)    after giving effect to such payment, (1) the Credit Parties are in pro
forma compliance with the covenant set forth in Section 8.1(a) and (2) the
Debt-to-Equity Ratio of the Borrower shall not be more than 9-to-1; and
(iii)    the Elevate Credit Subsidiaries may make distributions or remit
payments received on account of the undivided portion of the Consumer Loans to
further the purposes of, and in compliance with, the Transaction Documents.
(b)    repurchase, redeem, repay, defease, retire, distribute any dividend or
share premium reserve or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving any
Credit Party or any of their Subsidiaries) any Equity Interests of any Credit
Party or any of their Subsidiaries or any direct or indirect parent of any
Credit Party or any of their Subsidiaries except in connection with the
termination of an employee’s employment with any Credit Party; provided, that
each of the following conditions are satisfied:
(i)    no Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) has
occurred and is continuing or would arise as a result of such repurchase,
redemption, repayment, defeasance, retirement, distribution, acquisition or
retirement for value of any such Equity Interests;
(ii)    after giving effect to such repurchase, redemption, repayment,
defeasance, retirement, distribution, acquisition or retirement for value of any
such Equity Interests, (A) the Credit Parties are in pro forma compliance with
the covenants set forth in Section 8.1 and (B) the Debt-to-Equity Ratio of the
Borrower shall not be more than 9-to-1; and
(iii)    except for any share buyback program, the aggregate amount of all such
repurchases, redemptions, repayments, defeasances, retirements, distributions,
acquisitions or retirements for value of any such Equity Interests shall not
exceed $1,000,000 in any Fiscal Year;
(c)    make any payment (including by setoff) on or with respect to, accelerate
the maturity of, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of any Credit Party or any of their Subsidiaries (or set
aside or escrow any funds for any such purpose), except for (i) payments of
principal, interest and other amounts constituting Obligations and (ii) subject
to the terms of applicable subordination terms, if any, regularly scheduled non
accelerated payments of principal, interest and other amounts under Permitted
Indebtedness; or
(d)    pay any management, consulting or similar fees to any Affiliate of any
Credit Party or to any officer, director or employee of any Credit Party or any
Affiliate of any Credit Party,




--------------------------------------------------------------------------------




except for the avoidance of doubt, payments of salaries, advances, bonuses
(including pre-funded bonuses) or stock incentives of employees of the Credit
Parties in the ordinary course of business.

Section 8.8    Mergers; Acquisitions; Asset Sales. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, directly or indirectly,
without Agent’s prior written consent, (a) be a party to any merger or
consolidation, or Acquisition or (b) consummate any Asset Sale other than a
Permitted Disposition. For the avoidance of doubt, notwithstanding anything to
the contrary contained herein or in any other Transaction Document to the
contrary, (i) no Credit Party shall enter into (or agree to enter into) any
Division/Series Transaction, or permit any of its Subsidiaries to enter into (or
agree to enter into), any Division/Series Transaction and (ii) none of the
provisions in this Agreement or any other Transaction Document shall be deemed
to permit any Division/Series Transaction without the prior written consent of
the Agent.

Section 8.9    No Further Negative Pledges. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, enter into, assume or become
subject to any agreement prohibiting or otherwise restricting the existence of
any Lien upon any of their properties or assets in favor of Agent or the Holders
as set forth under the Transaction Documents, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
property or asset is given as security under the Transaction Documents, except
in connection with any Permitted Liens or any document or instrument governing
any Permitted Liens, provided that any such restriction contained therein
relates only to the property or asset subject to such Permitted Liens (or
proceeds thereof).

Section 8.10    Affiliate Transactions. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Credit Party or any of their Subsidiaries, unless such transaction is on
terms that are no less favorable to such Credit Party or such Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not an Affiliate and, unless the same shall not require payments thereunder in
an amount exceeding $500,000 in the aggregate, are fully disclosed in writing to
Agent prior to consummation thereof.

Section 8.11    Insurance.
(a)    The Credit Parties shall keep the Collateral properly housed and insured
against loss or damage by fire, theft, explosion, sprinklers, collision (in the
case of motor vehicles) and such other risks as are customarily insured against
by Persons engaged in businesses similar to that of the Credit Parties, with
such companies, in such amounts, with such deductibles and under policies in
such form as shall be reasonably satisfactory to the Agent. Certificates of
insurance or, if requested by the Agent, original (or certified) copies of such
policies of insurance have been or shall be, no later than the Closing Date,
delivered to the Agent, and shall contain an endorsement, in form and substance
reasonably acceptable to Agent, showing loss under such insurance policies
payable to the Agent, for the benefit of the Holders. Such endorsement, or an
independent instrument furnished to the Agent, shall provide that the insurance
company shall give the Agent at least thirty (30) days’ written notice before
any such policy of insurance is altered or canceled and that no act, whether
willful or negligent, or default of a Credit Party or any other Person shall
affect the right




--------------------------------------------------------------------------------




of the Agent to recover under such policy of insurance in case of loss or
damage. Each Credit Party hereby directs all insurers under all policies of
insurance to pay all proceeds payable thereunder directly to the Agent. Each
Credit Party irrevocably makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent) as such Person’s true and
lawful attorney (and agent-in-fact) for the purpose of making, settling and
adjusting claims under such policies of insurance, endorsing the name of such
Person on any check, draft, instrument or other item of payment for the proceeds
of such policies of insurance and making all determinations and decisions with
respect to such policies of insurance, provided however, that if no Event of
Default shall have occurred and be continuing, such Credit Party may make,
settle and adjust claims involving less than $100,000 in the aggregate without
the Agent’s consent.
(b)    The Credit Parties shall maintain, at their expense, such public
liability and third-party property damage insurance as is customary for Persons
engaged in businesses similar to that of the Credit Parties with such companies
and in such amounts with such deductibles and under policies in such form as
shall be reasonably satisfactory to the Agent in light of such customs and
certificates of insurance or, if requested by the Agent, original (or certified)
copies of such policies have been or shall be, no later than the Closing Date,
delivered to the Agent; each such policy shall contain an endorsement showing
the Agent as additional insured thereunder and providing that the insurance
company shall give the Agent at least thirty (30) days’ written notice before
any such policy shall be altered or canceled.
(c)    If any Credit Party at any time or times hereafter shall fail to obtain
or maintain any of the policies of insurance required above or to pay any
premium relating thereto, then the Agent, without waiving or releasing any
obligation or default by the Credit Parties hereunder, may (but shall be under
no obligation to) obtain and maintain such policies of insurance and pay such
premiums and take such other actions with respect thereto as the Agent
reasonably deems advisable. Such insurance, if obtained by the Agent, may, but
need not, protect each Credit Parties’ interests or pay any claim made by or
against any Credit Party with respect to the Collateral. Such insurance may be
more expensive than the cost of insurance the Credit Parties may be able to
obtain on their own and may be cancelled only upon the Credit Parties providing
evidence that they have obtained the insurance as required above. All sums
disbursed by the Agent in connection with any such actions, including, without
limitation, court costs, expenses, other charges relating thereto and reasonable
attorneys’ fees, shall constitute part of the Obligations due and owing
hereunder, shall be payable on demand by the Credit Parties to the Agent and,
until paid, shall bear interest at the Default Rate.

Section 8.12    Corporate Existence and Maintenance of Properties. Each Credit
Party shall, and each Credit Party shall cause each of its Subsidiaries to,
maintain and preserve (a) its existence and good standing in the jurisdiction of
its organization or incorporation and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be so qualified or in good standing could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect). Each Credit
Party shall, and each Credit Party shall cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of




--------------------------------------------------------------------------------




the Credit Parties and their Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof.

Section 8.13    Non-circumvention. Each Credit Party hereby covenants and agrees
that neither any of the Credit Parties nor any of their Subsidiaries will, by
amendment of its certificate of incorporation, certificate of formation, limited
liability company agreement, bylaws, or other governing documents, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Agreement or the other Transaction Documents, and will at all times in
good faith carry out all of the provisions of this Agreement and the other
Transaction Documents and take all reasonable action as may be required to
protect the rights of the Agent, the Lenders and the Holders.

Section 8.14    Change in Business; Change in Accounting; Elevate Credit. The
Credit Parties shall not engage in any line of business other than the
businesses engaged in on the Closing Date and activities reasonably incident
thereto. The Credit Parties shall not (a) make any significant change in
accounting treatment or reporting practices, except as required by GAAP, (b)
change their Fiscal Year; method for determining fiscal quarters of any Credit
Party or of any Subsidiary of any Credit Party, (c) change their name as it
appears in official filings in its jurisdiction of organization or (d) change
their jurisdiction of organization, in the case of clauses (c) and (d), without
providing written notice to Agent no later than thirty (30) days following the
occurrence of any such change. Elevate Credit Parent shall not trade, carry on
any business, own any assets or incur any liabilities except for:
(a)    the provision of administrative services (excluding treasury services) to
its Subsidiaries of a type customarily provided by a holding company to its
Subsidiaries;
(b)    ownership of shares in its Subsidiaries, intra-company debit balances,
intra‑company credit balances and other credit balances in bank accounts, cash
and Cash Equivalent Investments but only if those shares, credit balances, cash
and Cash Equivalent Investments constitute Collateral; and
(c)    any liabilities under the Transaction Documents to which it is a party
and professional fees and administration costs in the ordinary course of
business as a holding company.

Section 8.15    U.S. Real Property Holding Corporation. None of the Credit
Parties shall become a U.S. real property holding corporation or permit or cause
its shares to be U.S. real property interests, within the meaning of Section 897
of the Code.

Section 8.16    Compliance with Laws. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, fail to (a) comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, all
Environmental Laws and the Requirements) and (b) preserve and maintain in full
force and effect all material rights, privileges, qualifications, permits,
licenses and franchises necessary in the normal conduct of its business. Each
Holder is deemed to agree and represent that the Issuer (or its agents or
representatives including the Agent) may (1) provide such information




--------------------------------------------------------------------------------




and documentation and any other information concerning its investment in such
Notes to the Cayman Islands Tax Information Authority, the U.S. Internal Revenue
Service and any other relevant tax authority, in each case to the extent
required by applicable law, and (2) take such other steps as the deem necessary
or helpful to comply with FATCA.

Section 8.17    Additional Collateral. With respect to any Property acquired
after the Closing Date by any Credit Party as to which the Agent, for the
benefit of the Holders does not have a perfected Lien, such Credit Party shall
promptly (i) execute and deliver to the Agent, for the benefit of the Holders or
its agent such amendments to the Security Documents or such other documents as
the Agent, for the benefit of the Holders deems necessary or advisable to grant
to the Agent, for the benefit of the Holders, a security interest in such
Property and (ii) take all other actions necessary or advisable to grant to the
Agent, for the benefit of the Holders, a perfected first priority (subject to
Permitted Liens) security interest in such Property, including, without
limitation, the filing of UCC financing statements in such jurisdictions as may
be required by the Security Documents or by law or as may be requested by the
Agent. If at any time during the existence of an Event of Default, Agent seeks
to collect or liquidate Collateral, the Credit Parties will use their best
efforts to assist Agent in any such efforts, including effectuating a sale of
such Collateral.

Section 8.18    Audit Rights; Field Exams; Appraisals; Meetings; Books and
Records.
(a)    The Credit Parties shall, upon reasonable notice and during reasonable
business hours (except during the continuance of an Event of Default when no
such limitations shall apply), subject to reasonable safety and security
procedures, and at the Credit Parties’ sole cost and expense, permit the Agent
and each Holder (or any of their respective designated representatives) to visit
and inspect any of the properties of any Credit Party or any of their
Subsidiaries, to examine the books of account of any Credit Party or any of
their Subsidiaries (and to make copies thereof and extracts therefrom), and to
discuss the affairs, finances and accounts of the Credit Parties and their
Subsidiaries, and to be advised as to the same by their respective officers, and
to conduct examinations and verifications (whether by internal commercial
finance examiners or independent auditors), all at such reasonable times and
intervals as the Agent and the Holders may reasonably request.
(b)    The Credit Parties shall, upon reasonable notice and during reasonable
business hours, subject to reasonable safety and security procedures, and at the
Credit Parties’ sole cost and expense, permit the Agent (or any of its
designated representatives) and each Holder to conduct field exams of the
Collateral, all at such reasonable times and intervals as the Agent may
reasonably request.
(c)    The Credit Parties shall, at Agent’s request (which shall be made no more
frequently than once during each calendar year unless an Event of Default shall
have occurred and be continuing) and upon reasonable notice, and at the Credit
Parties’ sole cost and expense, obtain an appraisal of the Collateral from an
independent appraisal firm reasonably satisfactory to Agent.
(d)    The Credit Parties will, upon the request of the Agent, participate in a
meeting of the Agent and the Holders twice during each Fiscal Year to be held at
the Credit Parties’ corporate




--------------------------------------------------------------------------------




offices (or at such other location as may be agreed to by the Borrower and the
Agent) at such time as may be agreed to by the Borrower and the Agent.
(e)    The Credit Parties shall, at the Credit Parties’ sole cost and expense,
make all books and records of the Credit Parties available for review
electronically by the Agent upon Agent’s request and subject to applicable
Requirements with respect to disclosure of Customer Information.

Section 8.19    Additional Issuances of Debt Securities; Right of First Refusal
on New Indebtedness. So long as any Notes are outstanding, none of the Credit
Parties nor any of their Subsidiaries shall, directly or indirectly, offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
offer, sale, grant or any option to purchase or other disposition of) any of its
debt securities or Equity Interests (including any preferred stock or other
instrument or security) that may, in accordance with the terms thereof, be, at
any time during its life, and under any circumstance, convertible into or
exchangeable or exercisable for Indebtedness or debt securities, but excluding
Permitted Indebtedness, without the prior written consent of the Agent;
provided, that, if any Credit Party seeks to incur additional Indebtedness from
time to time from any third-party, then in each such case, the Agent and its
designees shall have a right of first refusal (but not an obligation) to provide
such additional Indebtedness on the same terms and conditions as would be
provided by such third-parties. The Borrower will give Agent written notice (a
“ROFR Notice”) describing the additional Indebtedness and the terms and
conditions thereof (collectively, the “New Indebtedness Opportunity”). The Agent
and its designees shall have thirty (30) days from the date of the Agent’s
receipt of a ROFR Notice to agree to provide such additional Indebtedness
pursuant to the New Indebtedness Opportunity. If the Agent fails to exercise
such right of first refusal within said thirty (30)-day period with respect to
the New Indebtedness Opportunity, then the New Indebtedness Opportunity may be
offered to such third-party upon the identical terms and conditions as are
specified in the applicable ROFR Notice; provided, that in the event the New
Indebtedness Opportunity has not been consummated by the applicable third-party
within the one hundred (100)-day period from the date of the ROFR Notice, no New
Indebtedness Opportunity may be offered by the Credit Parties to any third-party
without first offering such New Indebtedness Opportunity to the Agent in the
manner provided above.

Section 8.20    Post-Closing Obligations.
(a)    The Credit Parties shall, (i) in a manner satisfactory to the Agent,
cooperate with and assist the Agent, the Lenders and their respective attorneys,
officers, employees, representatives, consultants and agents (collectively, the
“Reviewing Parties” and each, a “Reviewing Party”) in connection with any
Reviewing Party’s regulatory review and due diligence of the Credit Parties’
lending program for the solicitation, marketing, documentation, origination and
servicing of Consumer Loans in each state in which any Credit Party originates
Consumer Loans, (ii) review and consider in good faith any issues raised by, or
comments, recommendations or guidance from, any Reviewing Party with respect to
any such lending program (such issues, comments, recommendations and guidance,
collectively, the “Diligence Issues”) and (iii) within 90 days (or such longer
period as may be agreed to by the Agent in its sole discretion) of any Credit




--------------------------------------------------------------------------------




Party’s receipt of written notice of any Diligence Issues from a Reviewing
Party, resolve or address any such Diligence Issues, in each case, in a manner
satisfactory to the Agent.
(b)    The Credit Parties shall deliver, or cause to be delivered to the Agent,
within sixty (60) days after the Closing Date (or such later date as shall be
acceptable to the Agent in its sole discretion), deposit account control
agreements executed by the applicable Credit Party and each depository
institution for which such Credit Party maintains deposit and other accounts,
each in form and substance reasonably satisfactory to the Agent in its sole
discretion, covering all deposit accounts and other accounts maintained at such
depository institution.

Section 8.21    Use of Proceeds. The Borrower will use the proceeds from the
sale of each Note solely (i) to purchase participation interests in loan and
interest receivables (in any non-payday loan product), originated by FinWise
Bank, (ii) to fund certain fees and expenses associated with the consummation of
the transactions contemplated by this Agreement, and (iii) subject to excess
availability under this facility, to transfer funds as permitted under this
Agreement.

Section 8.22    Fees, Costs and Expenses. The Credit Parties, on behalf of
themselves and the other Credit Parties, shall jointly and severally reimburse
the Lenders and the Holders or their designee(s) and applicable legal counsel
for reasonable and documented costs and expenses incurred in connection with the
transactions contemplated by the Transaction Documents (including reasonable
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith and ongoing fees and expenses of the
Borrower), subject to the limitations set forth in Section 13.1 hereof, which
amounts shall be paid by the Credit Parties to the Agent, for the benefit of
itself and the Lenders and the Holders, on the Closing Date. After the Closing
Date, the Guarantors agree to pay the ongoing fees, Taxes (if any) and expenses
of the Borrower. In addition, the Credit Parties shall, within five (5) Business
Days of receiving a request from the Agent therefor, reimburse the Agent for any
additional reasonable legal fees incurred post-closing in connection with
perfecting the Agent’s security interests and any additional filing or recording
fees in connection therewith. The Credit Parties shall be responsible for the
payment of, and shall pay, any placement agent’s fees, financial advisory fees,
or broker’s commissions relating to or arising out of the transactions
contemplated hereby, and shall hold the Agent, each Holder and each Lender
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.

Section 8.23    Modification of Organizational Documents and Certain Documents.
The Credit Parties shall not, without the prior written consent of the Agent,
(i) permit the charter, by-laws, memorandum and articles of association, or
other organizational or incorporation documents of any Credit Party, or any
Material Contract, to be amended or modified, or (ii) amend, supplement in a
manner adverse to the Agent, any Lender or any Holder or otherwise modify, or
waive any material rights, claims or remedies under, any of the Consumer Loan
Agreements except with respect to a settlement or charge off thereunder in the
ordinary course of business.

Section 8.24    Joinder. The Credit Parties shall notify the Agent in writing
within the earlier of: (i) thirty (30) days of the formation or acquisition of
any Subsidiaries; or (ii) the making of any




--------------------------------------------------------------------------------




Consumer Loans by any such newly formed or acquired Subsidiaries. For any
Subsidiaries formed or acquired after the Closing Date, the Credit Parties shall
at their own expense, within the time period set forth in the immediately
preceding sentence, cause each such Subsidiary (provided, in the case of Foreign
Subsidiaries, no 956 Impact would arise as a result thereof) to execute an
instrument of joinder in the form attached hereto as Exhibit G (a “Joinder
Agreement”), obligating such Subsidiary to any or all of the Transaction
Documents deemed necessary or appropriate by the Agent and cause the applicable
Person that owns the Equity Interests of such Subsidiary to pledge to the
Holders 100% of the Equity Interests owned by it of each such Subsidiary formed
or acquired after the Closing Date and execute and deliver all documents or
instruments required thereunder or appropriate to perfect the security interest
created thereby (provided that with respect to any First Tier Foreign
Subsidiary, if a 956 Impact exists such pledge shall be limited to sixty-five
percent (65%) of such Foreign Subsidiary’s outstanding voting Equity Interests
and one hundred percent (100%) of such Foreign Subsidiary’s outstanding
non-voting Equity Interests). In the event a Person becomes a Guarantor (a “New
Guarantor”) pursuant to the Joinder Agreement, upon such execution the New
Guarantor shall be bound by all the terms and conditions hereof and the other
Transaction Documents to the same extent as though such New Guarantor had
originally executed the Transaction Documents. The addition of a New Guarantor
shall not in any manner affect the obligations of the other Credit Parties
hereunder or thereunder. Each Credit Party, each Lender, each Holder and the
Agent acknowledges that the schedules and exhibits hereto or thereto may be
amended or modified in connection with the addition of any New Guarantor to
reflect information relating to such New Guarantor. Compliance with this Section
8.24 shall not excuse any violation of Section 8.8 for failing to obtain
Lender’s prior consent to a merger, consolidation or Acquisition. A “956 Impact”
will be deemed to exist to the extent the issuance of a guaranty by, grant of a
Lien by, or pledge of greater than two-thirds of the voting Equity Interests of,
a Foreign Subsidiary would result in material incremental income tax liability
under Section 956 of the Code to Elevate Credit Parent, taking into account
actual anticipated repatriation of funds, foreign tax credits and other relevant
factors.

Section 8.25    Investments. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, make or permit to exist any Investment in any
other Person, except the following:
(a)    Cash Equivalent Investments, to the extent the Agent has a first priority
security interest therein;
(b)    bank deposits in the ordinary course of business, to the extent the Agent
has a first priority security interest therein;
(c)    Investments in securities of account debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors;
(d)    Investments owned by the Credit Parties and their Subsidiaries on the
Closing Date as set forth on Schedule 8.25;
(e)    (i) Domestic Credit Parties may maintain Investments in Foreign
Subsidiaries in amounts not to exceed the outstanding amounts of such
Investments as of the Closing Date plus additional Investments in Foreign
Subsidiaries after the Closing Date to the extent expressly




--------------------------------------------------------------------------------




approved by Agent in advance in writing; provided, if the Investments described
in the foregoing clause (i) are evidenced by notes, such notes shall be pledged
to Agent, for the benefit of the Lenders, and have such terms as Agent may
reasonably require; and (ii) Foreign Subsidiaries may make Investments in other
Foreign Subsidiaries;
(f)    Investments constituting cash equity contributions by Elevate Credit
Parent in the Borrower, including, without limitation, cash equity contributions
made in order to satisfy the LTV Covenant Cure Obligation, and Investments by
Elevate Credit Parent in its other Subsidiaries that are Credit Parties; and
(g)    Investments made by the Credit Parties (other than Elevate Credit Parent)
constituting Consumer Loans to residents of the United States.

Section 8.26    Further Assurances. At any time or from time to time upon the
request of the Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Agent may reasonably request in order to effect fully the purposes of the
Transaction Documents. In furtherance and not in limitation of the foregoing,
each Credit Party shall take such actions as the Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by all
Subsidiaries of the Credit Parties and secured by substantially all of the
assets of the Credit Parties and their Subsidiaries (in each case provided, in
the case of Foreign Subsidiaries, no 956 Impact would arise as a result
thereof).

Section 8.27    Backup Servicer. At any time or from time to time upon the
request of the Agent, the Borrower shall appoint, at Borrower’s sole expense, a
Backup Servicer that is satisfactory to the Agent in Agent’s sole discretion and
shall enter into a Backup Servicing Agreement that is satisfactory (including
with respect to the Credit Parties’ obligations to cooperate with such Backup
servicer and provide any data and other information and documents, including
data tapes, to such Backup Servicer to allow Backup Servicer to perform its
duties) to the Agent in Agent’s sole discretion.

Section 8.28    Claims Escrow Account.
(a)    Within two (2) Business Days on or after the date in which (i) all
Obligations not relating to any pending claim that are due to Lenders and
Holders have been paid in full and (ii) the Credit Parties are aware of a
pending claim, the Borrower shall establish and maintain a deposit account at a
bank reasonable acceptable to Agent, in the form of time deposit or demand
account (the “Claims Escrow Account”). Such Claims Escrow Account shall be a
Blocked Account. The Borrower shall deposit in the Claims Escrow Account, no
later than one (1) Business Day following receipt, fifty percent (50%) of the
collections received by Borrower from all of the Consumer Loans until the Claims
Escrow Account Funding Condition is satisfied. After a Claims Escrow Account is
established pursuant to this Section 8.28 and subject to the rights of the
parties under the Intercreditor Agreement, the Borrower shall be permitted to
remit, prior to the satisfaction of the Claims Escrow Account Funding Condition,
the fifty percent (50%) of the collections remaining after remitting to the
Claims Escrow Account and, on and after the satisfaction of the Claims Escrow
Account Funding Condition, one hundred percent (100%) of any collections to the
applicable Elevate Credit Subsidiary in accordance with the applicable
contractual terms between




--------------------------------------------------------------------------------




Borrower and such Elevate Credit Subsidiary. For the avoidance of doubt and
notwithstanding Section 12.14, subject to the satisfaction of the foregoing
requirements this Section 8.28(a), the Agent shall not seek to limit the ability
of the Borrower to remit funds to the Elevate Credit Subsidiary under this
Section 8.28(a) and such amounts shall be released without restriction from the
Lien of the Financing Agreement.
(b)    In the sole discretion of the Agent, funds deposited in the Claims Escrow
Account may be used to satisfy any Obligations then due to Lenders, Holders
and/or Agent.



ARTICLE 9    

CROSS GUARANTY

Section 9.1    Cross-Guaranty. Each Guarantor, jointly and severally, hereby
absolutely and unconditionally guarantees to the Agent, the Lenders, the Holders
and their respective successors and assigns the full and prompt payment (whether
at stated maturity, by acceleration or otherwise) and performance of, all
Obligations. Each Guarantor agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, that its
obligations under this Article 9 shall not be discharged until payment and
performance, in full, of the Obligations under the Transaction Documents has
occurred and all commitments (if any) to lend hereunder have been terminated,
and that its obligations under this Article 9 shall be absolute and
unconditional, irrespective of, and unaffected by:
(a)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Transaction Document or
any other agreement, document or instrument to which any Credit Party is or may
become a party;
(b)    the absence of any action to enforce this Agreement (including this
Article 9) or any other Transaction Document or the waiver or consent by the
Agent, the Lenders or the Holders with respect to any of the provisions thereof;
(c)    the Insolvency of any Credit Party or Subsidiary; or
(d)    any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.
Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the obligations guaranteed hereunder.

Section 9.2    Waivers by Guarantors. Each Guarantor expressly waives all rights
it may have now or in the future under any statute, or at common law, or at law
or in equity, or otherwise, to compel the Agent, the Lenders or the Holders to
marshal assets or to proceed in respect of the obligations guaranteed hereunder
against any other Credit Party or Subsidiary, any other party or against any
security for the payment and performance of the obligations under the
Transaction Documents before proceeding against, or as a condition to proceeding
against, such Guarantor. It is agreed among each Guarantor that the foregoing
waivers are of the essence of the transaction




--------------------------------------------------------------------------------




contemplated by this Agreement and the other Transaction Documents and that, but
for the provisions of this Article 9 and such waivers, the Agent, the Lenders
and the Holders would decline to enter into this Agreement.

Section 9.3    Benefit of Guaranty. Each Guarantor agrees that the provisions of
this Article 9 are for the benefit of the Agent, the Lenders, the Holders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Credit Party, on the one
hand, and the Agent, the Lenders and the Holders, on the other hand, the
obligations of such other Credit Party under the Transaction Documents.

Section 9.4    Waiver of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Transaction Document, and except as
set forth in Section 9.7, each Guarantor hereby expressly and irrevocably waives
any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and any and all defenses
available to a surety, guarantor or accommodation co-obligor. Each Guarantor
acknowledges and agrees that this waiver is intended to benefit the Agent, the
Lenders and the Holders and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Article 9, and that the Agent,
the Lenders, the Holders and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 9.4.

Section 9.5    Election of Remedies. If the Agent, the Lenders or the Holders
may, under applicable law, proceed to realize their benefits under any of the
Transaction Documents, the Agent, any of the Lenders or any of the Holders may,
at their sole option, determine which of their remedies or rights they may
pursue without affecting any of their rights and remedies under this Article 9.
If, in the exercise of any of their rights and remedies, any of the Agent, the
Lenders or the Holders shall forfeit any of their rights or remedies, including
their right to enter a deficiency judgment against any Credit Party or any other
Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Credit Party hereby consents to such action by the
Agent, such Lenders or such Holders, as applicable, and waives any claim based
upon such action, even if such action by the Agent, such Lenders or such Holders
shall result in a full or partial loss of any rights of subrogation that any
Credit Party might otherwise have had but for such action by the Agent, such
Lenders or such Holders. Any election of remedies that results in the denial or
impairment of the right of the Agent, the Lenders or the Holders to seek a
deficiency judgment against any Credit Party shall not impair any other Credit
Party’s obligation to pay the full amount of the Obligations under the
Transaction Documents.

Section 9.6    Limitation. Notwithstanding any provision herein contained to the
contrary, each Guarantor’s liability under this Article 9 (which liability is in
any event in addition to amounts for which Credit Parties are primarily liable
under the Transaction Documents) shall be limited to an amount not to exceed as
of any date of determination the greater of:
(a)    the net amount of all amounts advanced to such Guarantor under this
Agreement or otherwise transferred to, or for the benefit of, such Guarantor
(including any interest and fees and other charges); and




--------------------------------------------------------------------------------




(b)    the amount that could be claimed by the Agent, the Lenders and the
Holders from such Guarantor under this Article 9 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law after taking into account, among
other things, such Guarantor’s right of contribution and indemnification from
each other Credit Party under Section 9.7.

Section 9.7    Contribution with Respect to Guaranty Obligations.
(a)    To the extent that any Guarantor shall make a payment under this Article
9 of all or any of the Obligations under the Transaction Documents (other than
financial accommodations made to that Guarantor for which it is primarily
liable) (a “Guarantor Payment”) that, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount that such Guarantor would otherwise have paid if each Guarantor had
paid the aggregate Obligations under the Transaction Documents satisfied by such
Guarantor Payment in the same proportion that such Guarantor’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Guarantor as
determined immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Obligations under the
Transaction Documents and termination of the Transaction Documents (including
all commitments (if any) to lend hereunder), such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim that could then be recovered
from such Guarantor under this Article 9 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.
(c)    This Section 9.7 is intended only to define the relative rights of
Guarantor and nothing set forth in this Section 9.7 is intended to or shall
impair the obligations of Credit Parties, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 9.1. Nothing contained in this
Section 9.7 shall limit the liability of any Credit Party to pay the financial
accommodations made directly or indirectly to that Credit Party and accrued
interest, fees and expenses with respect thereto for which such Credit Party
shall be primarily liable.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.
The rights of the indemnifying Guarantor against other Guarantor under this
Section 9.7 shall be exercisable upon the full and indefeasible payment of the
Obligations under the Transaction Documents and the termination of the
Transaction Documents.




--------------------------------------------------------------------------------





Section 9.8    Liability Cumulative. The liability of each Guarantor under this
Article 9 is in addition to and shall be cumulative with all liabilities of each
other Credit Party to the Agent, the Lenders and the Holders under this
Agreement and the other Transaction Documents to which such Credit Party is a
party or in respect of any Obligations under the Transaction Documents or
obligation of the other Credit Party, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

Section 9.9    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Credit Parties under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Credit Parties, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Credit Parties
hereunder forthwith on demand by the Agent.

Section 9.10    Benefit to Credit Parties. All of the Credit Parties and their
Subsidiaries are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of each such Person has a direct
impact on the success of each other Person. Each Credit Party and each
Subsidiary will derive substantial direct and indirect benefit from the purchase
and sale of the Notes hereunder.

Section 9.11    Indemnity. Each Guarantor irrevocably and unconditionally
jointly and severally agrees with the Agent, each Lender and each Holder that if
any obligation guaranteed by it is or becomes unenforceable, invalid or illegal,
it will, as an independent and primary obligation, indemnify the Agent, such
Lender and/or such Holder, as applicable, immediately on demand against any
cost, loss or liability it incurs as a result of the Borrower or Guarantor not
paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by it under any Transaction Document on the date
when it would have been due. The amount payable by a Guarantor under this
indemnity will not exceed the amount it would have had to pay under this Article
9 if the amount claimed had been recoverable on the basis of a guarantee.

Section 9.12    Reinstatement. If any discharge, release or arrangement (whether
in respect of the Obligations or any security for those Obligations or
otherwise) is made by the Agent, a Lender and/or a Holder in whole or in part on
the basis of any payment, security or other disposition which is avoided or must
be restored in insolvency, liquidation, administration or otherwise, without
limitation, then the liability of each Guarantor under this Article 9 will
continue or be reinstated as if the discharge, release or arrangement had not
occurred.

Section 9.13    Guarantor Intent. Without prejudice to any other provision of
this Article 9, each Guarantor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Transaction Documents and/or
any facility or amount made available under any of the Transaction Documents for
the purposes of or in connection with any of the following: business
acquisitions of any nature; increasing working capital; enabling investor
distributions to be made; carrying out restructurings; refinancing existing
facilities; refinancing any other indebtedness; making facilities available to
new borrowers; any other variation or extension of the purposes for which any
such facility or amount might be made available from time to time; and any
reasonable and invoiced fees, costs and/or expenses associated with any of the
foregoing.




--------------------------------------------------------------------------------





Section 9.14    General. Notwithstanding anything to the contrary set forth
herein, the provisions of this Article 9 shall not be construed to (a) permit
the Agent, Lenders or Holders to amend or otherwise modify this Agreement or the
Obligations in a manner that would otherwise require the consent of the Borrower
pursuant to the express terms of this Agreement or (b) constitute a waiver by
the Borrower of the Borrower’s rights or defenses under this Agreement in the
Borrower’s capacity as the Borrower hereunder.

ARTICLE 10    

RIGHTS UPON EVENT OF DEFAULT

Section 10.1    Event of Default. Each of the following events shall constitute
an “Event of Default”:
(a)    any Credit Parties’ failure to pay to the Agent, the Holders and/or the
Lenders any amount of (i) principal or redemptions when and as due under this
Agreement or any Note (including, without limitation, the Credit Parties’
failure to pay any redemption payments or amounts hereunder or under any Note)
or any other Transaction Document, or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby or (ii) interest (including interest calculated at the
Default Rate), Late Charges, Prepayment Premium or other amounts (other than
principal or redemptions) within five (5) days after the same shall become due
under this Agreement or any Note or any other Transaction Document, or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby;
(b)    any default occurs and is continuing under (subject to any applicable
grace periods), or any redemption of or acceleration prior to maturity of, any
Indebtedness (other than the Obligations) of any Credit Party or any Subsidiary
of any Credit Party in excess of $100,000; provided, that, in the event that any
such default or acceleration of indebtedness is cured or rescinded by the
holders thereof prior to acceleration of the Notes, no Event of Default shall
exist as a result of such cured default or rescinded acceleration;
(c)    (i) any Credit Party or any Subsidiary of any Credit Party pursuant to or
within the meaning of Title 11, U.S. Code (the “Bankruptcy Code”) or any similar
federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of
an order for relief against it in an involuntary case, or to the conversion of
an involuntary case to a voluntary case, (C) consents to the appointment of or
taking of possession by a receiver, trustee, assignee, liquidator or similar
official (a “Custodian”) for all or a substantial part of its property,
(D) makes a general assignment for the benefit of its creditors, or (E) is
generally unable to pay its debts as they become due; (ii) the Credit Parties,
taken as a whole, become Insolvent or (iii) the board of directors (or similar
governing body) of any Credit Party or any Subsidiary of any Credit Party (or
any committee thereof) adopts any resolution or otherwise authorizes any action
to approve any of the actions referred to in this Section 10.1(c) or Section
10.1(d);




--------------------------------------------------------------------------------




(d)    any expropriation, attachment, sequestration, distress or execution or
any analogous process in any jurisdiction in which a court of competent
jurisdiction (i) enters an order or decree under any Bankruptcy Law, which order
or decree (A) (1) is not stayed or (2) is not rescinded, vacated, overturned, or
otherwise withdrawn within sixty (60) days after the entry thereof, and (B) is
for relief against any Credit Party or any Subsidiary of any Credit Party in an
involuntary case, (ii) appoints a Custodian over all or a substantial part of
the property of any Credit Party or any Subsidiary of any Credit Party and such
appointment continues for sixty (60) days, (iii) orders the liquidation of any
Credit Party or any Subsidiary of any Credit Party, or (iv) issues a warrant of
attachment, execution or similar process against any substantial part of the
property of any Credit Party or any Subsidiary of any Credit Party;
(e)    a final judgment or judgments for the payment of money in excess of
$250,000 or that otherwise could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect are rendered against
any Credit Party or any Subsidiary of any Credit Party, which judgments are not,
within fifteen (15) days after the entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within fifteen (15) days after the
expiration of such stay, unless (in the case of a monetary judgment) such
judgment is covered by third-party insurance, so long as the applicable Credit
Party or Subsidiary provides the Agent a written statement from such insurer
(which written statement shall be reasonably satisfactory to the Agent) to the
effect that such judgment is covered by insurance and such Credit Party or
Subsidiary will receive the proceeds of such insurance within fifteen (15) days
following the issuance of such judgment;
(f)    any Credit Party breaches any covenant, or other term or condition of any
Transaction Document, any other agreement with the Agent, any Lender or any
Holder, except in the case of a breach of a covenant or other term or condition
of any Transaction Document (other than Sections 8.1(a), 8.2, 8.3(c), 8.4
through 8.11, 8.13, 8.14, 8.16, 8.17, 8.18, 8.20, 8.21, 8.23, and 8.25 of this
Agreement) which is curable, only if such breach continues for a period of
thirty (30) days after the earlier to occur of (A) the date upon which an
executive officer of any Credit Party becomes aware of such default and (B) the
date upon which written notice thereof is given to the Borrower by Agent; and a
breach addressed by the other provisions of this Section 10.1; provided, the
foregoing notwithstanding, the Credit Parties shall be afforded a grace period
of five (5) Business Days, exercisable no more than an aggregate of twice per
year during the term of this Agreement, with regard to the delivery requirements
set forth in Section 8.2 hereof;
(g)    a Change of Control that is not in connection with an M&A Event resulting
in a Permitted Redemption pursuant to Section 2.3(a) occurs;
(h)    any representation or warranty made by any Credit Party herein or in any
other Transaction Document is breached or is false or misleading, each in any
material respect;
(i)    any “Event of Default” occurs and is continuing with respect to any of
the other Transaction Documents, the Republic Financing Agreement or the Other
Financing Agreement beyond any applicable notice or cure period;




--------------------------------------------------------------------------------




(j)    (i) the written rescindment or repudiation by any Credit Party of any
Transaction Document or any of its obligations under any Transaction Document,
or (ii) any Transaction Document or any material term thereof shall cease to be,
or is asserted by any Credit Party not to be, a legal, valid and binding
obligation of any Credit Party enforceable in accordance with its terms;
(k)    any Lien against the Collateral intended to be created by any Security
Document shall at any time be invalidated, subordinated (except to Permitted
Liens to the extent expressly permitted under the Transaction Documents) or
otherwise cease to be in full force and effect, for whatever reason, or any
security interest purported to be created by any Security Document shall cease
to be, or shall be asserted by any Credit Party not to be, a valid, first
priority perfected Lien (to the extent that any Transaction Document obligates
the parties to provide such a perfected first priority Lien, and except to the
extent Permitted Liens are permitted by the terms of the Transaction Documents
to have priority) in the Collateral (except as expressly otherwise provided
under and in accordance with the terms of such Transaction Document);
(l)    any material provision of any Transaction Document shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Credit Party, or a proceeding shall be
commenced by any Credit Party, or by any Governmental Authority having
jurisdiction over such Credit Party, seeking to establish the invalidity or
unenforceability thereof, or any Credit Party shall deny that it has any
liability or obligation purported to be created under any Transaction Document;
(m)    Reserved;
(n)    the occurrence of (i) any event which could reasonably be expected to
have a Material Adverse Effect, (ii) a State Force Majeure Event, or (iii) a
Federal or Multi-State Force Majeure Event;
(o)    (i) any Credit Party or Subsidiary of any Credit Party liquidates,
dissolves, terminates or suspends its business operations or otherwise fails to
operate its business in the ordinary course; provided, the foregoing
notwithstanding any of the Elevate Credit Subsidiaries may suspend its
operations in any jurisdiction in which it operates and dissolve as a result of
a decision by the Credit Parties to exit one or more markets from time to time
or (ii) the authority or ability of any Credit Party or Subsidiary of any Credit
Party to conduct its business is limited or wholly or substantially curtailed by
any seizure, expropriation, nationalization, intervention, restriction or other
action by or on behalf of any governmental, regulatory or other authority or
other person in relation to any Credit Party, any of their Subsidiaries or any
of their respective assets;
(p)    Ken Rees and Chris Lutes shall, at any time for any reason, cease to be
employed by either an Elevate Credit Subsidiary or Elevate Credit Parent in the
same position and with duties substantially similar to those held as of the
Closing Date, unless a replacement reasonably satisfactory to Agent shall have
been appointed and employed (including on an interim basis) within ninety (90)
days of his cessation of employment;




--------------------------------------------------------------------------------




(q)    any material decline or depreciation in the value or market price of the
Collateral (whether actual or reasonably anticipated), which causes the
Collateral, in the reasonable opinion of Agent acting in good faith, to become
unsatisfactory as to value or character, or which causes the Agent to reasonably
believe that the Obligations are inadequately secured and that the likelihood
for repayment of the Obligations is or will soon be materially impaired, time
being of the essence;
(r)    (i) the occurrence of one or more ERISA Events which individually or in
the aggregate result(s) in or could reasonably be expected to result in
liability of the Credit Parties or any of their Subsidiaries in excess of
$100,000 during the term hereof; or (ii) the existence of any fact or
circumstance that could reasonably be expected to result in the imposition of a
Lien pursuant to Section 430(k) of the Code or ERISA or a violation of
Section 436 of the Code; or
(s)    any default or event of default (monetary or otherwise) by a Credit Party
shall occur with respect to any Material Contract, which if curable has not been
cured in accordance with the provisions of the applicable Material Contract and
that could have a Material Adverse Effect.

Section 10.2    Termination of Commitments and Acceleration Right.
(a)    Promptly after the occurrence of an Event of Default, the Borrower shall
deliver written notice thereof via email, facsimile and overnight courier (an
“Event of Default Notice”) to the Agent. At any time after the earlier of the
Agent’s receipt of an Event of Default Notice and the Agent becoming aware of an
Event of Default which has not been cured or waived, (i) the Agent may declare
all or any portion of the Commitment of each Lender to purchase additional Notes
to be suspended or terminated by delivering written notice thereof (an “Event of
Default Commitment Suspension or Termination Notice”) to the Borrower, which
Event of Default Commitment Suspension or Termination Notice shall indicate the
portion of the Commitments that the Agent is suspending or terminating,
whereupon such Commitments shall forthwith be suspended or terminated, and/or
(ii) the Agent may require the Borrower to redeem all or any portion of the
Notes (an “Event of Default Redemption”) by delivering written notice thereof
(the “Event of Default Redemption Notice”) to the Borrower, which Event of
Default Redemption Notice shall indicate the tranche(s) and portion(s) of the
Notes that the Agent is requiring the Borrower to redeem (to be allocated on a
pro rata basis with respect to the applicable outstanding Notes), whereupon a
corresponding pro rata portion of the applicable Commitments in respect thereof
shall forthwith be terminated effective upon the date of such Event of Default
Redemption Notice; provided, that upon the occurrence of any Event of Default
described in Section 10.1(c) or Section 10.1(d), and without any action on
behalf of the Agent, any Holder or any Lender, the Commitments, in whole, shall
automatically be terminated and the Notes shall automatically be redeemed by the
Borrower. All Notes subject to redemption by the Borrower pursuant to this
Section 10.2 shall be redeemed by the Borrower at a price equal to the
outstanding principal amount of such Notes, plus accrued and unpaid interest,
accrued and unpaid Late Charges, accrued and unpaid Prepayment Premium and all
other amounts due under the Transaction Documents (the “Event of Default
Redemption Price”); provided, the foregoing notwithstanding, the Prepayment
Premium shall not be due solely in connection with an Event of Default
Redemption occurring as a result of the occurrence of an




--------------------------------------------------------------------------------




Event of Default of the type described in Sections 10.1(n)(ii) or 10.1(n)(iii)
so long as no other Event of Default shall be in existence at such time.
(b)    In the case of an Event of Default Redemption, the Borrower shall deliver
the applicable Event of Default Redemption Price to the Agent within three (3)
Business Days after the Borrower’s receipt of the Event of Default Redemption
Notice. In the case of an Event of Default Redemption of less than all of the
principal of the Notes, the Borrower shall promptly cause to be issued and
delivered to the Holders new Notes (in accordance with Section 2.7) representing
the portion of the outstanding principal thereunder that has not be paid as a
result of such redemption.

Section 10.3    Consultation Rights. Without in any way limiting any remedy that
the Agent, the Holders or the Lenders may have, at law or in equity, under any
Transaction Document (including under the foregoing provisions of this Article
10) or otherwise, upon the occurrence and during the continuance of any Event of
Default, upon the request of the Agent, the Credit Parties shall hire or
otherwise retain a consultant, advisor or similar Person acceptable to the Agent
to advise the Credit Parties with respect to their business and operations.

Section 10.4    Other Remedies. The remedies provided herein and in the Notes
shall be cumulative and in addition to all other remedies available under any of
the other Transaction Documents, at law or in equity (including a decree of
specific performance and/or other injunctive relief), and nothing herein shall
limit the Agent’s, any Lender’s or any Holder’s right to pursue actual damages
for any failure by the Credit Parties to comply with the terms of this
Agreement, the Notes and the other Transaction Documents. Amounts set forth or
provided for herein and in the Notes with respect to payments and the like (and
the computation thereof) shall be the amounts to be received by the Agent, the
Holders and/or the Lenders and shall not, except as expressly provided herein,
be subject to any other obligation of the Credit Parties (or the performance
thereof). Each of the Credit Parties acknowledges that a breach by it of its
obligations hereunder and under the Notes and the other Transaction Documents
will cause irreparable harm to the Agent, the Holders and the Lenders and that
the remedy at law for any such breach may be inadequate. The Credit Parties
therefore agree that, in the event of any such breach or threatened breach, the
Agent, the Holders and the Lenders shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

Section 10.5    Application of Proceeds.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
upon the occurrence and during the continuance of an Event of Default, Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of the
Borrower or any other Credit Party of all or any part of the Obligations, and,
as between the Credit Parties on the one hand and Agent and Holders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable (subject to clause (b) below) notwithstanding any
previous application by Agent.




--------------------------------------------------------------------------------




(b)    Following the occurrence and during the continuance of an Event of
Default, any and all voluntary and mandatory, payments, prepayments or
redemptions made in respect of the Obligations shall be delivered to the Agent
and shall be applied in the following order: first, to all fees, costs,
indemnities, liabilities, obligations and expenses incurred by or owing to Agent
with respect to this Agreement, the other Transaction Documents or the
Collateral; second, to accrued and unpaid interest on a pro rata basis with
respect to the outstanding Notes; and third, to the principal amount of Notes
then due and owing on a pro rata basis with respect to the outstanding Notes.
(c)    Any payments, prepayments or proceeds of Collateral received by any
Lender that were not permitted to be made under this Agreement or were not
applied as required under this Agreement shall be promptly paid over to the
Agent for application under Section 10.5(b). Any balance remaining after giving
effect to the applications set forth in this Section 10.5 shall be delivered to
Borrower or to whoever may be lawfully entitled to receive such balance or as a
court of competent jurisdiction may direct. In carrying out any of the
applications set forth in this Section 10.5, (i) amounts received shall be
applied in the numerical order provided until exhausted prior to the application
to the next succeeding category and (ii) each of the Persons entitled to receive
a payment in any particular category shall receive an amount equal to its pro
rata share of amounts available to be applied pursuant thereto for such
category.

ARTICLE 11    

[RESERVED]

ARTICLE 12    

AGENCY PROVISIONS

Section 12.1    Appointment. Each of the Holders and Lenders hereby irrevocably
designates and appoints Agent as the administrative agent and collateral agent
of such Holder or such Lender (or the Holders or Lenders represented by it)
under this Agreement and the other Transaction Documents for the term hereof
(and Agent hereby accepts such appointment), and each such Holder and Lender
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the other Transaction Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of this Agreement and the other Transaction Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement or the other Transaction
Documents, the Agent shall not have any duties or responsibilities, except those
expressly set forth herein and therein, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Transaction Documents or otherwise exist against the
Agent. Without limiting the generality of the foregoing, Agent shall have the
sole and exclusive right and authority (to the exclusion of the Lenders and
Holders), and is hereby authorized, to (a) act as the disbursing and collecting
agent for the Lenders and Holders with respect to all payments and collections
arising in connection with the Transaction Documents (including in any
proceeding described in Sections 10.1(c) or 10.1(d) or any other bankruptcy,
insolvency or similar proceeding), and each Person making any payment in
connection with any Transaction Document to any Lender or Holder is hereby
authorized to make such payment to




--------------------------------------------------------------------------------




Agent, (b) file and prove claims and file other documents necessary or desirable
to allow the claims of the Agent, Lenders and Holders with respect to any
Obligation in any proceeding described in Sections 10.1(c) or 10.1(d) or any
other bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (c) act as collateral agent for itself
and each Lender and Holder for purposes of the perfection of all Liens created
by such agreements and all other purposes stated therein, (d) manage, supervise
and otherwise deal with the Collateral, (e) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Transaction Documents, (f) except as
may be otherwise specified in any Transaction Document, exercise all remedies
given to Agent, the Lenders and the Holders with respect to the Credit Parties
and/or the Collateral, whether under the Transaction Documents, applicable
Requirements or otherwise and (g) execute any amendment, consent or waiver under
the Transaction Documents on behalf of any Lender or Holder that has consented
in writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender and Holder to act as
collateral sub-agent for Agent, the Lenders and the Holders for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by a Credit Party with, and cash and Cash Equivalent
Investments held by, such Lender or Holder, and may further authorize and direct
the Lenders and the Holders to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and Holder hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed. Any
reference to the Agent in this Agreement or the other Transaction Documents
shall be deemed to refer to the Agent solely in its capacity as Agent and not in
its capacity, if any, as a Holder or a Lender. Under the Transaction Documents,
Agent (a) is acting solely on behalf of the Agent, Lenders and Holders (except
to the limited extent provided in Section 2.9 with respect to the Register),
with duties that are entirely administrative in nature, notwithstanding the use
of the defined term “Agent”, the terms “agent”, “Agent” and “collateral agent”
and similar terms in any Transaction Document to refer to Agent, which terms are
used for title purposes only, (b) is not assuming any obligation under any
Transaction Document other than as expressly set forth therein or any role as
agent, fiduciary or trustee of or for any Lender, Holder or any other Person and
(c) shall have no implied functions, responsibilities, duties, obligations or
other liabilities under any Transaction Document, and each Lender and Holder, by
accepting the benefits of the Transaction Documents, hereby waives and agrees
not to assert any claim against Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (a) through (c) of this sentence.

Section 12.2    Binding Effect. Each Lender and Holder, by accepting the
benefits of the Loan Documents, agrees that (a) any action taken by Agent (or,
when expressly required hereby, all the Holders) in accordance with the
provisions of the Transaction Documents, (b) any action taken by Agent in
reliance upon the instructions of Required Lenders (or, when expressly required
hereby, all the Holders) and (c) the exercise by Agent (or, when expressly
required hereby, all the Holders) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders and Holders.

Section 12.3    Use of Discretion. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (a) under any Transaction Document or (b) pursuant to




--------------------------------------------------------------------------------




instructions from all the Holders, when expressly required hereby.
Notwithstanding the foregoing, Agent shall not be required to take, or to omit
to take, any action (a) unless, upon demand, Agent receives an indemnification
satisfactory to it from the Lenders and/or Holders (or, to the extent applicable
and acceptable to Agent, any other Person) against all liabilities that, by
reason of such action or omission, may be imposed on, incurred by or asserted
against Agent or any of its Related Parties or (b) that is, in the opinion of
Agent or its counsel, contrary to any Transaction Document or applicable
Requirement. Notwithstanding anything to the contrary contained herein or in any
other Transaction Document, the authority to enforce rights and remedies
hereunder and under the other Transaction Documents against the Credit Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, Agent in accordance with the Transaction Documents for the
benefit of all the Lenders and the Holders; provided, that the foregoing shall
not prohibit (a) Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Agent) hereunder and under
the other Transaction Documents, (b) any Lender or Holder from exercising setoff
rights in accordance with Section 13.17(a) or (c) any Lender or Holder from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; and provided, further that if at any time
there is no Person acting as Agent hereunder and under the other Transaction
Documents, then (A) the Required Lenders shall have the rights otherwise
ascribed to Agent pursuant to Article 10 and (B) in addition to the matters set
forth in clauses (b) and (c) of the preceding proviso and subject to Section
13.17(a), any Lender or Holder may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

Section 12.4    Delegation of Duties. The Agent may execute any of its
respective duties under this Agreement or the other Transaction Documents by or
through agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by the Agent with reasonable care.

Section 12.5    Exculpatory Provisions. Neither the Agent nor any of its Related
Parties shall be (a) liable for any action lawfully taken or omitted to be taken
by it or such Person under or in connection with this Agreement (except for
actions occasioned by its or such Person’s own gross negligence or willful
misconduct), or (b) responsible in any manner to any of the Holders or Lenders
for any recitals, statements, representations or warranties made by any
Guarantor, the Borrower or any of their respective Subsidiaries or any officer
thereof contained in this Agreement, the other Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or the
other Transaction Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Transaction Document or for any failure of any Guarantor, the Borrower or any of
their respective Subsidiaries to perform its obligations hereunder or
thereunder. The Agent shall not be under any obligation to any Holder or any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or of any other
Transaction Document, or to inspect the properties, books or records of any
Guarantor, the Borrower or any of their respective Subsidiaries.




--------------------------------------------------------------------------------





Section 12.6    Reliance by Agent. The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Agent. The Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless the Agent shall have actual
notice of any transferee. The Agent shall be fully justified in failing or
refusing to take any action under this Agreement and the other Transaction
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or, when expressly required hereby, all the Holders) as it
deems appropriate, if any, or it shall first be indemnified to its satisfaction
by the Holders and Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
except for its own gross negligence or willful misconduct (each as determined in
a final, non-appealable judgment by a court of competent jurisdiction). The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Transaction Documents in accordance
with a request of the Required Lenders (or, when expressly required hereby, all
the Holders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Holders and Lenders and all future Holders
and Lenders. Without limiting the foregoing, Agent:
(a)    shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Parties selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);
(b)    shall not be responsible to any Lender, Holder or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Transaction
Document; and
(c)    makes no warranty or representation, and shall not be responsible, to any
Lender, Holder or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Party of any Credit Party in connection with any Transaction
Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Transaction Documents;
and, for each of the items set forth in clauses (a) through (c) above, each
Lender, Holder and Credit Party hereby waives and agrees not to assert (and
Borrower shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action it might have against Agent based thereon.

Section 12.7    Notices of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default hereunder or under
any other Transaction Document




--------------------------------------------------------------------------------




unless it has received notice of such Event of Default in accordance with the
terms hereof or thereof or notice from a Holder, a Lender or the Borrower
referring to this Agreement or the other Transaction Documents describing such
Event of Default and stating that such notice is a “notice of default.” In the
event that the Agent receives such a notice, it shall promptly give notice
thereof to the Holders and Lenders. The Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Event of Default as it shall deem advisable in the best interests of the Holders
and Lenders, except to the extent that other provisions of this Agreement or the
other Transaction Documents expressly require that any such action be taken or
not be taken only with the consent and authorization or upon the request of all
the Holders.

Section 12.8    Non Reliance on the Agent and Other Holders. Each of the Holders
and Lenders expressly acknowledges that neither the Agent nor any of its
respective officers, directors, employees, agents, attorneys in fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Agent hereinafter taken, including any review of the affairs
of Elevate Credit Parent, the Borrower or any of their respective Subsidiaries,
shall be deemed to constitute any representation or warranty by the Agent to any
Holder or Lender. Each of the Holders and Lenders represents that it has made
and will continue to make, independently and without reliance upon the Agent or
any other Holder or Lender, and based on such documents and information as it
shall deem appropriate at the time, its own credit analysis, appraisals and
decisions in taking or not taking action under this Agreement and the other
Transaction Documents, and such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of Elevate Credit Parent, the Borrower and their
Subsidiaries. Except for notices, reports and other documents expressly required
to be furnished to the Holders and Lenders by the Agent hereunder or under the
other Transaction Documents, the Agent shall not have any duty or responsibility
to provide any Holder or Lender with any credit or other information concerning
the business, operations, property, financial and other condition or
creditworthiness of Elevate Credit Parent, the Borrower or any of their
respective Subsidiaries which may come into the possession of the Agent or any
of its respective officers, directors, employees, agents, attorneys in fact,
respective Subsidiaries or Affiliates.

Section 12.9    Indemnification. Each of the Holders and Lenders hereby agrees
to indemnify the Agent in its capacity as such (to the extent not reimbursed by
the Credit Parties and without limiting the obligation of the Credit Parties to
do so), ratably according to the respective amounts of their Notes, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Notes) be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of this Agreement, the
other Transaction Documents, or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; provided that no Holder or Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent they
result from the Agent’s gross negligence or willful misconduct, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order.
The agreements in this Section 12.9 shall




--------------------------------------------------------------------------------




survive the payment of the Notes and all other amounts payable hereunder and the
termination of this Agreement and the other Transaction Documents.

Section 12.10    The Agent in Its Individual Capacity. The Agent and its
Subsidiaries and Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Credit Parties or any of their
Subsidiaries as though the Agent were not an Agent hereunder. With respect to
any Note issued to it, the Agent shall have the same rights and powers under
this Agreement and the other Transaction Documents as any Holder or Lender and
may exercise the same as though it were not an Agent, and the terms “Holders”
and “Lenders” shall include the Agent in its individual capacity.

Section 12.11    Resignation of the Agent; Successor Agent. The Agent may resign
as Agent at any time by giving thirty (30) days advance notice thereof to the
Holders and Lenders and the Borrower and, thereafter, the retiring Agent shall
be discharged from its duties and obligations hereunder. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders, then the Agent may, on behalf of the Holders and Lenders, appoint a
successor Agent reasonably acceptable to the Borrower (so long as no Event of
Default has occurred and is continuing). Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Agent. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 12.11 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent. If no successor has accepted appointment as Agent by the date which is
thirty (30) days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Required Lenders shall perform all of the duties of the Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

Section 12.12    Reimbursement by Holders and Lenders. To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
Section 13.1 or Section 13.12 to be paid by it to the Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Holder and Lender
severally agrees to pay to the Agent (or any such sub agent) or such Related
Party, as the case may be, such Holder’s or Lender’s applicable percentage
thereof (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. For the purposes of this Section 12.12, the “applicable
percentage” of a Holder or a Lender shall be the percentage of the total
aggregate principal amount of the Notes represented by the Notes held by such
Holder or Lender at such time.

Section 12.13    Withholding. To the extent required by any Requirement, Agent
may withhold from any payment to any Lender or Holder under a Transaction
Document an amount equal to any applicable withholding Tax (including
withholding Taxes imposed under Chapters 3




--------------------------------------------------------------------------------




and 4 of Subtitle A of the Code). If the IRS or any other Governmental Authority
asserts a claim that Agent did not properly withhold tax from amounts paid to or
for the account of any Lender or Holder (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender or Holder failed to notify Agent or any
other Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, failed to maintain a Participant
Register or for any other reason), or Agent reasonably determines that it was
required to withhold taxes from a prior payment but failed to do so, such Lender
or Holder shall promptly indemnify Agent fully for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
together with all expenses incurred by Agent, including legal expenses,
allocated internal costs and out-of-pocket expenses. Agent may offset against
any payment to any Lender or Holder under a Transaction Document, any applicable
withholding tax that was required to be withheld from any prior payment to such
Lender or Holder but which was not so withheld, as well as any other amounts for
which Agent is entitled to indemnification from such Lender or Holder under this
Section 12.13.

Section 12.14    Release of Collateral or Guarantors. Each Lender and Holder
hereby consents to the release and hereby directs Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:
(a)    any Subsidiary of the Borrower from its guaranty of any Obligation if all
of the Equity Interests of such Subsidiary owned by any Credit Party are sold or
transferred in a transaction permitted under the Transaction Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations; and
(b)    any Lien held by Agent for the benefit of the Lenders and Holders against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Transaction Documents
(including pursuant to a valid waiver or consent), to the extent all Liens
required to be granted in such Collateral pursuant to this Agreement after
giving effect to such transaction have been granted, (ii) any property subject
to a Lien permitted hereunder in reliance upon clause (xiii) of the definition
of Permitted Liens and (iii) all of the Collateral and all Credit Parties, upon
(A) indefeasible payment in full in cash of the Obligations (other than any
indemnity obligations of any Credit Party under the Transaction Documents that
are not then due and payable or for which any events or claims that would give
rise thereto are not then pending) under the Transaction Documents and
termination of the Transaction Documents (including all commitments (if any) to
lend hereunder) and (B) to the extent requested by Agent, receipt by Agent and
the Lenders and Holders of liability releases from the Credit Parties each in
form and substance acceptable to Agent.

ARTICLE 13    

MISCELLANEOUS

Section 13.1    Payment of Expenses. The Credit Parties shall reimburse the
Agent, the Lenders and the Holders on demand for all reasonable costs and
expenses, including, without




--------------------------------------------------------------------------------




limitation, legal expenses and reasonable attorneys’ fees (whether for internal
or outside counsel), incurred by the Agent, the Lenders and the Holders in
connection with (i) the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, this Agreement and any other Transaction
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein, ongoing fees and expenses of the Borrower, and
any other transactions between the Credit Parties and the Agent, the Lenders and
the Holders, including, without limitation, UCC and other public record searches
and filings, overnight courier or other express or messenger delivery, appraisal
costs, surveys, title insurance and environmental audit or review (including due
diligence review) costs; (ii) the collection, protection or enforcement of any
rights in or to the Collateral; (iii) the collection of any Obligations; (iv)
the administration and enforcement of Agent’s, any Lender’s and any Holder’s
rights under this Agreement or any other Transaction Document (including,
without limitation, any costs and expenses of any third party provider engaged
by Agent, the Lenders or the Holders for such purposes, and any costs and
expenses incurred in connection with the forbearance of any of the rights and
remedies of the Agent, the Lenders and any Holders hereunder); (v) any
refinancing or restructuring of the Notes whether in the nature of a “work‑out,”
in any insolvency or bankruptcy proceeding or otherwise, and whether or not
consummated; (vi) the assignment, transfer or syndication of the Notes; and
(vii) any liability for any Non-Excluded Taxes, if any, including any interest
and penalties, and any finder’s or brokerage fees, commissions and expenses
(other than any fees, commissions or expenses of finders or brokers engaged by
the Agent, the Lenders and/or the Holders), that may be payable in connection
with the purchase of the Notes contemplated by this Agreement and the other
Transaction Documents. The Credit Parties shall also pay all normal service
charges with respect to all accounts maintained by the Credit Parties with the
Lenders and/or the Holders and any additional services requested by the Credit
Parties from the Lenders and/or the Holders. All such costs, expenses and
charges shall constitute Obligations hereunder, shall be payable by the Credit
Parties to the applicable Lenders or Holders on demand, and, until paid, shall
bear interest at the highest rate then applicable to the Notes hereunder.
Without limiting the foregoing, if (a) any Note is placed in the hands of an
attorney for collection or enforcement or is collected or enforced through any
legal proceeding or any Holder or Lender otherwise takes action to collect
amounts due under such Note or to enforce the provisions of this Agreement or
such Note or (b) there occurs any bankruptcy, reorganization, receivership of
any Credit Party or other proceedings affecting creditors’ rights and involving
a claim under this Agreement or such Note, then the Credit Parties shall pay the
costs incurred by such Holder or such Lender for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, but not limited to, reasonable attorneys’ fees and
disbursements (including such fees and disbursements related to seeking relief
from any stay, automatic or otherwise, in effect under any Bankruptcy Law).

Section 13.2    Governing Law; Jurisdiction; Jury Trial. This Agreement shall be
a contract made under, and governed and enforced in every respect by, the
internal laws of the State of New York, without giving effect to its conflicts
of law principles other than §5-1401 and 5-1402 of the New York General
Obligations Law. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in New York, New York for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or




--------------------------------------------------------------------------------




discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTIONS
CONTEMPLATED HEREBY.

Section 13.3    Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile or .pdf
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or .pdf signature.

Section 13.4    Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

Section 13.5    Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

Section 13.6    Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Agent, the Holders, the Lenders, the Credit Parties, their
Affiliates and Persons acting on their behalf with respect to the matters
discussed herein and therein, and this Agreement, the other Transaction
Documents and the instruments referenced herein and therein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, none of the
Credit Parties or the Agent, any Holder or any Lender makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement, the Notes or any of the other Transaction Documents may be
amended or waived other than by an instrument in writing signed by the Credit
Parties and the Agent (provided, that no amendment or waiver hereof shall (a)
extend the Maturity Date of any Note (it being agreed that, for purposes of
clarification, mandatory redemptions pursuant to Section 2.3(b) may be
postponed, delayed, reduced, waived or modified in accordance with Section
2.3(d) or otherwise with the consent of the Agent), (b) decrease the amount or
rate of interest (it being agreed that waiver of the Default Rate shall only
require the consent of the Agent), premium, principal or other amounts payable
hereunder or under any Note or forgive or waive any such payment (it being
agreed that mandatory redemptions pursuant to Section 2.3(b) may be postponed,
delayed, reduced, waived or




--------------------------------------------------------------------------------




modified in accordance with Section 2.3(d) or otherwise with the consent of the
Agent), (c) modify this Section 13.6, or (d) disproportionately and adversely
affect any Lender or Holder as compared to other Lenders or Holders, in each
case, without the consent of all Holders directly affected thereby), and any
amendment or waiver to this Agreement made in conformity with the provisions of
this Section 13.6 shall be binding on all Lenders and all Holders, as
applicable. None of the Credit Parties has, directly or indirectly, made any
agreements with the Agent, any Lenders or any Holders relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, each
of the Credit Parties confirms that, except as set forth in this Agreement, none
of Agent, any Lender or any Holder has made any commitment or promise or has any
other obligation to provide any financing to the Credit Parties or otherwise.

Section 13.7    Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided,
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or e-mail (provided, confirmation of receipt
is verified by return email from the receiver or by other written means); or
(iii) one Business Day after deposit with an overnight courier service, in each
case properly addressed to the party to receive the same. The addresses,
facsimile numbers and e-mail addresses for such communications shall be:
If to any of the Guarantors:

        c/o Elevate Credit, Inc.
4150 International Plaza, Suite 400
Fort Worth, Texas 76109
USA
Attention:    Chief Executive Officer
Facsimile:    817-546-2700
E-Mail:    krees@elevate.com


with a copy (for informational purposes only) to:

        Coblentz Patch Duffy & Bass LLP
One Montgomery Street, Suite 3000
San Francisco, California 94104
USA
Telephone:    (415) 391-4800
Facsimile:    (415) 989-1663
Attention:    Paul J. Tauber, Esq.
E-Mail:    pjt@cpdb.com






--------------------------------------------------------------------------------




If to the Borrower:
    
MaplesFS Limited
PO Box 1093
Boundary Hall, Cricket Square
Grand Cayman, KY1-1102
Cayman Islands
Telephone:    (345) 814-5710
Attention:    Andrew Dean, Senior Vice President
E-mail:     Andrew.Dean@maplesfs.com


If to the Agent:

Victory Park Management, LLC
150 North Riverside Plaza, Suite 5200
Chicago, Illinois 60606
USA
Telephone:     (312) 705-2786
Facsimile:    (312) 701-0794
Attention:     Scott R. Zemnick, General Counsel
E-mail:        szemnick@vpcadvisors.com
with a copy (for informational purposes only) to:

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661
USA
Telephone:    (312) 902-5297 and (312) 902-5495
Facsimile:    (312) 577-8964 and (312) 577-8854
Attention:    Mark R. Grossmann, Esq. and Scott E. Lyons, Esq.
E-mail:        mg@kattenlaw.com and scott.lyons@kattenlaw.com


If to a Lender, to its address, facsimile number and e-mail address set forth on
the Schedule of Lenders, with copies to such Lender’s representatives as set
forth on the Schedule of Lenders,
If to a Holder (that is not also a Lender), to the address, facsimile number and
e-mail address as such Holder has specified by written notice given to each
other party at the time such Holder has become a Holder hereunder,
or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient




--------------------------------------------------------------------------------




facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clauses (i), (ii) or (iii) above, respectively.

Section 13.8    Successors and Assigns; Participants. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns, including any purchasers of the Notes.  None
of the Credit Parties shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of Agent, including by way of a
Change of Control.  Subject to the provisions of Section 2.7, 2.8 and 2.9
hereof, a Lender or Holder may assign some or all of its rights and obligations
hereunder in connection with the transfer of any of its Notes to any Person (an
“Assignee”), with the prior written consent of the Agent and, so long as no
Event of Default exists, the Borrower (which consent of the Borrower shall not
be unreasonably withheld, conditioned or delayed and neither of which consents
shall be required for an assignment by (i) a Lender to an Assignee that is (A)
another Lender or Holder or (B) an Affiliate of such assigning Lender or (ii) a
Holder to an Assignee that is (A) another Holder or Lender or (B) an Affiliate
of such assigning Holder); provided, however, that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Agent within ten (10) Business Days after having received
notice thereof. Each such permitted Assignee shall be deemed to be the Lender
(or, as provided below, a Holder) hereunder with respect to such assigned rights
and obligations, and the Credit Parties shall ensure that such transferee is
registered as a Holder and that any Liens on the Collateral shall be for the
benefit of such Holder (as well as the other Holders of Notes).  For purposes of
clarification, a Lender may assign all or a portion of such Lender’s outstanding
Notes (and its corresponding rights and obligations hereunder in connection
therewith) with or without an assignment of all or a portion of such Lender’s
portion of the applicable Commitments.  Any Assignee of all or a portion of a
Lender’s outstanding Notes (and its corresponding rights and obligations
hereunder in connection therewith) who shall not have also been assigned all or
a portion of such Lender’s Commitment(s) (such assignment, a “Principal Only
Assignment”), shall be deemed a “Holder” and not a “Lender” hereunder, and all
or such portion of the Notes held by such Lender that shall have been assigned
to such Holder pursuant to the Principal Only Assignment shall be evidenced by
and entitled to the benefits of this Agreement and, if requested by such Holder,
a Note payable to such Holder in an amount equal to the principal amount of
outstanding Notes as shall have been assigned to such Holder pursuant to such
Principal Only Assignment. For the avoidance of doubt, any Assignee of a
Principal Only Assignment shall have no obligation to purchase any Notes.  For
purposes of determining whether the Borrower has reached the Maximum Commitment
hereunder, any principal amount of Notes outstanding with respect to a Principal
Only Assignment shall be included in such determination.  In connection with any
permitted assignment by a Holder of some or all of its rights and obligations
hereunder, upon the request of such Holder, the Borrower shall cause to be
delivered to the Assignee thereof either (i) a letter from Outside Legal Counsel
indicating that it may rely upon the opinion letter delivered by it pursuant to
Section 5.1(f)(i) or (ii) an opinion from other legal counsel reasonably
acceptable to the Assignee to the effect of such opinion letter, in either case
dated on or before the effective date of such assignment. Notwithstanding
anything in the Transaction Documents to the contrary, (i) no lender to or
funding or financing source of a Lender or its Affiliates shall have any
obligation to purchase Notes, (ii) there shall be no limitation or restriction
or consent right on a Lender's ability to assign or otherwise transfer any
Transaction Document, Note or Obligation to an Affiliate or lender or funding or
financing source, and (iii) there shall be no limitation or restriction or
consent rights on such Affiliates’ or lenders’ or financing or funding sources’
ability to assign or otherwise transfer any Transaction Document, Note or
Obligation (or any of its rights thereunder or interest therein).




--------------------------------------------------------------------------------




In addition to the other rights provided in this Section 13.8, each Lender may,
without notice to or consent from Agent or the Borrower, sell participations to
one or more Persons in or to all or a portion of its rights and obligations
under the Transaction Documents (including all its rights and obligations with
respect to the Notes); provided, however, that, whether as a result of any term
of any Transaction Document or of such participation, (i) no such participant
shall have a commitment, or be deemed to have made an offer to commit, to
purchase Notes hereunder, and, except as may otherwise be provided in the
operative documentation governing such participation, none shall be liable for
any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Credit Parties and the Agent
and other Lenders towards such Lender, under any Transaction Document shall
remain unchanged and each other party hereto shall continue to deal solely with
such Lender, which shall remain the holder of the applicable Obligations in the
Register, except that each such participant shall be entitled to the benefit of
Section 2.6; provided, however, that in no case shall a participant have the
right to enforce any of the terms of any Transaction Document, and (iii) except
as may otherwise be provided in the operative documentation governing such
participation, the consent of such participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any
Transaction Document or to exercise or refrain from exercising any powers or
rights such Lender may have under or in respect of the Transaction Documents
(including the right to enforce or direct enforcement of the Obligations). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Notes or other obligations under
the Transaction Documents (the “Participant Register”); provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Transaction Document) to any Person other than Agent
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and Sections
163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations
promulgated thereunder. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Agent shall have no responsibility for maintaining a
Participant Register.

Section 13.9    No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

Section 13.10    Survival. The representations, warranties, agreements and
covenants of the Credit Parties and the Lenders contained in the Transaction
Documents shall survive the Closing. Each Lender and each Holder shall be
responsible only for its own agreements and covenants hereunder.




--------------------------------------------------------------------------------





Section 13.11    Further Assurances. Each Credit Party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Section 13.12    Indemnification. In consideration of the Agent’s and each
Lender’s execution and delivery of the Transaction Documents and acquisition of
the Notes hereunder and in addition to all of the Credit Parties’ other
obligations under the Transaction Documents, subject to 956 Limitations, the
Credit Parties shall jointly and severally defend, protect, indemnify and hold
harmless the Agent, each Lender, each other Holder, each of their respective
Affiliates and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by any Credit Party in this Agreement, any other
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of any Credit Party contained in this Agreement, any other
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (c) the present or former status of any Credit
Party as a U.S. real property holding corporation for federal income tax
purposes within the meaning of Section 897 of the Internal Revenue Code of 1986,
as amended, if applicable, (d) the Program and the Requirements and transactions
otherwise contemplated by or further described in the Transaction Documents,
including, without limitation, as a result of any litigation or administrative
proceeding before any court or governmental or administrative body presently
pending or threatened against any Indemnitee as a result of or arising from the
foregoing, (e) the imposition of any Non-Excluded Taxes imposed on amounts
payable under the Transaction Documents paid by such Indemnitee and any
liabilities arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes were correctly or legally asserted, (f) any improper use or
disclosure or unlawful use or disclosure of Customer Information by a Credit
Party or (g) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of any Credit Party) and arising out of or resulting from
(i) the execution, delivery, performance or enforcement of this Agreement, any
other Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the Notes, or
(iii) the status of such Lender or Holder as a lender to the Borrower pursuant
to the transactions contemplated by the Transaction Documents. To the extent
that the foregoing undertakings by the Credit Parties may be unenforceable for
any reason, the Credit Parties shall make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. No Credit Party shall assert, and each waives,
any claim against the Indemnitees on any theory of liability for special,
indirect, consequential or




--------------------------------------------------------------------------------




punitive damages arising out of, in connection with or as a result of, this
Agreement of any of the other Transaction Documents or the transactions
contemplated hereby or thereby. The agreements in this Section 13.12 shall
survive the payment of the Obligations and the termination of the Commitments,
this Agreement and the other Transaction Documents.

Section 13.13    No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

Section 13.14    Waiver. No failure or delay on the part of the Agent, any
Holder or any Lender in the exercise of any power, right or privilege hereunder
or any of the other Transaction Documents shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

Section 13.15    Payment Set Aside. To the extent that any of the Credit Parties
makes a payment or payments to the Agent, the Holders or the Lenders hereunder
or pursuant to any of the other Transaction Documents or the Agent, the Holders
or the Lenders enforce or exercise their rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to any of the Credit Parties, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

Section 13.16    Independent Nature of the Lenders’ and the Holders’ Obligations
and Rights. The obligations of each Lender and each Holder under any Transaction
Document are several and not joint with the obligations of any other Lender or
Holder, and no Lender or Holder shall be responsible in any way for the
performance of the obligations of any other Lender or Holder under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by the Agent, any Lender or Holder pursuant hereto
or thereto, shall be deemed to constitute the Agent, the Lenders and/or the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Agent, the Holders and/or the Lenders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents and each of the
Credit Parties acknowledges that the Agent, the Lenders and the Holders are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Lender and each
Holder confirms that it has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. Each Lender and each Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Lender or Holder to be joined as an additional party in
any proceeding for such purpose.




--------------------------------------------------------------------------------





Section 13.17    Set-off; Sharing of Payments.
(a)    Each of Agent, each Lender, each Holder and each Affiliate (including
each branch office thereof) of any of them is hereby authorized, without notice
or demand (each of which is hereby waived by each Credit Party), at any time and
from time to time during the continuance of any Event of Default and to the
fullest extent permitted by applicable Requirements, to set off and apply any
and all deposits (whether general or special, time or demand, provisional or
final) at any time held and other Indebtedness, claims or other obligations at
any time owing by Agent, such Lender, such Holder or any of their respective
Affiliates to or for the credit or the account of the Borrower or any other
Credit Party against any Obligation of any Credit Party now or hereafter
existing, whether or not any demand was made under any Transaction Document with
respect to such Obligation and even though such Obligation may be unmatured. No
Lender or Holder shall exercise any such right of setoff without the prior
consent of Agent. Each of Agent, each Lender and each Holder agrees promptly to
notify the Borrower and Agent after any such setoff and application made by such
Lender, Holder or its Affiliates; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights under this Section 13.7(a) are in addition to any other rights and
remedies (including other rights of setoff) that Agent, the Lenders, the Holders
or their Affiliates, may have.
(b)    If any Lender or Holder, directly or through an Affiliate or branch
office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Sections 2.6 or 13.8 and such payment
exceeds the amount such Lender or Holder would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Transaction Documents, such Lender or Holder shall purchase
for cash from other Lenders or Holders such participations in their Obligations
as necessary for such Lender or Holder to share such excess payment with such
Lenders or Holders to ensure such payment is applied as though it had been
received by Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of the Borrower, applied to repay
the Obligations in accordance herewith); provided, however, that (i) if such
payment is rescinded or otherwise recovered from such Lender or Holder in whole
or in part, such purchase shall be rescinded and the purchase price therefor
shall be returned to such Lender or Holder without interest and (ii) such Lender
or Holder shall, to the fullest extent permitted by applicable Requirements, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender or Holder were the
direct creditor of the applicable Credit Party in the amount of such
participation.

Section 13.18    Limited Recourse and Non-Petition.
(a)    The Secured Parties shall have recourse only to the proceeds of the
realization of Collateral once the proceeds have been applied in accordance with
the terms of the Pledge and Security Agreement (the “Net Proceeds”). If the Net
Proceeds are insufficient to discharge all payments which, but for the effect of
this clause, would then be due (the “Amounts Due”), the obligation of the
Company shall be limited to the amounts available from the Net Proceeds and no
debt shall be owed to the Secured Parties by the Company for any further sum.
The Secured Parties




--------------------------------------------------------------------------------




shall not take any action or commence any proceedings against the Company to
recover any amounts due and payable by the Company under this Agreement except
as expressly permitted by the provisions of this Agreement. The Secured Parties
shall not take any action or commence any proceedings or petition a court for
the liquidation of the Company, nor enter into any arrangement, reorganization
or insolvency proceedings in relation to the Company whether under the laws of
the Cayman Islands or other applicable bankruptcy laws until after the later to
occur of the payment of all of the Amounts Due or the application of all of the
Net Proceeds.
(b)    The Secured Parties hereby acknowledge and agree that the Company’s
obligations under the Transaction Documents are solely the corporate obligations
of the Company, and that the Secured Parties shall not have any recourse against
any of the directors, officers or employees of the Company for any claims,
losses, damages, liabilities, indemnities or other obligations whatsoever in
connection with any transactions contemplated by the Transaction Documents.
[Signature Pages Follow]





IN WITNESS WHEREOF, each party has caused its signature page to this Financing
Agreement to be duly executed as of the date first written above.
BORROWER:


EF SPV, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands, as a Borrower






By:
/s/ Andrew Dean    
Name: Andrew Dean
Title: Director











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each party has caused its signature page to this Financing
Agreement to be duly executed as of the date first written above.


GUARANTORS:


ELEVATE CREDIT, INC., a Delaware corporation






By:
/s/ Kenneth E. Rees    
Name: Kenneth E. Rees
Title:President





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party has caused its signature page to this Financing
Agreement to be duly executed as of the date first written above.


GUARANTORS (CONT.), EACH AS AN “ELEVATE CREDIT SUBSIDIARY”:


ELASTIC FINANCIAL, LLC
ELEVATE DECISION SCIENCES, LLC
RISE CREDIT, LLC
FINANCIAL EDUCATION, LLC
ELEVATE CREDIT SERVICE, LLC
RISE SPV, LLC
EF FINANCIAL, LLC


By: Elevate Credit, Inc., as Sole Member of each of the above-named entities





By: /s/ Kenneth E. Rees________________
Name: Kenneth E. Rees
Title:     President


RISE CREDIT SERVICE OF OHIO, LLC
RISE CREDIT SERVICE OF TEXAS, LLC


By: RISE Credit, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member




By: /s/ Kenneth E. Rees_____________
Name:     Kenneth E. Rees
Title:     President










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Financing Agreement to
be duly executed on the day and year first above written.


RISE FINANCIAL, LLC
RISE CREDIT OF ALABAMA, LLC
RISE CREDIT OF ARIZONA, LLC
RISE CREDIT OF CALIFORNIA, LLC
RISE CREDIT OF COLORADO, LLC
RISE CREDIT OF DELAWARE, LLC
RISE CREDIT OF FLORIDA, LLC
RISE CREDIT OF GEORGIA, LLC
RISE CREDIT OF IDAHO, LLC
RISE CREDIT OF ILLINOIS, LLC
RISE CREDIT OF KANSAS, LLC
RISE CREDIT OF LOUISIANA, LLC
RISE CREDIT OF MISSISSIPPI, LLC
RISE CREDIT OF MISSOURI, LLC
RISE CREDIT OF NEBRASKA, LLC
RISE CREDIT OF NEVADA, LLC
RISE CREDIT OF NORTH DAKOTA, LLC
RISE CREDIT OF OKLAHOMA, LLC
RISE CREDIT OF SOUTH CAROLINA, LLC
RISE CREDIT OF SOUTH DAKOTA, LLC
RISE CREDIT OF TEXAS, LLC
RISE CREDIT OF TENNESSEE, LLC
RISE CREDIT OF UTAH, LLC
RISE CREDIT OF VIRGINIA, LLC
   
By: RISE SPV, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member






By: /s/ Kenneth E. Rees_____________


Name:     Kenneth E. Rees
Title:     President






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Financing Agreement to
be duly executed on the day and year first above written.
ELASTIC LOUISVILLE, LLC
ELEVATE ADMIN, LLC
ELASTIC MARKETING, LLC
   
By: Elastic Financial, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member


By: /s/ Kenneth E. Rees
Name:     Kenneth E. Rees
Title:     President






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each party has caused its signature page to this Financing
Agreement to be duly executed as of the date first written above.


AGENT:


VICTORY PARK MANAGEMENT, LLC




By: /s/ Scott R. Zemnick
Name:     Scott R. Zemnick
Title:     Authorized Signatory


LENDER:


VPC INVESTOR FUND B, LLC


By:     VPC Investor Fund GP B, L.P.
Its:     Managing Member


By:     VPC Investor Fund UGP B, LLC
Its:     General Partner




By:    /s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    General Counsel


VPC SPECIAL OPPORTUNITIES FUND III ONSHORE, L.P.


By:     VPC Special Opportunities Fund III GP, L.P.
Its:       General Partner


By:      VPC Special Opportunities III UGP, LLC
Its:       General Partner


By: /s/ Scott R. Zemnick
Name:  Scott R. Zemnick
Title:    General Counsel


[SIGNATURE PAGES CONTINUE]








--------------------------------------------------------------------------------






LENDERS (CON’T.):


VPC ONSHORE SPECIALTY FINANCE FUND II, L.P.


By:     VPC Specialty Finance Fund GP II, L.P.
Its:     General Partner


By:     VPC Specialty Finance Fund UGP II, LLC
Its:     General Partner




By: /s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    General Counsel


VPC INVESTOR FUND B II, LLC


By:     VPC Investor Fund GP B II, L.P.
Its:     Managing Member


By:     VPC Investor Fund UGP B II, LLC
Its:     General Partner


    
By:/s/ Scott R. Zemnick

Name:    Scott R. Zemnick
Title: General Counsel


VPC INVESTOR FUND C, L.P.


By:     VPC Investor Fund GP C, L.P.
Its:     General Partner


By:     VPC Investor Fund UGP C, LLC
Its:     General Partner




By:    /s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    General Counsel




--------------------------------------------------------------------------------






[SIGNATURE PAGES CONTINUE]






LENDERS (CON’T.):


VPC INVESTOR FUND G-1, L.P.


By:     VPC Investor Fund GP G, L.P.
Its:     General Partner


By:     VPC Investor Fund UGP G, LLC
Its:     General Partner


By:/s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    General Counsel






VPC SPECIALTY LENDING FUND (NE), LTD.
 


By:     Victory Park Capital Advisors, LLC
Its:
Investment Manager (pursuant to powers of attorney granted in the Investment
Management Agreement)



By:/s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    General Counsel










--------------------------------------------------------------------------------




VPC SPECIALTY LENDING INVESTMENTS INTERMEDIATE, L.P.


By:
VPC Specialty Lending Investments Intermediate GP, LLC

Its:    General Partner


By:     Victory Park Management, LLC
Its:    Manager


By:/s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    Manager






VPC OFFSHORE UNLEVERAGED PRIVATE DEBT FUND, L.P.


By:     VPC Private Debt Fund GP, L.P.
Its:     General Partner


By:     VPC UGP, LLC
Its:     General Partner


By:    /s/ Scott R. Zemnick
Name:    Scott R. Zemnick
Title:    General Counsel














--------------------------------------------------------------------------------





SCHEDULE OF LENDERS
(1)
(2)
(3)
(4)
(5)
Lender
Address and Facsimile Number
Commitment to Purchase Notes:
Commitment to Purchase Closing Notes at Closing:
Legal Representative’s Address and Facsimile Number
VPC INVESTOR FUND B, LLC
150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
$13,111,806.17
$13,111,806.17
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Special Opportunities Fund III Onshore, L.P.
150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
$78,879.92
$78,879.92
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com





--------------------------------------------------------------------------------




VPC ONSHORE SPECIALTY FINANCE FUND II, L.P.
150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
$105,430,359.48
$8,430,359.48
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Investor Fund B II, LLC
150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
$10,000,000.00
$10,000,000.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC INVESTOR FUND C, L.P.
150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
$5,338,649.76
$5,338,649.76
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com





--------------------------------------------------------------------------------




VPC INVESTOR FUND G-1, L.P.
150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
$1,123,484.43
$1,123,484.43
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC SPECIALTY LENDING FUND (NE), LTD.
150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
$637,533.46
$637,533.46
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Specialty Lending Investments Intermediate, L.P.
150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
$14,154,789.56
$14,154,789.56
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com





--------------------------------------------------------------------------------




VPC Offshore Unleveraged Private Debt Fund, L.P.
150 North Riverside Plaza, Suite 5200
Suite 3900
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
$124,497.22
$124,497.22
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com









--------------------------------------------------------------------------------







EXHIBIT A
FORM OF SENIOR SECURED TERM NOTE
[_________], 20[__]
Principal: U.S. $[_____]

FOR VALUE RECEIVED, EF SPV, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Borrower”) hereby promises
to pay to [_____] or its registered assigns (the “Holder”) the amount set out
above as the Principal or, if less, the aggregate unpaid outstanding principal
amount under this Senior Secured Term Note pursuant to the terms of that certain
Financing Agreement, dated as of February [7], 2019 by and among the Borrower,
Victory Park Management, LLC, as administrative agent and collateral agent (in
such capacity, the “Agent”), the other Credit Parties party thereto and the
Lenders party thereto (together with all exhibits and schedules thereto and as
may be amended, restated, modified and supplemented from time to time the
“Financing Agreement”). The Borrower hereby promises to pay accrued and unpaid
interest and Prepayment Premium, if any, on the aggregate outstanding principal
amount under this Note (as defined below) on the dates, rates and in the manner
provided for in the Financing Agreement. This Senior Secured Term Note
(including all Notes issued in exchange, transfer, or replacement hereof, this
“Note”) is one of the senior secured term Notes issued pursuant to the Financing
Agreement (collectively, the “Notes”). Capitalized terms used and not defined
herein are defined in the Financing Agreement.
This Note is subject to optional redemption, mandatory prepayment and optional
reborrowing on the terms specified in the Financing Agreement, but not
otherwise. At any time an Event of Default exists, the aggregate outstanding
principal amount under this Note, together with all accrued and unpaid interest
and any applicable premium due, if any, may be declared or otherwise become due
and payable in the manner, at the price and with the effect, all as provided in
the Financing Agreement.
All payments in respect of this Note are to be made in lawful money of the
United States of America at the Agent’s office in Chicago, Illinois or at such
other place as the Agent or the Holder shall have designated by written notice
to the Borrower as provided in the Financing Agreement.
This Note may be offered, sold, assigned or transferred by the Holder as
provided in the Financing Agreement.
This Note is a registered Note and, as provided in the Financing Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
Holder hereof or such Holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Borrower may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Borrower will not be affected by any notice to the contrary.
This Note shall be made under, and governed and enforced in every respect by,
the internal laws of the State of New York, without giving effect to its
conflicts of law principles other than §5-1401 and 5-1402 of the New York
General Obligations Law. The parties




--------------------------------------------------------------------------------




hereto (a) agree that any legal action or proceeding with respect to this Note
or any other agreement, document, or other instrument executed in connection
herewith, shall be brought in any state or federal court located within New
York, New York, (b) irrevocably waive any objections which either may now or
hereafter have to the venue of any suit, action or proceeding arising out of or
relating to this Note, or any other agreement, document, or other instrument
executed in connection herewith, brought in the aforementioned courts, and
(c) further irrevocably waive any claim that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient forum.
THE HOLDER AND THE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS NOTE OR ANY
OTHER TRANSACTION DOCUMENT.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the date set out above.
BORROWER:


EF SPV, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands


                        
By:                         
Name:    
Title:
































--------------------------------------------------------------------------------






EXHIBIT B
FORM OF PLEDGE AND SECURITY AGREEMENT
This PLEDGE AND SECURITY AGREEMENT, dated as of February 7, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among EF SPV, Ltd., an exempted company
incorporated with limited liability under the laws of the Cayman Islands (the
“Borrower”), Elevate Credit, Inc., a Delaware corporation (“Elevate”), as a
Guarantor (as defined in the Financing Agreement described below), the other
Guarantors party hereto, Victory Park Management, LLC (“Victory Park”), as the
collateral agent (in such capacity, the “Collateral Agent”) for the benefit of
the “Secured Parties” (as defined below), and each Person which becomes a party
hereto pursuant to the joinder provisions of Section 20 hereof (the Borrower,
the Guarantors and such other Persons are collectively referred to as the
“Obligors” or individually referred to as an “Obligor”).
WHEREAS:
A.Pursuant to that certain Financing Agreement entered into by and among the
Obligors, the Lenders and Holders identified therein and the Collateral Agent
(such Lenders, Holders and the Collateral Agent hereinafter collectively
referred to as the “Secured Parties”) dated as of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Financing Agreement”) the Lenders have agreed to purchase those certain senior
secured term notes issued by the Borrower to the Lenders in the original
aggregate principal amount of $150,000,000 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Notes”).
B.Pursuant to the Financing Agreement, the Guarantors have agreed to guaranty
all Obligations of the Borrower to the Secured Parties under the Notes, the
Financing Agreement and the other Transaction Documents.
C.In order to secure the Obligations and as an inducement to the Lenders to
purchase the Notes under the Financing Agreement, each Obligor has agreed to
enter into this Agreement for the benefit of the Secured Parties.
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
1.CERTAIN DEFINITIONS. As used in this Agreement, the following terms shall have
the meanings set forth in this Section 1. Terms used but not otherwise defined
in this Agreement that are defined in the UCC shall have the respective meanings
given such terms in the UCC (and if such terms are defined in more than one
article of the UCC, such terms shall have the meaning given in Article 9
thereof), and capitalized terms not otherwise defined herein shall have the
meaning given to them in the Financing Agreement.
(a)“Collateral” means, subject to the exclusions expressly identified in Section
2 hereof, the following property of the Obligors, whether presently owned or
existing or hereafter acquired or coming into existence and wherever located,
and all additions and accessions thereto and all substitutions and replacements
thereof, and all proceeds, products and accounts thereof, including,




--------------------------------------------------------------------------------




without limitation, all proceeds from the sale or transfer thereof and of
insurance covering the same and of any tort claims in connection therewith:
(i)all Accounts, Deposit Accounts, Instruments, Documents, Chattel Paper
(whether Tangible Chattel Paper or Electronic Chattel Paper), Goods (including
Inventory, Equipment, Fixtures and Motor Vehicles), Money, Payment Intangibles,
Software, customer lists and other General Intangibles and all Letter-of-Credit
Rights;
(ii)the shares of common stock and preferred stock, or partnership, membership
and other ownership interests, now or hereafter owned by the Obligors
(collectively, the “Pledged Equity”), and all certificates evidencing the same,
together with, in each case, all shares, securities, monies or property
representing a dividend on any of the Pledged Equity, or representing a
distribution or return of capital upon or in respect of the Pledged Equity, or
resulting from a split up, revision, reclassification or other like change of
the Pledged Equity or otherwise received in exchange therefor, and any
subscription warrants, rights or options issued to the holders of, or otherwise
in respect of, the Pledged Equity (the Pledged Equity, together with all other
certificates, shares, securities, properties, ownership interests, or moneys,
dividends, distributions, returns of capital subscription, warrants, rights or
options as may from time to time be pledged hereunder pursuant to this clause
being herein collectively called the “Equity Collateral”);
(iii)all Investment Property, Financial Assets and Securities Accounts not
covered by the foregoing clauses (i) and (ii);
(iv)all Intellectual Property;
(v)all commercial tort claims now or hereafter described on Schedule C attached
hereto;
(vi)all other tangible and intangible personal property of the Obligors,
including all books, correspondence, credit files, records, invoices, tapes,
cards, computer runs and other papers and documents owned by the Obligors
(including any held for the Obligors by any computer bureau or service company
from time to time acting for the Obligors); and
(vii)all Proceeds and products in whatever form of all or any part of the other
Collateral, including all rents, profits, income and benefits and all proceeds
of insurance and all condemnation awards and all other compensation for any
event of loss with respect to all or any part of the other Collateral (together
with all rights to recover and proceed with respect to the same), and all
accessions to, substitutions for and replacements of all or any part of the
other Collateral.
(b)“Controlled Account” means the bank accounts (including, without limitation,
all Deposit Accounts and Securities Accounts) of the Obligors, including without
limitation those set forth on Schedule F hereto, but excluding any accounts used
exclusively to fund payroll.
(c)“Copyright Licenses” shall mean any and all agreements and licenses to which
an Obligor is a party providing for the granting of any right in or to
Copyrights or otherwise providing for a covenant not to sue with respect to a
Copyright (whether such Obligor is licensee or licensor thereunder).
(d)“Copyrights” shall mean all United States and foreign copyrights owned or
licensed by an Obligor (including community designs), including but not limited
to copyrights in software (if any) and all rights in and to databases, and all
Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, and, with respect to any and all of the foregoing:
(i) all registrations and applications therefor, (ii) all extensions and
renewals thereof, (iii) all rights corresponding thereto throughout the world,
including, without limitation, all moral rights, reversionary interests and
termination rights, (iv) all rights to sue




--------------------------------------------------------------------------------




for past, present and future infringements thereof and (v) all Proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages and proceeds of suit.
(e)“Event of Default” shall have the meaning ascribed in the Financing
Agreement.
(f)“Intellectual Property” shall mean, collectively, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trade Secrets, the
Trade Secret Licenses, the Trademarks and the Trademark Licenses.
(g)“Obligations” shall have the meaning ascribed in the Financing Agreement.
(h)“Patent Licenses” means all agreements and licenses to which an Obligor is a
party providing for the granting of any right in or to Patents or otherwise
providing for a covenant not to sue with respect to a Patent (whether such
Obligor is licensee or licensor thereunder).
(i)“Patents” shall mean all United States and foreign patents and certificates
of invention, or similar industrial property rights, and applications for any of
the foregoing owned or licensed by an Obligor, including, but not limited to:
(i) all registrations and applications therefor, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, (vi) all licenses, claims, damages,
and proceeds of suit arising therefrom, and (vii) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
(j)“Permitted Liens” shall have the meaning ascribed in the Financing Agreement.
(k)“Requirements of Laws” means any U.S. federal, state and local, and any
non-U.S. laws, statutes, regulations, rules, codes or ordinances enacted,
adopted, issued or promulgated by any Governmental Authority and applicable to
an Obligor.
(l)“Trade Secret Licenses” shall mean any and all agreements to which an Obligor
is a party providing for the granting of any right in or to Trade Secrets
(whether such Obligor is licensee or licensor thereunder).
(m)“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how owned by an Obligor whether or not such
Trade Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating, or referring in any way to such
Trade Secret, including but not limited to: (i) the right to sue for past,
present and future misappropriation or other violation of any Trade Secret, and
(ii) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.
(n)“Trademark Licenses” means any and all agreements and licenses to which an
Obligor is a party providing for the granting of any right in or to Trademarks
or otherwise providing for a covenant not to sue or permitting co-existence with
respect to a Trademark (whether such Obligor is licensee or licensor
thereunder).
(o)“Trademarks” means United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature owned or licensed by an Obligor, all registrations and
applications for any of the foregoing including, but not limited to: (i) all
registrations and applications therefor, (ii) all extensions or renewals of any
of the foregoing, (iii) all of the goodwill of the business connected with the
use of and symbolized by the foregoing, (iv) the right to sue for past, present
and future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all Proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.




--------------------------------------------------------------------------------




(p)“Transaction Documents” shall have the meaning ascribed in the Financing
Agreement.
(q)“Unasserted Contingent Obligations” means Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding
Obligations in respect of the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any Obligation) in respect of which no
assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
2.GRANT OF SECURITY INTEREST. As an inducement for the Lenders to purchase the
Notes, and to secure the complete and timely payment, performance and discharge
in full, as the case may be, of all of the Obligations, each Obligor hereby
unconditionally and irrevocably pledges, grants and hypothecates to the
Collateral Agent for the benefit of the Secured Parties a continuing security
interest (the “Security Interest”) in and to, a lien upon and a right of set-off
against all of their respective right, title and interest of whatsoever kind and
nature in and to the Collateral, but excluding (i) the fees (including for each
issuance of Notes) received as a fee for entering into the Transaction Documents
and transactions contemplated thereby, standing to the credit of the bank
account of the Borrower in the Cayman Islands; (ii) any earnings on clause (i)
or proceeds thereof; and (iii) any share capital of the Borrower.
3.REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE OBLIGOR. Each
Obligor represents and warrants to, and covenants and agrees with, the
Collateral Agent for the benefit of the Secured Parties as follows:
(a)Such Obligor has the requisite corporate or limited liability company power
and authority to enter into this Agreement and otherwise to carry out its
obligations hereunder. The execution, delivery and performance by such Obligor
of this Agreement and the filings contemplated therein have been duly authorized
by all necessary corporate or limited liability company action on the part of
such Obligor and no further action is required by such Obligor.
(b)Such Obligor has no place of business or offices where its books of account
and records are kept (other than temporarily at the offices of its attorneys or
accountants) or places where Collateral is stored or located, except as set
forth on Schedule A attached hereto.
(c)Such Obligor is the sole owner of, or possesses adequate rights in, the
Collateral, and, except for the Permitted Liens and liens in favor of the
Secured Parties, such Collateral is free and clear of any liens, security
interests, encumbrances, rights or claims, and such Obligor is fully authorized
to grant the Security Interest in and to pledge the Collateral. There is not on
file in any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those filed in favor of the Secured
Parties) covering or affecting any of the Collateral except for the Permitted
Liens and liens in favor of the Secured Parties. So long as this Agreement shall
be in effect, such Obligor shall not execute and shall not knowingly permit to
be on file in any such office or agency any such financing statement or other
document or instrument (except to the extent filed or recorded in favor of the
Secured Parties pursuant to the terms of this Agreement and except those arising
from the Permitted Liens).
(d)No part of the Intellectual Property owned by such Obligor constituting
Collateral has been judged invalid or unenforceable, and to the knowledge of
such Obligor, no part of the Intellectual Property licensed by such Obligor
constituting Collateral has been judged invalid or unenforceable. Except as
disclosed in the Schedules to the Financing Agreement, to the knowledge of such
Obligor no written claim has been received by such Obligor that any Intellectual
Property or such Obligor’s use of any Intellectual Property violates the
intellectual property rights of any third party. There has been no adverse
decision to such Obligor’s claim of




--------------------------------------------------------------------------------




ownership rights in or rights to use the Intellectual Property owned by such
Obligor in any jurisdiction or to such Obligor’s right to keep and maintain the
registered Intellectual Property it owns in full force and effect, and to the
knowledge of such Obligor, there has been no adverse decision to such Obligor’s
claim of rights to use the Intellectual Property licensed by such Obligor in any
jurisdiction. Except as disclosed in the Schedules to the Financing Agreement,
there is no proceeding pending before any court, judicial body, administrative
or regulatory agency, arbitrator or other governmental authority or, to the
knowledge of such Obligor, threatened in writing against such Obligor contesting
or challenging the validity, scope or enforceability of, or an Obligor’s
ownership of or right to use such Intellectual Property.
(e)Such Obligor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Collateral Agent at least 30 days prior to such relocation (i) written
notice of such relocation and the new location thereof (which must be within the
United States) and (ii) evidence that appropriate financing statements under the
UCC and other necessary documents have been filed and recorded and other steps
have been taken to create in favor of Collateral Agent, for the benefit of
itself and the Secured Parties, a valid, perfected and continuing perfected
first priority (except for the Permitted Liens) Lien in the Collateral.
(f)This Agreement creates in favor of the Collateral Agent, for itself and on
behalf of the Secured Parties, a valid security interest in the Collateral
securing the payment and performance of the Obligations and, upon making the
filings described in clause (g) below with respect to Collateral that may be
perfected by such filing and upon the timely effecting of actions required by
applicable law to perfect security interests in other Collateral which actions
shall be taken by such Obligor at the request of a Secured Party (including,
without limitation, the transfer of possession of original certificated
securities with respect to Borrower (or any Guarantor that issues original
certificated securities), together with appropriate transfer instruments and the
delivery of deposit account control agreements), a perfected first priority
(except for the Permitted Liens) Lien in such Collateral.
(g)Such Obligor hereby authorizes the Collateral Agent, for itself and on behalf
of the Secured Parties, to file one or more financing statements under the UCC,
with respect to the Security Interest with the filing and recording agencies in
any jurisdiction deemed necessary or desirable in the sole and absolute
discretion of the Collateral Agent, and to file the Intellectual Property
Security Agreements with the U.S. Patent and Trademark Office or the U.S.
Copyright Office as appropriate. Without limiting the foregoing, each Obligor
authorizes the Collateral Agent to file the UCC financing statement naming such
Obligor as debtor set forth on Exhibit B hereto. Each Obligor irrevocably
authorizes the Collateral Agent, for and on behalf of the Secured Parties, at
any time and from time to time, to file in any filing office in any
jurisdiction, any initial financing statement or amendment thereto that
indicates the collateral as “all assets” or “all personal property” of such
Obligor or words of similar effect. Such Obligor will pay the cost of filing the
same in all public offices wherever the filing is, or is deemed by the
Collateral Agent to be, necessary or desirable to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, but subject to the terms of the Financing Agreement and this
Agreement, such Obligor shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interest hereunder, and such Obligor
shall obtain and furnish to the Collateral Agent from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interest hereunder.
(h)The execution, delivery and performance of this Agreement by such Obligor
does not conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination,




--------------------------------------------------------------------------------




amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other instrument
(evidencing such Obligor’s debt or otherwise) to which such Obligor is a party
or by which any property or asset of such Obligor is bound or affected. No
consent (including, without limitation, any consent from any holder of stock or
other type of ownership interest, any creditors, or any Governmental Authority
that currently regulates the business of such Obligor) is required for such
Obligor to enter into and perform its obligations hereunder, other than such
consents as shall have previously been obtained.
(i)Such Obligor shall at all times maintain the Liens and Security Interest
provided for hereunder as valid and perfected first priority (except for
Permitted Liens) Liens and Security Interests in the Collateral in favor of the
Collateral Agent until this Agreement and the Security Interest hereunder shall
be terminated pursuant to Section 13 hereof. Such Obligor hereby agrees to
defend the Liens in favor of the Collateral Agent from and against any and all
persons except for the Secured Parties. Such Obligor shall safeguard and protect
all Collateral for the account of the Secured Parties, subject to ordinary wear
and tear, casualty or condemnation.
(j)Except for the Permitted Liens and as expressly permitted under the Financing
Agreement, such Obligor will not transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral without the prior
written consent of the Collateral Agent.
(k)Such Obligor shall keep and preserve its Equipment, Inventory and other
tangible Collateral in good condition, repair and order, subject to ordinary
wear and tear, casualty or condemnation, and shall not operate or locate any
such Collateral (or cause to be operated or located) in any area excluded from
insurance coverage or otherwise prohibited by any applicable Requirement of Law.
(l)Such Obligor shall, promptly upon obtaining knowledge thereof, advise the
Collateral Agent, in sufficient detail, of any substantial change in the
Collateral, and of the occurrence of any event with respect to the Collateral
which would have a Material Adverse Effect on the value of the Collateral or on
the Secured Parties’ Lien thereon.
(m)Such Obligor shall promptly execute and deliver to the Secured Parties such
further deeds, mortgages, fixture filings, assignments, security agreements,
financing statements or other instruments, documents, certificates and
assurances and take such further action as any Secured Party may from time to
time request and may in its sole discretion deem necessary to perfect, protect
or enforce its security interest in the Collateral or any additional collateral,
including, without limitation, the execution and delivery of separate mortgages
and fixture filings, which shall be satisfactory to the Collateral Agent in its
sole discretion for real or personal property interest.
(n)Such Obligor shall permit the Secured Parties and their representatives and
agents to inspect the Collateral and to make copies of records pertaining to the
Collateral in accordance with the terms of the Financing Agreement.
(o)Such Obligor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral (subject, in each case, to
the sale, settlement or charge off in the ordinary course of business of the
Credit Parties of Consumer Loans that are greater than sixty (60) days past
due).
(p)Such Obligor shall within three (3) Business Days notify the Collateral Agent
in sufficient detail upon becoming aware of any attachment, garnishment,
execution or other legal process levied against any Collateral and of any other
information received by such Obligor that may materially adversely affect the
value of the Collateral, the Security Interest or the rights and remedies of the
Secured Parties hereunder.




--------------------------------------------------------------------------------




(q)All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of such Obligor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.
(r)Such Obligor shall, and shall cause its Subsidiaries to, at all times
preserve and keep in full force and effect their respective valid existence and
good standing and any rights, permits, licenses and franchises material to their
businesses.
(s)Such Obligor will not change its name, corporate structure, or identity, or
add any fictitious name unless it provides at least thirty (30) days prior
written notice to the Collateral Agent of such change and, at the time of such
written notification, such Obligor provides any financing statements or fixture
filings necessary to perfect and continue perfected the perfected first priority
(except for Permitted Liens) Security Interest granted and evidenced by the
Security Documents.
(t)Such Obligor may not consign any of its Inventory or sell any of its
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale without the consent of the Collateral Agent, which
shall not be unreasonably withheld.
(u)Such Obligor may not relocate its chief executive office to a new location
without providing thirty (30) days prior written notification thereof to the
Collateral Agent and so long as, at the time of such written notification, such
Obligor provides any financing statements or fixture filings necessary to
perfect and continue perfected the perfected first priority (except for
Permitted Liens) Security Interest granted and evidenced by the Security
Documents.
(v)Such Obligor’s exact legal name and jurisdiction of organization is set forth
in the introduction paragraph of this Agreement.
(w)With respect to the Pledged Companies (as set forth in Schedule D):
(i)The Obligors shall deliver, or cause to be delivered, all certificates or
instruments representing or evidencing the Pledged Equity of the Pledged
Companies to the Collateral Agent, which shall be in suitable form for transfer
by delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Collateral
Agent, and each Obligor agrees to execute and deliver, or cause to be executed
and delivered, to the Collateral Agent with respect to each Pledged Company a
Consent, in the form attached hereto as Exhibit A-1, and a Pledge Instruction,
in the form attached hereto as Exhibit A-2 and by this reference each made a
part hereof.
(ii)The Collateral Agent shall have the right, at any time in its discretion and
without notice to any Obligor, after the occurrence of any Event of Default, to
transfer to or to register in the name of the Collateral Agent or any of its
nominees any or all of such Pledged Equity with respect to such Pledged
Companies. The Collateral Agent shall also have the right at any time, in
connection with exercising its rights hereunder, to exchange certificates or
instruments, if any, representing or evidencing such Pledged Equity for
certificates or instruments of smaller or larger denominations provided that the
aggregate number of interests on such certificates or instruments issued in
exchange thereof shall not exceed the number of interests pledged by the
Obligors in the Pledged Companies;
(iii)in addition, all other steps necessary or advisable under any applicable
law to be taken in order to perfect the first priority (except for Permitted
Liens) Security Interest granted to Collateral Agent free from adverse claims
hereunder shall be taken by or on behalf of each Obligor, including without
limitation, any notation on any certificate or instrument representing the
Pledged Equity of the Pledged Companies and any notation on any share register
or similar document or Instrument;
(iv)upon the proper filing of UCC financing statements by the Collateral Agent,
and/or upon delivery to the Collateral Agent of any issued certificates
representing the Pledged Equity of the Pledged Companies and the taking of any
other steps




--------------------------------------------------------------------------------




that may be required in accordance with this Section 3(w) or otherwise, the
pledge of Pledged Equity of the Pledged Companies pursuant to this Agreement
creates a valid and perfected first priority (subject only to Permitted Liens)
Security Interest free from adverse claims in the Equity Collateral in respect
of the Pledged Companies securing the payment of the Obligations for the benefit
of the Collateral Agent and the other Secured Parties;
(v)Schedule D and Schedule E to this Agreement with respect to the Pledged
Companies are true and correct and complete; and without limiting the generality
of the foregoing, the Pledged Equity set forth opposite such Obligor’s name on
Schedule E hereto, constitutes, as of the date hereof, the number of the issued
and outstanding equity interests of each Pledged Company indicated on Schedule D
hereto, the percentage of each Pledged Company indicated on Schedule E hereto
and the Pledged Equity constitutes all of the Equity Interests of any such
Pledged Company owned by such Obligor; and
(vi)Notwithstanding anything to the contrary contained herein, no interest in
any limited liability company or limited partnership owned or controlled by any
Obligor that constitutes Pledged Equity shall be represented by a certificate
unless (i) the limited liability company agreement or partnership agreement
expressly provides that such interests shall be a “security” within the meaning
of Article 8 of the UCC of the applicable jurisdiction, and (ii) such
certificate shall be delivered to the Collateral Agent in accordance with the
terms hereof.
(x)(i)    So long as no Event of Default shall have occurred and be continuing,
each applicable Obligor shall be entitled to exercise any and all voting and
other rights pertaining to the Pledged Companies, as applicable, or any part
thereof for any purpose not inconsistent with the terms of this Agreement and
the other Transaction Documents; provided, however, that such Obligor shall not
exercise or shall refrain from exercising any such right if such action or
inaction could reasonably be expected to have a Material Adverse Effect on the
value of the Pledged Companies or any part thereof or be inconsistent with or
violate any provisions of this Agreement and the other Transaction Documents.
(i)So long as no Event of Default shall have occurred and be continuing, each
applicable Obligor shall be entitled to receive all dividends, distributions and
payments paid from time to time in respect of the Collateral, Equity Collateral
and Pledged Companies to the extent permitted by the Transaction Documents.
(ii)At any time while an Event of Default has occurred and is continuing, any
and all (A) dividends and other distributions paid or payable in cash in respect
of any Equity Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and (B) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Equity Collateral, shall be in each case
forthwith delivered to the Collateral Agent, to hold and shall, if received by
an Obligor, be received in trust for the benefit of the Collateral Agent and the
Secured Parties, be segregated from the other property or funds of such Obligor,
and be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).
(iii)All dividends or other distributions which are received by an Obligor
contrary to the provisions of this Section 3(x) shall be received in trust for
the benefit of the Collateral Agent and the Secured Parties, shall be segregated
from other funds of such Obligor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
endorsement).
(iv)Subject to the provisions of Section 4 hereof, upon the occurrence and
during the continuance of an Event of Default, (A) all voting and other rights
of an Obligor which it would otherwise be entitled to exercise pursuant to
Section 3(x)




--------------------------------------------------------------------------------




(i) shall cease, and all such rights shall automatically thereupon (unless
expressly waived in writing by the Collateral Agent) become vested in the
Collateral Agent for the benefit of itself and the Secured Parties, which shall
(unless expressly waived in writing by the Collateral Agent) thereupon have the
sole right to exercise such rights in accordance with Article 5 hereof, and (B)
all cash dividends or other distributions payable in respect of the Pledged
Companies shall be paid to the Collateral Agent, for the benefit of itself and
the Secured Parties and such Obligor’s right to receive such cash payments
pursuant to Sections 3(x)(ii) and 3(x)(iii) hereof shall immediately and
automatically cease.
(y)Schedule F attached hereto correctly sets forth all Controlled Accounts of
each Obligor as of the date hereof. Each Obligor agrees that (i) it shall not
create any new Controlled Account, unless prior to (or concurrently therewith)
it has entered into an account control agreement for such Controlled Account in
form and substance reasonably satisfactory to the Collateral Agent, and (ii) no
proceeds of any Accounts will be deposited in or at any time transferred to any
Controlled Account other than a Controlled Account governed by an account
control agreement in form and substance reasonably satisfactory to the
Collateral Agent.
(z)Except as set forth on Schedule G attached hereto, Obligor owns no motor
vehicles for which a certificate of title has been issued or for which a
certificate of title is required by law and upon acquiring any such motor
vehicle each Obligor shall, at the request of the Collateral Agent, cause the
Collateral Agent to be noted as the first lienholder on the certificate of
title.
(aa)With respect to any Intellectual Property hereafter owned or acquired which
is registered or for which registration is sought, such Obligor shall promptly
(and in any event, within 30 days of Obligor acquiring such Intellectual
Property) file, in appropriate form for recordation, an Intellectual Property
Security Agreement covering such Intellectual Property with the U.S. Patent and
Trademark Office or the U.S. Copyright Office, as applicable; provided that, the
foreign equivalents of such filings shall be required only to the extent
requested by Collateral Agent.
(ab)

(i)If any amount payable under or in connection with any Collateral owned by
such Obligor shall be or become evidenced by an instrument or Tangible chattel
paper, such Obligor shall mark all such instruments and Tangible Chattel Paper
with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of Victory Park Management,
LLC, as Collateral Agent” and, at the request of the Collateral Agent, shall
immediately deliver such instrument or Tangible Chattel Paper to the Collateral
Agent, duly indorsed in a manner satisfactory to the Collateral Agent.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, such Obligor may retain for collection in the
ordinary course of business any instrument received for payment in the ordinary
course of business, and the Collateral Agent shall, within reasonable time upon
request of the Obligor, make appropriate arrangements for making any instrument
or Tangible Chattel Paper delivered by Obligor available to Obligor for purposes
of presentation, collection or renewal (any such arrangement to be effected, to
the extent deemed appropriate by Collateral Agent, against trust receipts or
like document).
(ii)Such Obligor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Collateral Agent, a securities intermediary or a commodity
intermediary.
(iii)If any amount payable under or in connection with any Collateral owned by
such Obligor shall be or become evidenced by Electronic Chattel Paper, such
Obligor shall take all steps requested by Collateral Agent after notification by
Obligor of ownership of such Collateral, to grant the Collateral Agent control
of all such Electronic Chattel Paper for the purposes of Section 9-105 of the
UCC (or any similar section under any equivalent UCC) and all “transferable
records” as




--------------------------------------------------------------------------------




defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.
(ac)Any default in the observance or performance by such Obligor of any
covenant, condition or agreement contained herein, subject to applicable cure
periods, if any, shall constitute an Event of Default to the extent provided in
the Financing Agreement.
4.DUTY TO HOLD IN TRUST. Upon the occurrence and during the continuance of any
Event of Default, the Obligors shall, upon receipt of any revenue, income or
other sums subject to the Security Interest, whether payable pursuant to the
Financing Agreement, the Notes or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Collateral Agent on behalf of the Secured Parties
and shall forthwith endorse and transfer any such sums or instruments, or both,
to the Collateral Agent on behalf of the Secured Parties (pro rata in accordance
with the then outstanding principal amount of Notes held by each) for
application to the satisfaction of the Obligations.
5.RIGHTS AND REMEDIES UPON DEFAULT. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent, for itself and behalf
of each Secured Party, shall have the right to exercise all of the remedies
conferred hereunder and under the Financing Agreement and the Notes, at law and
in equity, and the Collateral Agent, for itself and on behalf of each Secured
Party, shall have all the rights and remedies of a secured party under the UCC.
Without limitation, the Collateral Agent shall also have the following rights
and powers:
(a)The Collateral Agent shall have the right to take possession of the
Collateral and, for that purpose, enter (with respect to leased premises, to the
extent permitted by the owner thereof), with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Obligors shall assemble the Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at the Obligors’ premises or elsewhere, and
make available to the Collateral Agent, without rent paid by the Collateral
Agent, all of the Obligors’ respective premises and facilities for the purpose
of the Collateral Agent taking possession of, removing or putting the Collateral
in saleable or disposable form.
(b)The Collateral Agent shall have the right to operate the business of the
Obligors using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Collateral Agent may deem commercially reasonable
and in accordance with all applicable laws, all without (except as shall be
required by applicable statute and cannot be waived) advertisement or demand
upon or notice to the Obligors or right of redemption of the Obligors, which are
hereby expressly waived. Upon each such sale, lease, assignment or other
transfer of Collateral, the Collateral Agent may, unless prohibited by
applicable law which cannot be waived, purchase all or any part of the
Collateral being sold, free from and discharged of all trusts, claims, right of
redemption and equities of the Obligors, which are hereby waived and released.
(c)Each of the Obligors agrees that, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the absolute
right to seek the immediate appointment of a receiver for all or any portion of
the Collateral and/or any other real or personal property of the Obligors given
as security for the payment and performance of the Obligors’ obligations under
this Agreement, the Notes, the Financing Agreement and the other Transaction
Documents. Such right to the appointment of a receiver for the assets of the
Obligors shall exist regardless of the value of the security for the amounts due
under the Notes or secured hereby




--------------------------------------------------------------------------------




or of the solvency of any party bound for the payment of such indebtedness.
Obligors hereby irrevocably consent to such appointment and, upon the occurrence
of an Event of Default under Section 10.1(c) or Section 10.1(d) of the Financing
Agreement, waive notice of any application thereof, and agree that such
appointment may be made by Collateral Agent on an ex parte basis.
6.Pledged equity. Each Obligor recognizes that, by reason of certain
prohibitions contained in the 1933 Act and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Equity Collateral conducted without prior registration or qualification
of such Equity Collateral under the 1933 Act and/or such state securities laws,
to limit purchasers to those who will agree, among other things, to acquire the
Equity Collateral for their own account, for investment and not with a view to
the distribution or resale thereof. Each Obligor acknowledges that any such
private sale may be at prices and on terms less favorable than those obtainable
through a public sale without such restrictions (including a public offering
made pursuant to a registration statement under the 1933 Act) and,
notwithstanding such circumstances, each Obligor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Collateral Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Equity Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the 1933 Act or under applicable state securities
laws, even if such issuer would, or should, agree to so register it. If the
Collateral Agent determines to exercise its right to sell any or all of the
Equity Collateral, upon written request, each Obligor shall and shall cause each
issuer of any Equity Collateral to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to the Collateral Agent
all such information as the Collateral Agent may request in order to determine
the number and nature of interest, shares or other instruments included in the
Equity Collateral which may be sold by the Collateral Agent in exempt
transactions under the 1933 Act and the rules and regulations of the SEC
thereunder, as the same are from time to time in effect.
7.Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Sections 5 and 8 hereof at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Obligor hereby (a) grants to the Collateral Agent, to the
extent not prohibited under any applicable third party agreements or any
applicable law, a non-exclusive license (exercisable without payment of royalty
or other compensation to such Obligor) to such rights as each Obligor has to
use, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by such Obligor, wherever the same may be located, and
including in such license access to all media in which any of such Intellectual
Property may be recorded or stored and to all computer programs used for the
compilation or printout hereof, subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Obligor to
avoid the risk of invalidation of said Trademarks, and (b) irrevocably agrees
that the Collateral Agent may sell any of such Obligor’s Inventory directly to
any person, including without limitation persons who have previously purchased
such Obligor’s Inventory from such Obligor and in connection with any such sale
or other enforcement of the Collateral owned by or licensed to such Obligor and
any Inventory that is covered by any Copyright owned by or licensed to such
Obligor, the Collateral Agent may finish any work in process and affix any
Trademark owned by or licensed to such Obligor and sell such Inventory as
provided herein.
8.Intellectual Property.
(a)Anything contained herein to the contrary notwithstanding, in addition to the
other rights and remedies provided herein, upon the occurrence and during the
continuation of an Event of Default:
(i)the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Obligor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce




--------------------------------------------------------------------------------




any Intellectual Property, in which event such Obligor shall, at the request of
the Collateral Agent, do any and all lawful acts and execute any and all
documents reasonably requested by the Collateral Agent in aid of such
enforcement and such Obligor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 10 hereof in connection
with the exercise of its rights under this Section, and, to the extent that the
Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property as provided in this Section, each Obligor agrees to use commercially
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement or other violation of any of such Obligor’s rights in
the Intellectual Property by others and for that purpose agrees to use
commercially reasonable efforts to maintain any action, suit or proceeding
against any Person so infringing as shall be necessary to prevent such
infringement or violation;
(ii)upon written demand from the Collateral Agent, each Obligor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Obligor’s right, title and interest in and to the
Intellectual Property to the extent such grant, conveyance, assignment or other
transfer is not prohibited under the terms of any applicable third party
agreements or any applicable law, and shall execute and deliver to the
Collateral Agent such documents as are reasonably necessary or appropriate to
carry out the intent and purposes of this clause (ii);
(iii)each Obligor agrees that such an assignment and/or recording shall be
applied to reduce the Obligations outstanding only to the extent that the
Collateral Agent (or any Secured Party) receives cash proceeds in respect of the
sale of, or other realization upon (including any license proceeds under), the
Intellectual Property;
(iv)within five (5) Business Days after written notice from the Collateral
Agent, each Obligor shall make available to the Collateral Agent, to the extent
within such Obligor’s power and authority, such personnel in such Obligor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Obligor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Obligor under or in connection
with the Trademarks and Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Agent’s behalf and to be
compensated by the Collateral Agent at such Obligor’s actual cost, consistent
with the salary and benefit structure applicable to each as of the date of such
Event of Default; and
(v)the Collateral Agent shall have the right to notify, or upon its written
request require each Obligor to notify, any obligors of an Obligor with respect
to amounts due or to become due to such Obligor in respect of the Intellectual
Property, of the existence of the security interest created herein, to direct
such obligors to make payment of all such amounts directly to the Collateral
Agent, and, upon such notification and at the expense of such Obligor, to
enforce collection of any such amounts and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Obligor might have done; provided that:
(1)all amounts and proceeds (including checks and other instruments) received by
Obligor in respect of amounts due to such Obligor in respect of the Intellectual
Property or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Obligor, and shall be forthwith paid over or delivered to the Collateral Agent
in the same form as so received (with any necessary endorsement) to be held as
cash Collateral and applied as provided by Section 9 hereof; and
(2)Obligor shall not adjust, settle or compromise the amount or payment of any
such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.




--------------------------------------------------------------------------------




(b)If (i) an Event of Default shall have occurred and, by reason of a written
waiver from the Secured Parties, no longer be continuing, (ii) no other Event of
Default shall have occurred and be continuing, (iii) an assignment or other
transfer to the Collateral Agent of any rights, title and interests in and to
the Intellectual Property shall have been previously made and shall have become
absolute and effective, and (iv) the Obligations shall not have become
immediately due and payable, then upon the written request of any Obligor, the
Collateral Agent shall promptly execute and deliver to such Obligor, at such
Obligor’s sole cost and expense, such assignments or other documents as may be
reasonably necessary to reassign to such Obligor any such rights, title and
interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.
9.APPLICATIONS OF PROCEEDS. The proceeds of any sale, lease or other disposition
of the Collateral hereunder shall be applied first, to the expenses of retaking,
holding, storing, processing and preparing for sale, selling, and the like
(including, without limitation, any taxes, fees and other costs incurred in
connection therewith) of the Collateral, second, to attorneys’ fees and expenses
incurred by the Collateral Agent in enforcing its rights hereunder and in
connection with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Obligations to each Secured Party, and to the payment of any
other amounts required by applicable law, after which the Secured Parties shall
pay to the Obligor any surplus proceeds. If, upon the sale, license or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Parties are legally entitled, the Obligors will be
liable for the deficiency, together with interest thereon, at the Default Rate,
and the reasonable fees of any attorneys employed by the Collateral Agent to
collect such deficiency. To the extent permitted by applicable law, each Obligor
waives all claims, damages and demands against the Secured Parties arising out
of the repossession, removal, retention or sale of the Collateral, unless due to
the gross negligence or willful misconduct of any Secured Party. All proceeds
hereof or payments under any of the Transaction Documents shall apply to the
Secured Parties on a pro-rata basis, in accordance with the principal amount of
the Notes outstanding at the time of such payment.
10.COSTS AND EXPENSES. The Obligors agree to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by any
Secured Party. The Obligors shall also pay all other claims and charges which in
the reasonable opinion of the Collateral Agent might prejudice, imperil or
otherwise affect the Collateral or the Security Interest therein. The Obligors
will also, upon demand, pay to the Collateral Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Collateral Agent may incur in
connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral or (iii) the exercise or enforcement of any of the rights of
the Secured Parties under the Transaction Documents. Until so paid, any fees
payable hereunder shall be added to the principal amount of the Notes and shall
bear interest at the Default Rate.
11.RESPONSIBILITY FOR COLLATERAL. The Obligors assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason.




--------------------------------------------------------------------------------




12.SECURITY INTEREST ABSOLUTE. All rights of each Secured Party and all
Obligations of the Obligors hereunder shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes, the other Transaction Documents or any other agreement entered into
in connection with the foregoing, or any portion hereof or thereof; (b) any
change in the time, manner or place of payment or performance of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from this Agreement, the Notes, the other
Transaction Documents or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Collateral Agent to obtain, adjust, settle
and cancel in its sole discretion any insurance claims or matters made or
arising in connection with the Collateral; or (e) any other circumstance which
might otherwise constitute any legal or equitable defense available to the
Obligors, or a discharge of all or any part of the Security Interest granted
hereby. Until the Obligations (other than Unasserted Contingent Obligations)
shall have been paid and performed in full, the rights of each Secured Party
shall continue even if the Obligations are barred for any reason, including,
without limitation, the running of the statute of limitations or bankruptcy.
Each Obligor expressly waives presentment, protest, notice of protest, demand,
notice of nonpayment and demand for performance. In the event that at any time
any transfer of any Collateral or any payment received by any Secured Party
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than any Secured Party, then, in any such event, the Obligors’
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. Each Obligor waives all
right to require a Secured Party to proceed against any other person or to apply
any Collateral which such Secured Party may hold at any time, or to marshal
assets, or to pursue any other remedy. Each Obligor waives any defense arising
by reason of the application of the statute of limitations to any obligation
secured hereby.
13.TERM OF AGREEMENT. This Agreement and the Security Interest shall terminate
on the date on which all Obligations have been paid in full or have been
satisfied or discharged in full (except for Unasserted Contingent Obligations).
Upon such termination, the Collateral Agent, at the request and at the expense
of the Obligors, will join in executing any termination statement with respect
to any financing statement or other security document executed and filed
pursuant to this Agreement.
14.POWER OF ATTORNEY, FURTHER ASSURANCES.
(a)Each Obligor authorizes the Collateral Agent, and does hereby make,
constitute and appoint the Collateral Agent and its respective officers, agents,
successors or assigns with full power of substitution, as such Obligor’s true
and lawful attorney-in-fact, with power, in the name of the Collateral Agent or
such Obligor, after the occurrence and during the continuance of an Event of
Default, (i) to endorse any note, checks, drafts, money orders or other
instruments of payment (including payments payable under or in respect of any
policy of insurance) in respect of the Collateral that may come into possession
of the Secured Party, (ii) to sign and endorse any financing statement pursuant
to the UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against Obligors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral, (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral, (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral and (v) generally, to do, at the option
of the Collateral Agent, and at the expense of such Obligor, at any time, or
from time to time, all acts and things,




--------------------------------------------------------------------------------




including without limitation, to sell, transfer, lease, license, pledge, make
any agreement with respect to or otherwise deal with the Collateral, which the
Collateral Agent reasonably determines to be necessary to protect, preserve and
realize upon the Collateral and the Security Interest granted herein in order to
effect the intent of this Agreement, the Financing Agreement and the Notes all
as fully and effectually as such Obligor might or could do; and such Obligor
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding (except for Unasserted Contingent Obligations).
(b)On a continuing basis, each Obligor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule B attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Collateral Agent, to perfect the Security Interest granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Collateral Agent the grant or perfection
of a perfected first priority security interest in all the Collateral under the
UCC (subject to Permitted Liens).
(c)Each Obligor hereby irrevocably appoints the Collateral Agent as such
Obligor’s attorney-in-fact, with full authority in the place and stead of such
Obligor and in the name of such Obligor, from time to time in the Collateral
Agent’s discretion, to file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of such Obligor where permitted by law.
15.NOTICES. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Financing Agreement.
16.OTHER SECURITY. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Collateral Agent shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any Secured Party’s rights and
remedies hereunder.
17.LICENSED COLLATERAL. Notwithstanding any other provision contained herein or
any of the other Transaction Documents, after the occurrence and during the
continuance of an Event of Default, each Obligor hereby agrees that with respect
to any part of the Collateral which may require the consent of any third party
or third parties in order for such Obligor to transfer and/or convey its
interest in and to such Collateral to the Collateral Agent, as may be required
in accordance herewith, such Obligor agrees to and shall use commercially
reasonable efforts to obtain such consents or approvals in as expedient manner
as practicable.
18.AGENCY.
(a)Appointment. The Secured Parties by their acceptance of the benefits of this
Agreement, hereby designate Victory Park as the Collateral Agent to act as
specified herein. Each Secured Party shall be deemed irrevocably to authorize
the Collateral Agent to take such action on its behalf under the provisions of
the Agreement and any other Transaction Document and to exercise such powers and
to perform such duties hereunder and thereunder as are specifically delegated to
or required of the Collateral Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Collateral Agent may
perform any of its duties hereunder by or through its agents or employees.
(b)Nature of Duties. The Collateral Agent shall have no duties or
responsibilities except those expressly set forth herein. Neither the Collateral
Agent nor any of its partners, members, shareholders, officers, directors,
employees or agents shall be liable for




--------------------------------------------------------------------------------




any action taken or omitted by it as such hereunder or in connection herewith or
be responsible for the consequence of any oversight or error of judgment or
answerable for any loss, unless caused solely by its or their gross negligence
or willful misconduct as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction. The duties of the Collateral Agent
shall be mechanical and administrative in nature; the Collateral Agent shall not
have by reason of this Agreement or any other Transaction Document a fiduciary
relationship in respect of any Obligor or any Secured Party; and nothing in this
Agreement or any other Transaction Document, expressed or implied, is intended
to or shall be so construed as to impose upon the Collateral Agent any
obligations in respect of this Agreement or any other Transaction Document
except as expressly set forth herein and therein.
(c)Lack of Reliance on the Collateral Agent. Independently and without reliance
upon the Collateral Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Obligors in
connection with such Secured Party’s investment in the Borrower, the creation
and continuance of the Obligations, the transactions contemplated by the
Transaction Documents, and the taking or not taking of any action in connection
therewith, and (ii) its own appraisal of the creditworthiness of the Obligors
and their subsidiaries, and of the value of the Collateral from time to time,
and the Collateral Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Secured Party with any credit, market
or other information with respect thereto, whether coming into its possession
before any Obligations are incurred or at any time or times thereafter. The
Collateral Agent shall not be responsible to any Obligor or any Secured Party
for any recitals, statements, information, representations or warranties herein
or in any document, certificate or other writing delivered in connection
herewith other than representations made by the Collateral Agent related to its
status as an accredited investor under federal and state securities laws, or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of the Agreement or any other
Transaction Document, or for the financial condition of any Obligor or the value
of any of the Collateral, or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
the Agreement or any other Transaction Document, or the financial condition of
the Obligors, or the value of any of the Collateral, or the existence or
possible existence of any default or Event of Default under this Agreement, the
Financing Agreement, the Notes or any of the other Transaction Documents.
(d)Certain Rights of the Collateral Agent. Subject to this Agreement, the
Collateral Agent shall have the right to take any action with respect to the
Collateral, on behalf of all of the Secured Parties. The Collateral Agent may,
but shall not be obligated, to request instructions from the Secured Parties
with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Transaction Document, and shall be
entitled to act or refrain from acting in accordance with the instructions of
Secured Parties that are the Required Holders; if such instructions are not
provided despite the Collateral Agent’s request therefor, the Collateral Agent
shall be entitled to refrain from such act or taking such action, and if such
action is taken, shall be entitled to appropriate indemnification from the
Secured Parties in respect of actions to be taken by the Collateral Agent; and
the Collateral Agent shall not incur liability to any person or entity by reason
of so refraining. Without limiting the foregoing, (i) no Secured Party shall
have any right of action whatsoever against the Collateral Agent as a result of
the Collateral Agent acting or refraining from acting hereunder in accordance
with the terms of the Agreement or any other Transaction Document, and the
Obligors shall have no right to question or challenge the authority of, or the
instructions given to, the Collateral Agent pursuant to the foregoing and (ii)
the Collateral Agent shall not be required to take any action which the
Collateral Agent believes (A) could reasonably be expected to expose it to
personal liability or (B) is contrary to this Agreement, the Transaction
Documents or applicable law.




--------------------------------------------------------------------------------




(e)Reliance. The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Obligors or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.
(f)Indemnification. To the extent that the Collateral Agent is not reimbursed
and indemnified by the Obligors, the Secured Parties will jointly and severally
reimburse and indemnify the Collateral Agent, in proportion to principal
outstanding amounts of the Notes held at such time, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Collateral Agent in performing
its duties hereunder or under the Agreement or any other Transaction Document,
or in any way relating to or arising out of the Agreement or any other
Transaction Document except for those determined by a final judgment (not
subject to further appeal) of a court of competent jurisdiction to have resulted
solely from the Collateral Agent’s own gross negligence or willful misconduct.
Prior to taking any action hereunder as Collateral Agent, the Collateral Agent
may require each Secured Party to deposit with it sufficient sums as it
determines in good faith is necessary to protect the Collateral Agent for costs
and expenses associated with taking such action.
(g)Resignation by the Collateral Agent.
(i)The Collateral Agent may resign from the performance of all its functions and
duties under the Agreement and the other Transaction Documents at any time by
giving thirty (30) days’ prior written notice (as provided in this Agreement) to
the Obligors and the Secured Parties. Such resignation shall take effect upon
the appointment of a successor Collateral Agent pursuant to clauses (ii) and
(iii) below.
(ii)Upon any such notice of resignation, the Secured Parties, acting by the
Required Holders, shall appoint a successor Collateral Agent hereunder.
(iii)If a successor Collateral Agent shall not have been so appointed within
said thirty (30) day notice period, the Collateral Agent shall then appoint a
successor Collateral Agent who shall serve as Collateral Agent until such time,
if any, as the Secured Parties appoint a successor Collateral Agent as provided
above. If a successor Collateral Agent has not been appointed within such thirty
(30) day notice period, the Collateral Agent may petition any court of competent
jurisdiction or may interplead the Secured Parties in a proceeding for the
appointment of a successor Collateral Agent, and all fees, including, but not
limited to, extraordinary fees associated with the filing of interpleader and
expenses associated therewith, shall be payable by the Secured Parties on demand
and shall not be part of the Obligations or otherwise be reimbursable by the
Obligors hereunder or under the Transaction Documents.
(iv)Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent and the retiring Collateral Agent shall be
discharged from its duties and obligations under the




--------------------------------------------------------------------------------




Agreement.  After any retiring Collateral Agent’s resignation or removal
hereunder as Collateral Agent, the provisions of the Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent.
(h)Rights with Respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Collateral Agent (i) that it shall not, and shall not
attempt to, exercise any rights with respect to its Security Interest in the
Collateral, whether pursuant to any other agreement or otherwise (other than
pursuant to this Agreement), or take or institute any action against the
Collateral Agent or any of the other Secured Parties in respect of the
Collateral or its rights hereunder (other than any such action arising from the
breach of this Agreement) and (ii) that such Secured Party has no other rights
with respect to the Collateral other than as set forth in this Agreement and the
other Transaction Documents.
(i)The Collateral Agent in its Individual Capacity. The Collateral Agent and its
Affiliates may purchase notes from, make loans to, issue letters of credit for
the account of, accept deposits from and generally engage in any kind of lending
or other business with any party and its Affiliates as though the Collateral
Agent was not the Collateral Agent hereunder. With respect to any loans,
purchases of notes or issuances of credit, if any, made by the Collateral Agent
in its capacity as a Holder, the Collateral Agent in its capacity as a Secured
Party shall have the same rights and powers under this Agreement and the other
Security Documents as any other Secured Parties and may exercise the same as
though it were not the Collateral Agent, and the terms “Secured Party” or
“Secured Parties” shall include the Collateral Agent in its capacity as a
Secured Party.
19.MISCELLANEOUS.
(a)No course of dealing between the Obligors and any Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder, under the Financing Agreement,
the Notes or the other Transaction Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder or thereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
(b)All of the rights and remedies of each Secured Party with respect to the
Collateral, whether established hereby, under the Financing Agreement, the Notes
or the other Transaction Documents or by any other agreements, instruments or
documents entered into in connection therewith or by law shall be cumulative and
may be exercised singly or concurrently.
(c)This Agreement, along with the other Transaction Documents, constitutes the
entire agreement of the parties with respect to the subject matter hereof and is
intended to supersede all prior negotiations, understandings and agreements with
respect thereto. Except as specifically set forth in this Agreement, no
provision of this Agreement may be modified or amended except by a written
agreement specifically referring to this Agreement and signed by the parties
hereto.
(d)In the event any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.




--------------------------------------------------------------------------------




(e)No waiver of any breach or default or any right under this Agreement shall be
considered valid unless in writing and signed by the party giving such waiver,
and no such waiver shall be deemed a waiver of any subsequent breach or default
or right, whether of the same or similar nature or otherwise.
(f)This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.
(g)Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.
(h)This Agreement shall be a contract made under, and governed and enforced in
every respect by, the internal laws of the State of New York, without giving
effect to its conflicts of law principles other than §5-1401 and 5-1402 of the
New York General Obligations Law. The parties hereto (a) agree that any legal
action or proceeding with respect to this Agreement or any other agreement,
document, or other instrument executed in connection herewith or therewith,
shall be brought in any state or federal court located within New York, New York
(b) irrevocably waive any objections which either may now or hereafter have to
the venue of any suit, action or proceeding arising out of or relating to the
Security Documents, or any other agreement, document, or other instrument
executed in connection herewith or therewith, brought in the aforementioned
courts, and (c) further irrevocably waive any claim that any such suit, action,
or proceeding brought in any such court has been brought in an inconvenient
forum.
(i)OBLIGORS AND SECURED PARTIES IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS AGREEMENT,
THE FINANCING AGREEMENT, THE NOTES, OR ANY OTHER TRANSACTION DOCUMENT.
(j)This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
20.JOINDER. In the event a party becomes an Obligor (the “New Obligor”) pursuant
to the Joinder Agreement, upon such execution the New Obligor shall be bound by
all the terms and conditions hereof to the same extent as though such New
Obligor had originally executed this Agreement. The addition of the New Obligor
shall not in any manner affect the obligations of the other Obligors hereunder.
Each Obligor and Secured Party acknowledges that the schedules and exhibits
hereto may be amended or modified in connection with the addition of any New
Obligor to reflect information relating to such New Obligor.
21.Limited Recourse and Non-petition.
(a)    The Secured Parties shall have recourse only to the proceeds of the
realization of Collateral once the proceeds have been applied in accordance with
the terms of this Agreement (the “Net Proceeds”). If the Net Proceeds are
insufficient to discharge all payments which, but for the effect of this clause,
would then be due (the “Amounts Due”), the obligation of the Company shall be
limited to the amounts available from the Net Proceeds and no debt shall be owed
to the Secured Parties by the Company for any further sum. The Secured Parties
shall not take any action or commence any proceedings against the Company to
recover any amounts due and payable by the Company under this Agreement except
as expressly permitted by the provisions of this Agreement. The Secured Parties
shall not take any action or commence any proceedings or petition a court for
the liquidation of the Company, nor enter into any arrangement, reorganization
or insolvency proceedings in relation to the Company whether under the laws of
the Cayman Islands or other applicable bankruptcy laws until after the later to
occur of the payment of all of the Amounts Due or the application of all of the
Net Proceeds.




--------------------------------------------------------------------------------




(b)    The Secured Parties hereby acknowledge and agree that the Company's
obligations under the Transaction Documents are solely the corporate obligations
of the Company, and that the Secured Parties shall not have any recourse against
any of the directors, officers or employees of the Company for any claims,
losses, damages, liabilities, indemnities or other obligations whatsoever in
connection with any transactions contemplated by the Transaction Documents.




[Remainder of Page Intentionally Left Blank; Signature Pages Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.


 
OBLIGORS:
 
EF SPV, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands.




By:
Name:
Title:


 
ELEVATE CREDIT, INC., a Delaware corporation, as a Guarantor




By:
Name:
Title:







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.
 


OBLIGORS (continued), EACH AS A “GUARANTOR’:
 
ELASTIC FINANCIAL, LLC
 
ELEVATE DECISION SCIENCES, LLC
 
RISE Credit, LLC
 
FINANCIAL EDUCATION, LLC
 
ELEVATE CREDIT SERVICE, LLC
 
RISE SPV, LLC
 
EF FINANCIAL, LLC
 
By: Elevate Credit, Inc., as Sole Member of each of the above-named entities
 
By: ______________________________
Name: Kenneth E. Rees
Title:     President
 
RISE CREDIT OF OHIO, LLC
 
RISE CREDIT OF TEXAS, LLC
 
By: RISE Credit, LLC, as Sole Member of each of the above-named entities
 
  By: Elevate Credit, Inc., as its Sole Member
 
By: ______________________________
    Name: Kenneth E. Rees
    Title:     President

            






--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.
RISE FINANCIAL, LLC
RISE CREDIT OF ALABAMA, LLC
RISE CREDIT OF ARIZONA, LLC
RISE CREDIT OF CALIFORNIA, LLC
RISE CREDIT OF COLORADO, LLC
RISE CREDIT OF DELAWARE, LLC
RISE CREDIT OF FLORIDA, LLC
RISE CREDIT OF GEORGIA, LLC
RISE CREDIT OF IDAHO, LLC
RISE CREDIT OF ILLINOIS, LLC
RISE CREDIT OF KANSAS, LLC
RISE CREDIT OF LOUISIANA, LLC
RISE CREDIT OF MISSISSIPPI, LLC
RISE CREDIT OF MISSOURI, LLC
RISE CREDIT OF NEBRASKA, LLC
RISE CREDIT OF NEVADA, LLC
RISE CREDIT OF NORTH DAKOTA, LLC
RISE CREDIT OF OKLAHOMA, LLC
RISE CREDIT OF SOUTH CAROLINA, LLC
RISE CREDIT OF SOUTH DAKOTA, LLC
RISE CREDIT OF TEXAS, LLC
RISE CREDIT OF TENNESSEE, LLC
RISE CREDIT OF UTAH, LLC
RISE CREDIT OF VIRGINIA, LLC
By: RISE SPV, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member
By: ______________________________
Name: Kenneth E. Rees
Title:     President




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.
ELASTIC LOUISVILLE, LLC
ELEVATE ADMIN, LLC
ELASTIC MARKETING, LLC
   
By: Elastic Financial, LLC, as Sole Member of each of the above-named entities
By: Elevate Credit, Inc., as its Sole Member




By: ______________________________
Name:     Kenneth E. Rees
Title:     President




--------------------------------------------------------------------------------














COLLATERAL AGENT:
 
VICTORY PARK MANAGEMENT, LLC, as Collateral Agent


By: __________________________________
Name: Scott R. Zemnick
Title: Authorized Signatory


 















--------------------------------------------------------------------------------






SCHEDULE A
Principal Places of Business and Other
Collateral Locations of Obligors
1.    Chief Executive Office
All Guarantors have a Chief Executive Office and Principal Place of Business at
4150 International Plaza, Suite 300, Ft. Worth, TX 76109, Tarrant County.


Borrower has its registered office at the offices of Maples FS, PO Box 1093,
Queensgate House, Grand Cayman, KY1-1102, Cayman Islands.
2.    Other Collateral Locations
Name of Entity
Complete Address
(including county)
Record Owner
Relationship
Elevate Credit Service, LLC
745 Atlantic Ave
Boston, MA 02111
Suffolk County
Iron Mountain
Provider
Elevate Credit Service, LLC
5080 Spectrum Drive
Suite 200 West
Addison, TX 75001
COP-Spectrum Center, LLC
Lessor (Elevate Credit, Inc. is Sublessor to TC Loan Service, LLC)
Elevate Credit Service, LLC
Solana Beach Corporate Centre II
462 Stevens Avenue Suite #302
Solana Beach, CA 92075
SBCC Holdings, LLC
Lessor (Elevate Credit, Inc. is Sublessee to TC Loan Service, LLC)
Elevate Credit Service, LLC
3348 Peachtree Road NE
Suite 700
Atlanta, GA 30326
Regus Management Group, LLC
Lessor (Elevate Credit, Inc. is Sublessee to Think Finance, Inc.)
Elevate Credit Service, LLC
12303 Airport Way
Suite 200
Broomfield, CO 80021
Regus Management Group, LLC
Lessor (Elevate Credit, Inc. is Sublessee to Think Finance, Inc.)
PDO Financial, LLC
Bermuda Springs Office Park
330 East Warm Springs Rd
Las Vegas, NV 89119
Sagebrush Financial Corporation
Lessor





--------------------------------------------------------------------------------






SCHEDULE B
Recording Jurisdiction
Obligor
Recording Jurisdiction
Elastic, SPV, Ltd.
Washington DC
Presta Holdings, LLC
Delaware
Elastic Financial, LLC
Delaware
Elevate Credit, Inc.
Delaware
Elevate Credit Service, LLC
Delaware
Elevate Decision Sciences, LLC
Delaware
RISE Credit, LLC
Delaware
RISE SPV, LLC
Delaware
Financial Education, LLC
Delaware
PayDay One, LLC
Delaware
PDO Financial, LLC
Delaware
RISE Credit of Alabama, LLC
Delaware
RISE Credit of Arizona, LLC
Delaware
RISE Credit of California, LLC
Delaware
RISE Credit of Colorado, LLC
Delaware
RISE Credit of Delaware, LLC
Texas
RISE Credit of Georgia, LLC
Delaware
RISE Credit of Idaho, LLC
Delaware
RISE Credit of Illinois, LLC
Delaware
RISE Credit of Kansas, LLC
Delaware
RISE Credit of Louisiana, LLC
Delaware
RISE Credit of Maryland, LLC
Delaware
RISE Credit of Mississippi, LLC
Delaware
RISE Credit of Missouri, LLC
Delaware
RISE Credit of Nebraska, LLC
Delaware
RISE Credit of Nevada, LLC
Delaware
RISE Credit of New Mexico, LLC
Delaware
RISE Credit of North Dakota, LLC
Delaware
RISE Credit of Oklahoma, LLC
Delaware
RISE Credit of Oregon
Delaware
RISE Credit of Texas, LLC
Delaware
RISE Credit of South Carolina, LLC
Delaware





--------------------------------------------------------------------------------




RISE Credit of South Dakota, LLC
Delaware
RISE Credit of Utah, LLC
Delaware
RISE Credit of Vermont, LLC
Delaware
RISE Credit of Virginia, LLC
Delaware
RISE Credit Service of Ohio, LLC
Delaware
RISE Credit Service of Texas, LLC
Delaware
Elastic@Work, LLC
Delaware
Elevate@Work Admin, LLC
Delaware
Elevate@Work, LLC
Delaware
PayDay One of California, LLC
Delaware





--------------------------------------------------------------------------------






SCHEDULE C
Commercial Tort Claims
None.




--------------------------------------------------------------------------------




SCHEDULE D
Pledged Companies
Name
Sole Member
State of Formation
Percent of Subsidiary Held
Presta Holdings, LLC
Elevate Credit, Inc.
Delaware
100%
Elastic Financial, LLC
Elevate Credit, Inc.
Delaware
100%
Elevate Credit Service, LLC
Elevate Credit, Inc.
Delaware
100%
Elevate Decision Sciences, LLC
Elevate Credit, Inc.
Delaware
100%
RISE Credit, LLC
Elevate Credit, Inc.
Delaware
100%
RISE SPV, LLC
Elevate Credit, Inc.
Delaware
100%
Financial Education, LLC
Elevate Credit, Inc.
Delaware
100%
PayDay One, LLC
RISE SPV, LLC
Delaware
100%
PDO Financial, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Alabama, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Arizona, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of California, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Colorado, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Delaware, LLC
RISE SPV, LLC
Texas
100%
RISE Credit of Georgia, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Idaho, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Illinois, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Kansas, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Louisiana, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Maryland, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Mississippi, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Missouri, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Nebraska, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Nevada, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of New Mexico, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of North Dakota, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Oklahoma, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Oregon
RISE SPV, LLC
Delaware
100%
RISE Credit of Texas, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of South Carolina, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of South Dakota, LLC
RISE SPV, LLC
Delaware
100%





--------------------------------------------------------------------------------




RISE Credit of Utah, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Vermont, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Virginia, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit Service of Ohio, LLC
RISE Credit, LLC
Delaware
100%
RISE Credit Service of Texas, LLC
RISE Credit, LLC
Delaware
100%
Elastic@Work, LLC
Elastic Financial, LLC
Delaware
100%
Elevate@Work Admin, LLC
Elastic Financial, LLC
Delaware
100%
Elevate@Work, LLC
Elastic Financial, LLC
Delaware
100%
PayDay One of California, LLC
PayDay One, LLC
Delaware
100%







--------------------------------------------------------------------------------




SCHEDULE E
Pledged Equity
Obligor
Pledged Company
Number of Units Pledged
Percent of Pledged Interests
Certificate No. of Pledged Interests
Pledged Interests as % of Total Issued and Outstanding of Pledged Company
Elevate Credit, Inc.
Elevate Credit International Limited
650
65%
8
65%
Elevate Credit, Inc.
Presta Holdings, LLC
100
100%
2
100%
Elevate Credit, Inc.
Elastic Financial, LLC
100
100%
2
100%
Elevate Credit, Inc.
Elevate Credit Service, LLC
100
100%
2
100%
Elevate Credit, Inc.
Elevate Decision Sciences, LLC
100
100%
2
100%
Elevate Credit, Inc.
RISE Credit, LLC
100
100%
2
100%
Elevate Credit, Inc.
RISE SPV, LLC
100
100%
2
100%
Elevate Credit, Inc.
Financial Education, LLC
100
100%
1
100%
RISE SPV, LLC
PayDay One, LLC
100
100%
3
100%
RISE SPV, LLC
PDO Financial, LLC
100
100%
2
100%
RISE SPV, LLC
RISE Credit of Alabama, LLC
100
100%
2
100%
RISE SPV, LLC
RISE Credit of Arizona, LLC
100
100%
1
100%
RISE SPV, LLC
RISE Credit of California, LLC
100
100%
3
100%
RISE SPV, LLC
RISE Credit of Colorado, LLC
100
100%
1
100%
RISE SPV, LLC
RISE Credit of Delaware, LLC
100
100%
4
100%
RISE SPV, LLC
RISE Credit of Georgia, LLC
100
100%
2
100%
RISE SPV, LLC
RISE Credit of Idaho, LLC
100
100%
3
100%
RISE SPV, LLC
RISE Credit of Illinois, LLC
100
100%
3
100%
RISE SPV, LLC
RISE Credit of Kansas, LLC
100
100%
2
100%
RISE SPV, LLC
RISE Credit of Louisiana, LLC
100
100%
1
100%
RISE SPV, LLC
RISE Credit of Maryland, LLC
100
100%
1
100%
RISE SPV, LLC
RISE Credit of Mississippi, LLC
100
100%
2
100%
RISE SPV, LLC
RISE Credit of Missouri, LLC
100
100%
3
100%
RISE SPV, LLC
RISE Credit of Nebraska, LLC
100
100%
1
100%
RISE SPV, LLC
RISE Credit of Nevada, LLC
100
100%
2
100%
RISE SPV, LLC
RISE Credit of New Mexico, LLC
100
100%
2
100%
RISE SPV, LLC
RISE Credit of North Dakota, LLC
100
100%
2
100%
RISE SPV, LLC
RISE Credit of Oklahoma, LLC
100
100%
1
100%





--------------------------------------------------------------------------------




RISE SPV, LLC
RISE Credit of Texas, LLC
100
100%
1
100%
RISE SPV, LLC
RISE Credit of South Carolina, LLC
100
100%
3
100%
RISE SPV, LLC
RISE Credit of South Dakota, LLC
100
100%
3
100%
RISE SPV, LLC
RISE Credit of Utah, LLC
100
100%
3
100%
RISE SPV, LLC
RISE Credit of Vermont, LLC
100
100%
2
100%
RISE SPV, LLC
RISE Credit of Virginia, LLC
100
100%
2
100%
RISE Credit, LLC
RISE Credit Service of Ohio, LLC
100
100%
4
100%
RISE Credit, LLC
RISE Credit Service of Texas, LLC
100
100%
3
100%
Elastic Financial, LLC
Elastic@Work, LLC
100
100%
2
100%
Elastic Financial, LLC
Elevate@Work Admin, LLC
100
100%
3
100%
Elastic Financial, LLC
Elevate@Work, LLC
100
100%
2
100%
PayDay One, LLC
PayDay One of California, LLC
100
100%
1
100%











--------------------------------------------------------------------------------




SCHEDULE F
Controlled Accounts


Name of Bank
(addresses below)
Name of Entity on the Account
Account Name or Description
Account Number
Type of Account
TBD
Elastic, SPV, Ltd
Elastic, SPV, Ltd
TBD
TBD
Plains Capital Bank
Rise Credit of Delaware LLC
Rise Credit of Delaware LLC
3600007342
Checking
Plains Capital Bank
Payday One
PayDay One
3600007458
Checking
Plains Capital Bank
Rise Credit LLC
Rise Credit LLC
3600012953
Checking
Plains Capital Bank
PDO Financial, LLC
PDO Financial, LLC
3600007375
Checking
Plains Capital Bank
Presta Holdings
Presta Holdings
3600010072*
Checking
Plains Capital Bank
PayDay One of California
PayDay One of California
3600007664
Checking
Plains Capital Bank
Rise Credit of Utah
Rise Credit of Utah
3600007433
Checking
Plains Capital Bank
Rise Credit of Missouri
Rise Credit of Missouri
3600007367
Checking
Plains Capital Bank
Rise Credit of South Dakota
Rise Credit of South Dakota
3600007391
Checking
Plains Capital Bank
Rise Credit Service of Ohio
Rise Credit Service of Ohio
3600007904
Checking
Plains Capital Bank
Elastic Financial
Elastic Financial ($25,000 Min)
3600010437
Checking
Plains Capital Bank
Rise Credit of South Carolina
Rise Credti of South Carolina
3600008159
Checking
Plains Capital Bank
Rise Credit of California LLC
Rise Credit of California LLC
3600012599
Checking
Plains Capital Bank
Rise Credit of Idaho, LLC
Rise Credit of Idaho, LLC
3600012680
Checking
Plains Capital Bank
Rise Credit of Alabama, LLC
Rise Credit of Alabama, LLC
3600013720
Checking
Plains Capital Bank
Rise Credit of Nevada, LLC
Rise Credit of Nevada, LLC
3600013738
Checking
Plains Capital Bank
Rise Credit of New Mexico, LLC
Rise Credit of New Mexico, LLC
3600013779
Checking
Plains Capital Bank
Rise Credit of Mississippi, LLC
Rise Credit of Mississippi, LLC
3600013746
Checking
Plains Capital Bank
Rise Credit of Illinois, LLC
Rise Credit of Illinois, LLC
3600013753
Checking
Plains Capital Bank
Rise Credit of Virginia, LLC
Rise Credit of Virginia, LLC
3600013761
Checking
Plains Capital Bank
Rise Credit of Vermont, LLC
Rise Credit of Vermont, LLC
3600015261
Checking
Plains Capital Bank
Rise Credit of North Dakota, LLC
Rise Credit of North Dakota, LLC
3600015253
Checking
Plains Capital Bank
Rise Credit of Maryland, LLC
Rise Credit of Maryland, LLC
3600016079
Checking
Plains Capital Bank
Rise Credit of Arizona, LLC
Rise Credit of Arizona, LLC
3600016053
Checking
Plains Capital Bank
Rise Credit of Colorado, LLC
Rise Credit of Colorado, LLC
3600016061
Checking
Plains Capital Bank
Rise Credit of Oregon, LLC
Rise Credit of Oregon, LLC
3600016012
Checking
Plains Capital Bank
Rise Credit of Oklahoma, LLC
Rise Credit of Oklahoma, LLC
3600016004
Checking
Plains Capital Bank
Think@Work LLC
Think@Work LLC
3600015493
Checking
Plains Capital Bank
Rise Credit of Kansas LLC
Rise Credit of Kansas LLC
3600015477
Checking
Plains Capital Bank
TF Payroll of Arizona LLC
TF Payroll of Arizona LLC
3600015568
Checking
Plains Capital Bank
Financial Education LLC
Financial Education LLC
3600016087
Checking
Plains Capital Bank
Rise SPV LLC
Rise SPV LLC
3600015550
Checking





--------------------------------------------------------------------------------




Plains Capital Bank
Elevate Credit Decision Sciences LLC
Elevate Credit Decision Sciences LLC
3600015444
Checking
Plains Capital Bank
Elevate Credit, Inc.
Elevate Credit Inc Operating Account
3600015279
Checking
Plains Capital Bank
Elevate Credit Service, LLC
Elevate Credit Service Operating Account
3600015287
Checking
Plains Capital Bank
Elevate Credit Service, LLC
Elevate Credit Service Payroll Account
3600015295
Checking
Plains Capital Bank
Elevate Credit Service, LLC
Elevate Credit Service Sec125 Account
3600015303
Checking
Republic Bank
Elastic @ Work LLC
Elastic @ Work LLC
57915113
Checking
Republic Bank
Think @ Work LLC
Elastic Reserve Acct
51222620
Checking
BB&T Bank
Elevate Credit Inc
Elevate Credit Inc - Operating
1440000702068
Checking
BB&T Bank
Elevate Credit Service LLC
Elevate Credit Service - Operating
1440000702076
Checking
BB&T Bank
Elevate Credit Service LLC
Elevate Credit Service - Payroll
1440000702092
Checking
BB&T Bank
Elevate Credit Service LLC
Elevate Credit Service - Sec125
1440000702106
Checking
BB&T Bank
Rise SPV, LLC
Rise SPV, LLC
1440000702084
Checking
BB&T Bank
Rise Credit of Louisiana LLC
Rise Credit of Louisiana LLC
1440000702114
Checking



* This account has a zero balance and is in the process of being closed.
Plains Capital Bank Address:
2323 Victory Avenue, Suite 1400
Dallas, Texas 75219


Republic Bank Address:
601 West Market Street
Louisville, KY 40202


BB&T Bank
200 W 2nd Street
Winston Salem, NC 27101-4019








--------------------------------------------------------------------------------










SCHEDULE G
Motor Vehicles
None.






--------------------------------------------------------------------------------




EXHIBIT A-1
CONSENT
_________________, a _____________ (the “Pledged Company”), hereby consents and
agrees to cause to be registered on its books and records the pledge of all of
___________’s (“Obligor”) right, title and interest in and to the Pledged
Company (as defined in that certain Security Agreement defined below). The
Pledged Company acknowledges that it is familiar with that certain Pledge and
Security Agreement by and among EF SPV, Ltd., a Cayman Islands company (the
“Borrower”), Elevate Credit, Inc., a Delaware corporation (“Elevate”), as a
Guarantor, the other Obligors from time to time party thereto and Victory Park
Management, LLC, as collateral agent (the “Collateral Agent”) for the benefit of
the “Secured Parties” (as defined therein), dated as of February [7], 2019 (as
modified, amended, extended, restated, amended and restated or supplemented from
time to time, the “Security Agreement”), and agrees that, without the need for
any further consent of any other person, it will abide by all notices and
instructions relating to the Pledged Company sent by the Collateral Agent. All
notices to the Pledged Company should be sent to its address set forth below.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Security Agreement.
The Pledged Company agrees that all amounts which it may from time to time owe
to the Obligor under its organizational documents shall, following written
notice by the Collateral Agent to the Pledged Company that an Event of Default
has occurred and is continuing, be paid, in immediately available funds,
directly to the Collateral Agent without off-set or counterclaim for application
on account of the Obligations. In the event the Collateral Agent duly demands
payment from the Pledged Company pursuant to the foregoing Security Agreement
and the Pledged Company shall fail to make payment thereof within 30 days
thereof, the Pledged Company shall pay the Collateral Agent all costs of
enforcing the Collateral Agent’s rights against the Pledged Company (including
attorney’s and paralegal fees) together with interest at the rate set forth in
Notes and/or Financing Agreement on all amounts actually found to be owing to
the Collateral Agent from the date of such demand to the date of payment. Any
and all payments made by the Pledged Company to the Collateral Agent in
accordance with the preceding sentence shall be deemed payments to the Obligor.
[Signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Pledged Company has caused this Consent to be duly
signed and delivered as of the date first above written.
Pledged Company:
[Pledged Company]


By:                        
Name:                        
Title:                        
Address:
[______________]
Attention: [______________]
Tel. No. [______________]
Fax No. [______________]
E-mail: [______________]
With a copy to:    
[______________]




--------------------------------------------------------------------------------




EXHIBIT A-2
PLEDGE INSTRUCTION
BY THIS PLEDGE INSTRUCTION, dated ________________, 20__, _________ (the
“Pledgor”), hereby instructs ________________, a __________ (the “Pledged
Company”), to register a pledge in favor of Victory Park Management, LLC, as
Collateral Agent (“Collateral Agent”) for itself and the Secured Parties (under
and as defined in that certain Pledge and Security Agreement, in the form
attached hereto as Annex A (the “Security Agreement”) of all of the Pledgor’s,
right, title and interest in and to the Pledged Company, whether now owned or
hereafter acquired by the Pledgor (the “Pledged Interest”).
1.    PLEDGE INSTRUCTIONS. The Pledged Company is hereby instructed by the
Pledgor to register all of the Pledgor’s right, title and interest in and to all
of the Pledgor’s interests and/or pledged interests in the Pledged Company as
subject to the Transaction Documents (as defined in the Security Agreement) in
favor of the Collateral Agent (in accordance with and subject to the Security
Agreement) which, upon such registration, shall become the registered pledgee of
the Pledged Interest with all rights incident thereto.
2.    INITIAL TRANSACTION STATEMENT. The Pledged Company is further instructed
by the Pledgor to promptly inform the Collateral Agent of the registration of
the pledge by sending the transaction statement, in the form attached hereto as
Annex A, to Victory Park Management, LLC, as Collateral Agent, 150 North
Riverside Plaza, Suite 5200, Chicago, Illinois 60606, Attention: Scott R.
Zemnick, General Counsel.
3.    WARRANTIES OF THE PLEDGOR. The Pledgor hereby warrants that (i) the
Pledgor is an appropriate person to originate this instruction and (ii) the
Pledgor is entitled to effect the instruction contained herein.
[Signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Pledgor has caused this Pledge Instruction to be duly
signed and delivered as of the date first above written.
Pledgor:
[Pledgor]


By:                        
Name:                        
Title:                        
Address:
[______________]
Attention: [______________]
Tel. No. [______________]
Fax No. [______________]
E-mail: [______________]
With a copy to:    
[______________]






--------------------------------------------------------------------------------




ANNEX A
to
Pledge Instruction
Form of Initial Transaction Statement
Victory Park Management, LLC, as Collateral Agent
150 North Riverside Plaza, Suite 5200
Chicago, Illinois 60606
Attention: Scott R. Zemnick, General Counsel


On ______________, 20__, the undersigned, [__________], a [__________] (the
“Pledged Company”), caused the pledge of 100% of the interests in the Pledged
Company (the “Pledged Interest”) held by [__________], a [__________], in favor
of Victory Park Management, LLC, as Collateral Agent, to be registered on the
books and records of the Pledged Company. Except for the terms and conditions
contained in the [__________] of the Pledged Company, the Pledged Company has no
liens, restrictions or adverse claims to which the Pledged Interest is or may be
subject, as of the date hereof.
 
[Pledged Company]


By:                            
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT B
UCC FINANCING STATEMENTS












--------------------------------------------------------------------------------






EXHIBIT C
FORM OF SECRETARY’S CERTIFICATE
The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of _______________, a ______________ _____________ (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of Company and in connection with the
Financing Agreement, dated as of February [7], 2019 by and among the Company,
the other Credit Parties party thereto, the Lenders identified therein and
Victory Park Management, LLC, as administrative agent and collateral agent for
the Lenders and the Holders (the “Financing Agreement”), and further certifies
in his official capacity, in the name and on behalf of the Company, the items
set forth below. Capitalized terms used but not otherwise defined herein shall
have the meaning set forth in the Financing Agreement.
1.
Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the board of directors or managers (or other
governing body) of the Company. Such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof, and are now in full force
and effect.

2.
Attached hereto as Exhibit B is a true, correct and complete copy of the
certificate of formation of the Company, together with any and all amendments
thereto currently in effect, and as of the date hereof no action has been taken
to further amend, modify or repeal such certificate of formation, the same being
in full force and effect in the attached form as of the date hereof.

3.
Attached hereto as Exhibit C is a true, correct and complete copy of the
operating agreement or limited liability company agreement of the Company and
any and all amendments thereto currently in effect, and as of the date hereof no
action has been taken to further amend, modify or repeal such operating
agreement or limited liability company agreement, the same being in full force
and effect in the attached form as of the date hereof.

4.
Attached hereto as Exhibit D is a certificate from the Secretary of State of the
State of Delaware certifying that as of the date thereof, the Company is duly
formed under the laws of the State of Delaware and remains an existing limited
liability company in good standing under the laws of such state as of such date.

5.
Attached hereto as Exhibit E are certificates evidencing the Company’s
qualification as a foreign limited liability company and good standing issued by
the Secretary of State (or comparable office) of each jurisdiction in which such
Person is qualified to conduct business and failure to so qualify would cause a
Material Adverse Effect.

6.
Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Financing
Agreement and each of the other Transaction Documents on behalf of the Company,
and the signature appearing opposite such person’s name below is such person’s
genuine signature.





--------------------------------------------------------------------------------






Name
Position
Signature
 
 
_________________________
 
 
_________________________
 
 
_________________________
 
 
 





[Remainder of Page Intentionally Left Blank; Signature Page Follows]




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ___ day
of _______.
                        
By:     
 
Name:
 
Title:
Secretary







I, ______________, as an _______________ of the Company, hereby certify that
________________ is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is his true signature.
                        
By:     
 
Name:
 
Title:
 

                        












--------------------------------------------------------------------------------






EXHIBIT D
FORM OF OFFICER’S CERTIFICATE


[_______], 20[_]




The undersigned, being the duly appointed director of EF SPV, Ltd., an exempted
company incorporated with limited liability under the laws of the Cayman Islands
(the “Borrower”), hereby represents, warrants and certifies, in his capacity as
director of the Borrower, to the Agent, the Holders and the Lenders pursuant to
Section 5.1(i) of the Financing Agreement, dated as of the date hereof, by and
among the Borrower, the Guarantors party thereto, the Lenders identified therein
and Victory Park Management, LLC, as administrative and collateral agent for the
Lenders and the Holders (as amended, restated, supplemented or otherwise
modified from time to time, the “Financing Agreement”), as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Financing Agreement):
1.
The representations and warranties made by the Borrower in the Transaction
Documents are true and correct in all material respects (without duplication of
any materiality qualifiers) as of the date when made and as of the date hereof
(except for representations and warranties that speak as of a specific date,
which are true and correct in all material respects (without duplication of any
materiality qualifiers) as of such specific date);

2.
The Borrower has performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by them on or prior to the date hereof;

3.
The conditions to the Closing specified in Section 5.1 of the Financing
Agreement have been satisfied;

4.
No action has been taken with respect to any merger, consolidation, liquidation
or dissolution of the Borrower or with respect to the sale of substantially all
of their assets, nor is any such action pending or contemplated;

5.
Since the Diligence Date, there has been no change which has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

6.
No Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) has occurred
and is continuing or will result from the issuance of the Notes at the Closing;

7.
After giving effect to the transactions contemplated by the Transaction
Documents, the Borrower is not Insolvent; and





--------------------------------------------------------------------------------




8.
Attached hereto as Exhibit A are true, correct and complete copies of the
documents listed below and such documents have not been rescinded, modified or
amended and remain in full force and effect as of the date hereof:

(a)
Form Consumer Loan Agreements;

(b)
Participation Agreement; and

(c)
Program Guidelines.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this certificate in his
capacity as director of the Borrower, as of the date first written above.
EF SPV, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands


By:
 
Name:
 
Title:
 





--------------------------------------------------------------------------------








Exhibit A to Officer’s Certificate


See attached.








--------------------------------------------------------------------------------








EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
Reference is made to that certain Financing Agreement, dated as of February [7],
2019 (as modified, amended, extended, restated, amended and restated or
supplemented from time to time, the “Financing Agreement”) by and among EF SPV,
Ltd., an exempted company incorporated with limited liability under the laws of
the Cayman Islands (the “Borrower”), the Guarantors from time to time party
thereto, the lenders listed on the Schedule of Lenders attached thereto (each
individually, a “Lender” and collectively, the “Lenders”) and Victory Park
Management, LLC, as administrative agent and collateral agent (the “Agent”) for
the Lenders and the Holders (as defined therein). This certificate (this
“Certificate”), together with supporting calculations attached hereto, is
delivered to the Agent pursuant to the terms of Section 8.2(c) of the Financing
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meaning set forth in the Financing Agreement.
Enclosed herewith is a copy of the financial statements that are required to be
delivered pursuant to Section 8.2[(a)/(b)] of the Financing Agreement for
[calendar month]/[Fiscal Year] ending as of [date of end of period] (the
“Computation Date”), which (i) are in accordance with the books and records of
the Credit Parties, which have been maintained in such a manner as to permit the
preparation of consolidated financial statements in accordance with GAAP, and
(ii) are true and correct and fairly present in accordance with GAAP, the
financial condition and results of operations of the Credit Parties and their
Subsidiaries as of the Computation Date and for the period covered thereby,
subject solely in the case of financial statements delivered pursuant to Section
8.2(a) of the Financing Agreement, to normal year-end adjustments and absence of
footnote disclosure.
I, [Name of Officer], director of the Borrower, does hereby certify in such
capacity, on behalf of the Credit Parties, that (i) the amounts and computations
of the covenants set forth in Section 8.1 of the Financing Agreement set forth
on Schedule A attached hereto are true and correct, (ii) the Credit Parties are
in compliance with each covenant set forth in Section 8 of the Financing
Agreement and each representation and warranty contained in Section 7 of the
Financing Agreement is true and correct in all material respects (without
duplication of any materiality qualifiers contained therein) as though made on
such date (except for representations and warranties that speak as of a specific
date, which representations and warranties were true and correct in all material
respects (without duplication of any materiality qualifiers contained therein)
as of such specific date) and (iii) [I have not become aware of any Event of
Default (or event or circumstance that, with the passage of time, the giving of
notice, or both, would become an Event of Default) that has occurred and is
continuing.] [If an Event of Default exists, provide a description of it and the
steps, if any, being taken to cure it.]
[Signature Page Follows]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has signed this Certificate as of this
________ day of __________, 20__.
EF SPV, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands, as Borrower


By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------






SCHEDULE A
A.Section 8.1(a) - Loan to Value Ratio
 
 
1.Outstanding principal amount of the Notes as of the date of determination
 
$
 
 
 
2.Aggregate outstanding principal amount of Current Consumer Loans as of the
date of determination
 
$
 
 
 
3.Maximum Loan to Value Ratio in effect as of the date of determination in
accordance with the definition of “Borrowing Base” in the Financing Agreement*
 
$
 
 
 
4.Product of amounts under 2 + 3
 
$
 
 
 
5.Aggregate unrestricted (it being agreed and acknowledged that cash collateral
securing surety bonds and letters of credit posted or maintained by the Credit
Parties shall be deemed to be “restricted”) cash and Cash Equivalent Investments
of the Credit Parties with respect to which Agent shall have a perfected Lien,
in each case, as of the date of determination
 
__________
 
 
 
6.Total Value (“Borrowing Base”) (Sum of amounts under 4 + 5)
 
__________
 
 
 
Compliance (i.e. greater than or equal to 1.00 to 1.00?):
 
[YES/NO]
* Refer to the definition of “Borrowing Base” in the Financing Agreement for a
determination of the Maximum Loan to Value Ratio as of the date of measurement.
 
 
 
B.Section 8.01(b) - Corporate Cash
 
 
 
 
 
1.Lowest sum of unrestricted cash and Cash Equivalent Investments of Elevate
Credit Parent with respect to which Agent has a perfected Lien since the date of
most recently delivered Certificate
 
$
 
 
 
2.Minimum aggregate cash balance required**
 
$
 
 
 
** Refer to Section 8.1(b) of Financing Agreement for determination of the
minimum amount of Corporate Cash as of the date of measurement.
 
 
 
Compliance:
 
[YES/NO]
 
 
 
C.Section 8.1(c) - Total Cash
 
 
 
 
 
1.Amount of Total Cash as of the last day of each calendar month
 
$
 
 
 





--------------------------------------------------------------------------------




2.5% of total Receivables of Elevate Credit Parent and its Subsidiaries
 
$
 
 
 
Compliance:
 
[YES/NO]
 
 
 
D.Section 8.1(d) - Book Value of Equity
 
 
 
 
 
1.Total assets of the Credit Parties and their Subsidiaries as of date of
determination
 
$
 
 
 
2.Less intangible assets of the Credit Parties and their Subsidiaries as of date
of determination
 
$
 
 
 
3.Less total liabilities of the Credit Parties and their Subsidiaries as of date
of determination
 
$
 
 
 
4.Book Value of Equity (Amount under 1 minus amount under 2 minus amount under
3)
 
$
 
 
 
5.Minimum required Book Value of Equity
 
$85,000,000
 
 
 
Compliance:
 
[YES/NO]
 
 
 
E.Section 8.1(e) - Past Due Roll Rate
 
 
 
 
 
1.Ratio of (i) the aggregate outstanding principal balance of Consumer Loans (a)
that have a principal payment that is one or more days past due but not greater
than thirty days past due or (b) that did not have a principal payment that is
one or more days past due in the calendar month immediately prior to the
calendar month that includes the date of determination but became charged off in
accordance with the Program Guidelines in the calendar month that includes such
date of determination, in each case, in [calendar month that includes the date
of this certificate] to (ii) the aggregate outstanding principal balance of
Consumer Loans that do not have a principal payment that became one or more days
past due or is otherwise charged off in accordance with the Program Guidelines,
in each case, as of the last day of the [calendar month immediately prior to the
calendar month that includes the date of this certificate]
 
 
 
 
 
2.Ratio of (i) the aggregate outstanding principal balance of Consumer Loans (a)
that have a principal payment that is one or more days past due but not greater
than thirty days past due or (b) that did not have a principal payment that is
one or more days past due in the calendar month immediately prior to the
calendar month that includes the date of determination but became charged off in
accordance with the Program Guidelines in the calendar month that includes such
date of determination, in each case, in [calendar month that is one (1) month
prior to the calendar month that includes the date of this certificate] to (ii)
the aggregate outstanding principal balance of Consumer Loans that do not have a
principal payment that became one or more days past due or is otherwise charged
off in accordance with the Program Guidelines, in each case, as of the last day
of the [calendar month immediately prior to the calendar month that is one (1)
month prior to the calendar month that includes the date of this certificate]
 
 





--------------------------------------------------------------------------------




 
 
 
3.Average of 1 and 2
 
 
 
 
 
4.Maximum Trailing Past Due Roll Rate
 
___%
Compliance:
 
[YES/NO]
 
 
 
F.Section 8.1(f) - Four Month Vintage Charge Off Rate
 
 
 
 
 
1.As of [calendar month that includes the date of this certificate] and with
respect to any Vintage Pool, the ratio of (i) the aggregate Charge Off amount in
such Vintage Pool during the period beginning on the applicable date of
origination through the end of the month of such origination and ending on the
fourth consecutive calendar month after such month of origination to (ii) the
aggregate principal balance of such Vintage Pool at the time of origination.
 
 
 
 
 
2.As of [calendar month immediately prior to the calendar month that includes
the date of this certificate] and with respect to any Vintage Pool, the ratio of
(i) the aggregate Charge Off amount in such Vintage Pool during the period
beginning on the applicable date of origination through the end of the month of
such origination and ending on the fourth consecutive calendar month after such
month of origination to (ii) the aggregate principal balance of such Vintage
Pool at the time of origination.
 
 
3.As of [calendar month two (2) months immediately prior to the calendar month
that includes the date of this certificate] and with respect to any Vintage
Pool, the ratio of (i) the aggregate Charge Off amount in such Vintage Pool
during the period beginning on the applicable date of origination through the
end of the month of such origination and ending on the fourth consecutive
calendar month after such month of origination to (ii) the aggregate principal
balance of such Vintage Pool at the time of origination.
 
 
 
 
 
4.Average of 1, 2 and 3
 
 
 
 
 
5.Maximum Four Month Vintage Charge Off Rate
 
___%
Compliance:
 
[YES/NO]
 
 
 
G.Section 8.1(g) - Twelve Month Vintage Charge Off Rate
 
 
 
 
 
1.As of [calendar month that includes the date of this certificate] and with
respect to any Vintage Pool, the ratio of (i) the aggregate Charge Off amount in
such Vintage Pool during the period beginning on the applicable date of
origination through the end of the month of such origination and ending on the
twelfth consecutive calendar month after such month of origination to (ii) the
aggregate principal balance of such Vintage Pool at the time of origination
 
 
 
 
 





--------------------------------------------------------------------------------




2.As of [calendar month immediately prior to the calendar month that includes
the date of this certificate] and with respect to any Vintage Pool, the ratio of
(i) the aggregate Charge Off amount in such Vintage Pool during the period
beginning on the applicable date of origination through the end of the month of
such origination and ending on the twelfth consecutive calendar month after such
month of origination to (ii) the aggregate principal balance of such Vintage
Pool at the time of origination
 
 
 
 
 
3.As of [calendar month two (2) months immediately prior to the calendar month
that includes the date of this certificate] and with respect to any Vintage
Pool, the ratio of (i) the aggregate Charge Off amount in such Vintage Pool
during the period beginning on the applicable date of origination through the
end of the month of such origination and ending on the twelfth consecutive
calendar month after such month of origination to (ii) the aggregate principal
balance of such Vintage Pool at the time of origination
 
 
4.Average of 1, 2 and 3
 
 
 
 
 
5.Maximum Twelve Month Vintage Charge Off Rate
 
___%
Compliance:
 
[YES/NO]
 
 
 
H.Section 8.1(h) - Excess Spread
 
 
 
 
 
1.As of [calendar month that includes the date of this certificate], the ratio
expressed as a percentage of (a) the aggregate amount of interest collections
from Consumer Loans less any Charge Offs, in each case, in the calendar month
immediately prior to the calendar month that includes such date of determination
over (b) the aggregate principal balance of Consumer Loans as of the first day
of the calendar month immediately prior to the calendar month that includes such
date of determination***


*** Refer to the definition of “Excess Spread” in the Financing Agreement if the
date of determination is the last day of the calendar month.
 
 
 
 
 
2.As of [calendar month immediately prior to the calendar month that includes
the date of this certificate], the ratio of (i) the ratio expressed as a
percentage of (a) the aggregate amount of interest collections from Consumer
Loans less any Charge Offs, in each case, in the calendar month immediately
prior to the calendar month that includes such date of determination over (b)
the aggregate principal balance of Consumer Loans as of the first day of the
calendar month immediately prior to the calendar month that includes such date
of determination
 
 
 
 
 
3.Average of 1 and 2
 
 
 
 
 
4.Minimum Excess Spread
 
___%
 
 
 
Compliance:
 
[YES/NO]









--------------------------------------------------------------------------------








EXHIBIT F
FORM OF NOTICE OF PURCHASE AND SALE
Victory Park Management, LLC,
as Agent under the Financing Agreement described below
_______________ __, ____
Ladies and Gentlemen:
Reference is made to that certain Financing Agreement, dated as of February [7],
2019 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Financing Agreement”), among EF SPV, Ltd., an exempted
company incorporated with limited liability under the laws of the Cayman Islands
(the “Borrower”), the Guarantors party thereto, Victory Park Management, LLC, as
Agent, and the Lenders signatory thereto from time to time. Capitalized terms
used but not otherwise defined in this letter shall have the meanings given to
such terms in the Financing Agreement.
The Borrower hereby gives you irrevocable notice, pursuant to Section 2.1 of the
Financing Agreement of its request of an issuance under the Notes (the “Proposed
Issuance”) under the Financing Agreement and, in that connection, sets forth the
following information:
a.    The amount of the Proposed Issuance is $__________ 1;
b.    The date of the Proposed Issuance is __________, ____ 2(the “Issuance
Date”); and
c.    The proceeds of the Proposed Issuance shall be disbursed in accordance
with the instructions set forth on Exhibit A attached hereto.
The undersigned hereby certifies that attached hereto as Exhibit B is a true and
correct calculation (which calculation shall be in form and substance reasonably
acceptable to the Agent) of the Borrowing Base of the Borrower as of a date no
earlier than the end of the most recently ended fiscal month and no later than
the day immediately preceding the Issuance Date.
1Must be in increments of not less than $100,000
2Must be a Permitted Issuance Date.
The undersigned hereby certifies that the following statements are true and
correct on the date hereof and will be true and correct on the Issuance Date,
both before and after giving effect to the Proposed Issuance:




--------------------------------------------------------------------------------




i.    Each representation and warranty by each Credit Party contained in the
Financing Agreement and in each other Transaction Document are true and correct
in all material respects (without duplication of any materiality qualifiers) as
of the Issuance Date (subject to such updates to the Schedules, if any, as are
approved by the Agent in its reasonable discretion), except to the extent that
such representation or warranty expressly relates to an earlier date, including
the Closing Date (in which event such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifiers) as of such earlier date);
ii.    No Event of Default or event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default has occurred and is continuing
or would result after giving effect to such Proposed Issuance;
iii.    After giving effect to such Proposed Issuance, the aggregate outstanding
principal amount of the Notes does not exceed the Maximum Commitment;
iv.    The Issuance Date is a Permitted Issuance Date; and
v.    After giving effect to the Proposed Issuance, the Debt-to-Equity Ratio of
the Borrower is not more than 9-to-1.
[Balance of page intentionally left blank; signature page follows.]




--------------------------------------------------------------------------------










EF SPV, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands, as the Borrower


By:
 
Name:
 
Title:
 





--------------------------------------------------------------------------------






Exhibit A to
Notice of Purchase and Sale
Instructions for Disbursement of Proceeds
[Insert]




--------------------------------------------------------------------------------




Exhibit B to
Notice of Purchase and Sale
Calculation of Borrowing Base of Borrower
Borrowing Base as of _________, 20__ 3


 
 
 
 
 
A.the aggregate balance of Eligible Consumer Loans on such date
 
$
 
 
 
B.Excess Concentration Amounts on such date
 
$
 
 
 
C.(A minus B above) multiplied by 0.85
 
$
 
 
 
D.one hundred percent (100%) of the balance of the unrestricted (it being agreed
and acknowledged that cash collateral securing surety bonds and letters of
credit posted or maintained by the Borrower shall be deemed to be “restricted”)
cash and Cash Equivalent Investments of the Borrower on such date for which the
Agent shall have a first-priority perfected Lien
 
$
 
 
 
E.Borrowing Base (Sum of C and D above)
 
$















3To be a date no earlier than the end of the most recently ended fiscal month
and no later than the day immediately preceding the Issuance Date.




--------------------------------------------------------------------------------






EXHIBIT G
FORM OF JOINDER AGREEMENT


This JOINDER AGREEMENT (this “Joinder Agreement”) dated as of ________ ___,
20___ is executed by the undersigned for the benefit of Victory Park Management,
LLC, as administrative agent and collateral agent (the “Agent”) for the Lenders
and the Holders (as defined therein) in connection with that certain Financing
Agreement dated as of February [7], 2019 among EF SPV, Ltd., an exempted company
incorporated with limited liability under the laws of the Cayman Islands (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders party
thereto and the Agent (as amended, supplemented or modified from time to time,
the “Financing Agreement”), that certain Pledge and Security Agreement dated as
of February [7], 2019 among the Borrower, Elevate, the other Guarantors party
thereto and the Agent (as amended, supplemented or modified from time to time,
the “Pledge and Security Agreement”) and that certain letter agreement dated as
of February [7], 2019 among the Borrower, Elevate, the other Assignors party
thereto and the Agent (as amended, supplemented or modified from time to time,
the “Collateral Assignment”). Capitalized terms not otherwise defined herein are
being used herein as defined in the Financing Agreement.
The signatory hereto is required to execute this Joinder Agreement pursuant to
Section 8.24 of the Financing Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby agrees as follows:
1.    The undersigned expressly assumes all the obligations of (a) a Guarantor
and a Credit Party under the Financing Agreement, (b) an Obligor under the
Pledge and Security Agreement and (c) an Assignor under the Collateral
Assignment and agrees that such Person is (x) a Guarantor and a Credit Party
under the Financing Agreement and bound as a Guarantor and a Credit Party under
the terms of the Financing Agreement, (y) an Obligor under the Pledge and
Security Agreement and bound as an Obligor under the terms of the Pledge and
Security Agreement and (z) an Assignor under the Collateral Assignment and bound
as an Assignor under the terms of the Collateral Agreement, in each case, as if
it had been an original signatory to the Financing Agreement, the Pledge and
Security Agreement and the Collateral Assignment. Without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, the undersigned hereby mortgages, pledges and
hypothecates to the Agent for the benefit of the Secured Parties, and grants to
the Agent for the benefit of the Secured Parties, a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned subject to the provisions of the Financing
Agreement, the Pledge and Security Agreement and the Collateral Assignment.
2.    The information set forth in Annex 1-A to this Joinder Agreement is hereby
added to the information set forth in Schedules A through G to the Pledge and
Security Agreement.




--------------------------------------------------------------------------------




3.    The undersigned’s address and fax number for notices under the Financing
Agreement, the Pledge and Security Agreement and the Collateral Assignment shall
be the address and fax number set forth below its signature to this Joinder
Agreement.
4.    This Joinder Agreement shall be deemed to be part of, and a modification
to, the Financing Agreement, the Pledge and Security Agreement and the
Collateral Assignment and shall be governed by all the terms and provisions of
the Financing Agreement, the Pledge and Security Agreement and the Collateral
Assignment, which shall continue in full force and effect as modified hereby as
a valid and binding agreement of the undersigned enforceable against such person
or entity. The undersigned hereby waives notice of Agent’s acceptance of this
Joinder Agreement. The undersigned will deliver an executed original of this
Joinder Agreement to Agent.
5.    The undersigned hereby represents and warrants that each of the
representations and warranties contained in the Financing Agreement, the Pledge
and Security Agreement and the Collateral Assignment applicable to it is true
and correct in all material respects (without duplication of any materiality
qualifiers) on and as the date hereof as if made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects (without duplication of any materiality qualifiers) as of
such earlier date.
[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.
[NEW CREDIT PARTY]


By: _____________________________________
Name: ___________________________________
Title: ____________________________________


Address:    ____________________________
____________________________
Attn: _______________________
Fax: ________________________




--------------------------------------------------------------------------------










ANNEX 1-A


SCHEDULES TO PLEDGE AND SECURITY AGREEMENT


See attached.




--------------------------------------------------------------------------------




SCHEDULE A
Principal Places of Business and Other
Collateral Locations of Obligors


1.    Chief Executive Office


2.    Other Collateral Locations




--------------------------------------------------------------------------------




SCHEDULE B
Recording Jurisdiction










--------------------------------------------------------------------------------






SCHEDULE C
Commercial Tort Claims






--------------------------------------------------------------------------------






SCHEDULE D
Pledged Companies






--------------------------------------------------------------------------------






SCHEDULE E
Pledged Equity
Obligor
Pledged Company
Percent of Pledged Interests
Certificate No. of Pledged Interests
Pledged Interests as % of Total Issued and Outstanding of Pledged Company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------








SCHEDULE F
Controlled Accounts






--------------------------------------------------------------------------------






SCHEDULE G
Motor Vehicles












--------------------------------------------------------------------------------










EXHIBIT I
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders Relying on the Portfolio Interest Exemption For U.S.
Federal Income Tax Purposes)
Reference is hereby made to that certain Financing Agreement, dated as of
February [7], 2019 (as modified, amended, extended, restated, amended and
restated or supplemented from time to time, the “Financing Agreement”) by and
among EF SPV, Ltd., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Borrower”), the Guarantors from time
to time party thereto, the lenders listed on the Schedule of Lenders attached
thereto (each individually, a “Lender” and collectively, the “Lenders”) and
Victory Park Management, LLC, as administrative agent and collateral agent (the
“Agent”) for the Lenders and the Holders (as defined therein).
Pursuant to the provisions of Section 2.6(d) of the Financing Agreement, the
undersigned hereby certifies that (i) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (ii) it is not a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iii) it
is not a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code.
The undersigned has furnished the Agent and the Borrower with executed originals
of IRS Form W-8BEN or W-8BEN-E, as applicable. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Financing Agreement and
used herein shall have the meanings given to them in the Financing Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]

















--------------------------------------------------------------------------------






SCHEDULES
TO
FINANCING AGREEMENT




Schedule 1.1        Program Guidelines


FinWise Bank (“Lender”) and
EF Marketing, LLC and Elevate Decision Sciences, LLC
(each a “Service Provider”and collectively”Service Providers”)


The Rise Loan (“Product”) Program Guidelines are agreed upon from time to time
by Lender and Service Providers in accordance with the Technology and Support
Agreement and Joint Marketing Agreement each of which is entered into by Lender
and a Service Provider.
1.
Service Provider and Lender market the Product to potential consumers through
certain initiatives, including but not limited to, organic, direct mail,
television, and online advertising, and referrals through marketing partner
websites.

2.
A potential customer (“Applicant”) visits the Product website at
www.RISECredit.com.

A.
Applicant provides all information necessary to complete the application (the
“Application”). All completed and signed applications and applicant’s personal
information are stored in Service Provider's secure computer system (the
“System”).

i.
New customers - Applicant visits the Product website to complete and submit the
Application and establish an account (“Account”) with Lender; submitted
information is entered into and stored in the System.

ii.
Returning customers - Applicant visits the Product website, logs into the
Applicant’s Account and is asked to enter updated information into Service
Provider’s System. The System populates the Application with the Applicant’s
information, which the Applicant reviews and electronically signs.

B.
Service Provider confirms Applicant’s identification.

C.
Applicant’s information is stored in the System and processed through the System
for Lender underwriting approval, denial, or request for additional information.

D.
If applicant’s information is deficient in any way or if the Applicant does not
satisfy Lender’s fraud or underwriting criteria, Lender may reject the
Applicant's Application or request additional information.

3.
Applicant requests Extension of Credit (“Loan”) from Lender:

A.
The Application is evaluated using Lender's underwriting criteria. Lender
retains the sole and absolute discretion whether or not to make a Loan to any
prospective Applicant and the maximum amount of each such Loan.

B.
If Lender declines to make a Loan to Applicant, Lender issues a Lender Notice of
Adverse Action to Applicant.





--------------------------------------------------------------------------------




i.
Lender shall address any questions received from applicants about NOAAs issued
by Lender with assistance of Service Provider as needed.

4.
Loan Process

A.
If Loan is preliminarily approved by Lender (pending the Applicant 's electronic
signature on the loan documents (“Loan Documents”), the Lender populates and
electronically generates Loan Documents with appropriate Applicant and Loan
information.

i.
The Lender's Federal Truth-in-Lending Disclosures and Promissory Note (“Note”).

a.
If Applicant elects to proceed, Applicant electronically signs the Note and any
other required documents. Applicant may print and retain the Loan Documents, and
electronically signed copies are retained under the Applicant’s account and are
accessible by the Applicant. Lender has access to all electronically stored
documents.

b.
If Lender, in its sole discretion, agrees to make a loan to an Applicant as
described herein and Applicant electronically signs the Note, then the Lender
generates a message to the Applicant confirming the approval of the Loan, the
amount of the Loan and the amount of the Loan proceeds that will be issued to
the Applicant. Lender will electronically deposit the Loan proceeds into the
Applicant’s bank account unless the Applicant has elected to receive the Loan
proceeds by check.

B.
Applicant may print and retain the Loan Documents. Electronically signed copies
are retained under the Applicant 's account in the System and are accessible by
the Applicant.

5.
Basic Provisions of Each Loan

A.
Lender retains the sole and absolute discretion whether or not to make a Loan to
any Applicant and the maximum amount of each such Loan.

B.
Loan Amount - To be determined by Lender from $500-$5,000.

C.
Interest Rate - 99%-149% per annum on Principal Amount.

D.
Loan Term - 7-26 months.

E.
Loan Repayment. Each approved Applicant (“Customer”) agrees to pay each
installment of the Loan when due and to pay the Loan in full or refinance the
Loan (with Lender’s consent) on or before the date the final payment of the loan
is due. For Customer’s convenience, and with Customer’s consent, the Lender will
initiate ACH debits for payments on the date any installment or final payment is
due. If Customer does not voluntarily provide ACH authorization, installment
payments may be made by check, money order, debit card, or such other mechanism
as Lender may determine.

F.
Loan Defaults

i.
Customer fails to make any installment payment when due.

ii.
Customer makes any statement or representation about himself/herself, his/her
employment or his/her financial condition which is false.

iii.
Customer fails to keep some other promise or agreement made in the Note

G.
Truth in Lending - APR is calculated based upon the Finance Charge based on
Regulation Z.

H.
Compliance - Each Loan complies with applicable consumer protection, federal,
state, and usury laws and/or regulations.





--------------------------------------------------------------------------------




I.
Recission - Customer has the right to rescind the Loan before midnight of the
fifth day following the date on which the Loan is signed. The Customer must send
written notice to Lender by email or regular mail. If the cancellation notice is
delivered by mail, the postmark on the envelope will determine whether the
cancellation notice was delivered timely.

6.
Other Program Processes

A.
Loan Servicing - Outsourced to third-party service providers, separate and
distinct from Service Providers

B.
Document Retention - Lender shall retain and store electronic copies of all Loan
Documents for as long as required by state or federal law

C.
Participation - Lender sells and transfers certain undivided participation
interests in Loans to EF SPV, Ltd. on an ongoing basis pursuant to a
participation agreement.





--------------------------------------------------------------------------------








Schedule 7.1        Subsidiaries


Name
Sole Member
State of Formation
Percent of Subsidiary Held
Elevate Credit International Limited
Elevate Credit, Inc.
United Kingdom
100%
Elevate Credit Service, LLC
Elevate Credit, Inc.
Delaware
100%
Elevate Decision Sciences, LLC
Elevate Credit, Inc.
Delaware
100%
Elastic Financial, LLC
Elevate Credit, Inc.
Delaware
100%
RISE Credit, LLC
Elevate Credit, Inc.
Delaware
100%
RISE SPV, LLC
Elevate Credit, Inc.
Delaware
100%
Financial Education, LLC
Elevate Credit, Inc.
Delaware
100%
Today Card, LLC
Elevate Credit, Inc.
Delaware
100%
EF Financial, LLC
Elevate Credit, Inc.
Delaware
100%
Rise Financial, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Alabama, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Arizona, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of California, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Colorado, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Delaware, LLC
RISE SPV, LLC
Texas
100%
Rise Credit of Florida, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Georgia, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Idaho, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Illinois, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Kansas, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Louisiana, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Mississippi, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Missouri, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Nebraska, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Nevada, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of North Dakota, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Oklahoma, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Texas, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Tennessee, LLC
RISE SPV, LLC
Delaware
100%





--------------------------------------------------------------------------------




RISE Credit of South Carolina, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of South Dakota, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Utah, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Virginia, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit Service of Ohio, LLC
RISE Credit, LLC
Delaware
100%
RISE Credit Service of Texas, LLC
RISE Credit, LLC
Delaware
100%
Elastic Louisville, LLC
Elastic Financial, LLC
Delaware
100%
Elevate Admin, LLC
Elastic Financial, LLC
Delaware
100%
Elastic Marketing, LLC
Elastic Financial, LLC
Delaware
100%
Today Marketing, LLC
Today Card, LLC
Delaware
100%
TODAY SPV, LLC
Today Card, LLC
Delaware
100%
EF Marketing, LLC
EF Financial, LLC
Delaware
100%







--------------------------------------------------------------------------------




Schedule 7.5                Consents


NONE




--------------------------------------------------------------------------------






Schedule 7.7        Equity Capitalization


For Elevate Credit, Inc.:


Elevate Credit is a publicly traded corporation.




For Subsidiaries of Elevate Credit, Inc.:


Issuer
Holder
Class of Stock or Other Interests
Certificate No.
No. of Units
Percent of Subsidiary Held
Elevate Credit International Limited
Elevate Credit, Inc.
Ordinary Shares
10
11
350
650
100%
Elevate Credit Service, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
Elevate Decision Sciences, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
Elastic Financial, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
RISE Credit, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
RISE SPV, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
Financial Education, LLC
Elevate Credit, Inc.
membership interest
1
100
100%
Today Card, LLC
Elevate Credit, Inc.
membership interest
1
100
100%
EF Financial, LLC
Elevate Credit, Inc.
membership interest
1
100
100%
Rise Financial, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Alabama, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Arizona, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of California, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Colorado, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Delaware, LLC
RISE SPV, LLC
membership interest
4
100
100%
Rise Credit of Florida, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Georgia, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Idaho, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Illinois, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Kansas, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Louisiana, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Mississippi, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Missouri, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Nebraska, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Nevada, LLC
RISE SPV, LLC
membership interest
2
100
100%





--------------------------------------------------------------------------------




RISE Credit of North Dakota, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Oklahoma, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Texas, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Tennessee, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of South Carolina, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of South Dakota, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Utah, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Virginia, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit Service of Ohio, LLC
RISE Credit, LLC
membership interest
4
100
100%
RISE Credit Service of Texas, LLC
RISE Credit, LLC
membership interest
3
100
100%
Elastic Louisville, LLC
Elastic Financial, LLC
membership interest
2
100
100%
Elevate Admin, LLC
Elastic Financial, LLC
membership interest
3
100
100%
Elastic Marketing, LLC
Elastic Financial, LLC
membership interest
2
100
100%
Today Marketing, LLC
Today Card, LLC
membership interest
1
100
100%
Today SPV, LLC
Today Card, LLC
membership interest
1
100
100%
EF Marketing, LLC
EF Financial, LLC
membership interest
1
100
100%







--------------------------------------------------------------------------------




Schedule 7.8            Indebtedness and Other Contracts


(i)
NONE



(ii)
See Elevate Credit's most recent public filing for a current list of material
agreements.



(iii)        NONE






--------------------------------------------------------------------------------






Schedule 7.12        Intellectual Property Rights


NONE






--------------------------------------------------------------------------------




Schedule 7.22        Conduct of Business; Regulatory Permits


NONE






--------------------------------------------------------------------------------




Schedule 7.27        ERISA and UK Pension Schemes


(a) See below:


1.
Elevate Credit has two equity incentive plans to provide equity incentives to
employees at its discretion.

2.
Elevate Credit provides Workers Compensation insurance to its employees through
CNA Financial Corporation for all states except Washington, which is provided
through the State of Washington.

3.
Elevate Credit provides a Vision Insurance Plan to its employees through Avesis.

4.
Elevate Credit provides Flexible Spending Accounts to its employees through
Infinisource.

5.
Elevate Credit provides COBRA to its employees through Infinisource.

6.
Elevate Credit provides a Dental insurance plan to its employees through Sun
Life Financial.

7.
Elevate Credit provides Short Term Disability to its employees through Cigna.

8.
Elevate Credit provides Long Term Disability to its employees through Cigna

9.
Elevate Credit provides Group life/ AD&D to its employees through Cigna.

10.
Elevate Credit provides Voluntary Life/ AD&D to its employees through Cigna.

11.
Elevate Credit provides a Medical Insurance plan to its employees through
UnitedHealthcare.

12.
Elevate Credit provides a 401(k) Plan to its employees through Fidelity.

13.
Elevate Credit provides a Life Assistance Program to its employees through
Cigna.



(b) None.




(c) None.






--------------------------------------------------------------------------------




Schedule 7.32        Transactions with Affiliates


See Elevate Credit's most recent public filing for a current list of material
agreements.




--------------------------------------------------------------------------------




Schedule 7.40        Material Contracts


See Elevate Credit's most recent public filing for a current list of material
agreements.






--------------------------------------------------------------------------------




Schedule 8.25        Existing Investments


NONE










